Resumption of the session
I hereby declare resumed the session adjourned on Thursday, 7 February 2002.
Statement by the President
It is my duty today with the support of all the Members of this House and particularly with the support of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy to express on behalf of the European Parliament our deep concern at the kidnapping of a parliamentarian and candidate in the forthcoming presidential elections in Colombia, Mrs Ingrid Betancourt, a kidnapping by the so-called Revolutionary Armed Forces of the Columbian People's Army FARC.
The European Parliament unreservedly condemns such attacks on innocent civilians and interference in this way in an electoral process. As President, I appeal to the perpetrators to immediately release Mrs Ingrid Betancourt, the five other parliamentarians being held hostage and the 40 civilians who have been kidnapped in the recent past and are still being held in illegal captivity. Furthermore, I remind the kidnappers that it is especially inhuman to hold hostages who are in a precarious state of health and that these should be released immediately on humanitarian grounds.
Members will recall our strong support following the statement to plenary by President Pastrana on Tuesday, 26 October 1999 for the peace process in Colombia expressing numerous resolutions on 'Plan Colombia' . The European Parliament regrets all the more the breakdown in the peace process negotiations and the recent resumption of hostilities and calls on the parties concerned to resume their search for a democratic and negotiated settlement for peace in Colombia.
Parliament expresses its solidarity with the families of the hostages and with the people of Colombia.
Mr President, thank you for that statement. We will send someone to Colombia to see what we can do as a European Group and we hope, within a few weeks, to have a different option than simply to deplore that our candidate has been kidnapped.
Mr President, I would like to draw my fellow Members' attention to the gathering, which is taking place right now opposite the Parliament building, of some 3 000 men and women from France, Italy, Belgium and elsewhere. They are calling on Europe to do everything in its power to bring about an equitable peace in the Middle East, in the spirit of the resolution that we ourselves adopted at our last part-session. I think that we must welcome this gathering, firstly because it is healthy, when we are discussing the future of Europe, to see so many people demonstrating to urge Europe to fulfil its role as a world player. And also because this is a demonstration for peace, justice and human dignity in the light of an appalling tragedy, which requires us to make an exceptional effort. I welcome the fact that most groups have agreed to hold discussions with the citizens' delegations; this is promising. I think that the next step should now be to send, as we decided, an official delegation from Parliament to the Palestinian territories and to Israel, and also, once there, to organise a visit to Europe by President Arafat.
Order of business
I move now to the order of business.
Mrs Pack, I understand that you wish to make a request concerning the agenda for Thursday.
Mr President, on behalf of all members of the Committee on Culture, Youth, Education, the Media and Sport, I would like to make a heartfelt plea that we should not, as planned, have a combined debate on culture, education and youth on Thursday morning, as these three topics should not be thrown together. There may well be points of contact between them, but they need to be dealt with separately. I ask that these three topics be dealt with in the same time as set aside for the joint debate, and I believe that this is something that this House would support.
Let me then make a proposal which the House in its wisdom is at liberty to accept or reject. In the light of this request I propose taking the three reports from the Committee on Culture, Youth, Education, the Media and Sport in separate debates.
(The House agreed to this proposal)
Mr President, you proposed a change to the agenda based on the Council' s availability, which, of course, we understand. Basically, your proposal is to take Mr MacCormick' s reports on the waiver of parliamentary immunity now and, whatever the quality of the work by the Committee on Legal Affairs and the Internal Market, which gave its opinion on the two reports last week, we believe that the time we have been given to examine the two requests for the waiver of parliamentary immunity might be insufficient. We also believe, in the interests of holding a good debate, in order for our parliamentary democracy and the essential procedure of parliamentary immunity to function properly, in order for us all to be able to give our honest opinion, having had the opportunity to examine all the documents and in order that we do not give poorly informed opinions, that it would have been better to place the two reports on the agenda of the Strasbourg part-session. I hope that the House can support us in this decision.
Rule 6(6) is very clear: "The report of the committee shall be placed at the head of the agenda of the first sitting following the day on which it was tabled". Under the Rules I am suggesting the correct procedure today. The rule itself is very clear and it does not seem to fall within the discretion of the President or, at this moment, of the House itself, to alter that rule.
I understand and appreciate the point you make about political preparation but it seems to me that this must remain on our order of business in order to respect the Rules of Procedure.
Mr President, this change to the agenda was not taken into account when you made your proposal. This change is directly related to the Council' s availability. Until now, it has always been customary to examine waivers for parliamentary immunity at the Strasbourg part-sessions. I understand perfectly well, therefore, that we placed this issue at the head of Monday' s agenda, but I do not think this was what was intended, especially after last week' s vote by the Committee on Legal Affairs and the Internal Market.
Madam Berès I made the suggestion to take the McCormick report at 4 p.m. because of the lack of availability of the President-in-Office, not on the assumption that the reports would not have been taken today.
Our agenda, as originally foreseen for today, was to be led by the Council on the Barcelona Council. Mr McCormick's reports would ordinarily under our Rules of Procedure have appeared in today's agenda. My announcement was simply to reverse the order on the grounds of the absence of the Council.
Decisions taken at today's meeting
The next item is the communication by the President of the European Commission, Mr Prodi, on the annual political strategy for next year.
Mr President, ladies and gentlemen, it is my pleasure today to inform you about three important matters dealt with by the Commission. I need to be clear but also go into some detail in this speech, and so I apologise if it gets a little boring!
I will deal first with the Commission's political priorities for 2003, then with the Commission's human and financial resources and, lastly, with the Convention which is going to start work tomorrow. First, then, the Commission's political priorities for 2003, which will be one of the most important stages in the organisation of our political life. This year, for the first time, the three main institutions will conduct an in-depth dialogue on the political priorities and the legislative working programme for the coming year. We shall do so on the basis of the new understanding presented at the Conference of Presidents on 31 January.
For next year, we have identified three priorities: enlargement, stability and security and a sustainable and inclusive economy. Fully successful enlargement has been a top priority for this Commission since the beginning of its mandate, and enlargement will therefore remain a key priority throughout the second part of my term of office. In this context, 2003 will be a very important year, in which we must all be ready to assume our full responsibilities towards the new Member States. We must be ready to welcome into the Commission our colleagues from the new Member States and to face new challenges. Let me remind you that if we complete the enlargement negotiations in 2002, then 2003 must be the pivotal year when we prepare ourselves to make sure that enlargement goes ahead smoothly on 1 January 2004.
During 2003, therefore, the Commission intends to do several things. Firstly, we must help the future Member States prepare to fully assume all the responsibilities arising from accession. Secondly, we must make sure the Commission fulfils all its obligations from the very first day of accession. Thirdly, we must rethink Community policies. This will be the most significant enlargement in the entire history of European integration, and it is essential that we reflect on what common policies the enlarged Union will need.
However, if enlargement is to be a total success, we must also give a high profile to the other two priorities I mentioned just now. Indeed, the three subjects we are talking about today are closely linked. First and foremost, stability and security. Within the Union, our main objective is to step up progress towards a European area of justice, security and freedom. Therefore, the fight against crime in all its forms - including terrorism, or rather, starting with terrorism - is and will remain at the top of our agenda. I also believe that there needs to be particular focus on all the complex effects of immigration.
Outside the Union, another of our priorities is to spread stability and security throughout our continent and to the regions bordering on the enlarged Union. To achieve this, we need to strengthen our partnerships with neighbouring countries. The reinvigoration of the Euro-Mediterranean partnership must do more than seek to establish a market place: it must create a genuine community of good neighbours. To this end, we shall pursue our strategy of strengthening the Barcelona process. In particular, on the economic front, we shall seek to develop joint projects and initiatives together with the countries on the Mediterranean's southern shore through a new financial institution based on the EIB's operation - notably, this morning, we approved the idea that it should be an institution in which the EIB holds the majority share - on the basis of the guidelines the Commission has, indeed, adopted.
Furthermore, we shall spare no efforts in seeking to help resolve the conflict in the Middle East, where the most recent developments have, at last, generated a glimmer of hope after months of tragedy. We shall also move forward with the association and stabilisation process in the Balkans and, in the wider world, we shall continue to support the reconstruction of Afghanistan.
Our third priority for 2003 is a sustainable, inclusive economy. I believe it will not be long before the economy recovers, but a lot depends on how resolutely the EU implements the Lisbon Strategy. Indeed, the external dimension of this strategy is particularly important as it can help us direct the path of globalisation and ensure that its benefits are shared as widely as possible.
To achieve this, we shall be fighting on several fronts. Firstly, the negotiations begun at Doha will be entering a crucial phase, not this year but in 2003. Then we must ensure that the Kyoto commitments are implemented. Finally, we must improve the global partnership between north and south, practically affirming Europe's solidarity with Africa. Proper discussions will be opened on these issues at Monterrey in a few weeks' time. The situation is certainly not the most encouraging, there is certainly no cause for optimism in our - at last serious - commitment to the Developing World, but the Commission undertakes to work in this sphere.
My second subject for today is the analysis of the Commission's human and financial resources. Our Annual Policy Strategy does not simply identify the key political priorities; it also seeks to ensure that the Commission has sufficient resources for its tasks. This is the commitment I gave at the start of my term of office, and it is now becoming reality as we achieve coherence between policy decisions, planned activities and resources. This Commission has never undertaken to do anything without having the necessary resources and will never do so. We must therefore ensure - and this is the plan we are working on - that optimum use is made of human resources. We have made every endeavour to improve the situation, through productivity gains, negative priorities - identifying tasks to be abandoned, that is - and internal redeployment. At this point, however, we cannot prepare properly for enlargement without more staff. There is absolutely no doubt about that if you consider, for example, that the number of languages used - in Parliament too, of course, and in all the work of the different institutions - will almost double.
As you know, the Commission must also be ready to ensure application of the Community acquis right from day one of accession. This means we have to complete all aspects of enlargement preparations by the end of 2003. To this end, precisely with a view to preparing gradually for enlargement, after rigorous analysis, the Commission has requested 500 non-permanent staff in its Annual Policy Strategy for 2003. We all know that the current ceiling for administrative expenditure does not allow sufficient resources to cover preparations for enlargement. The Commission therefore considers it essential to use the flexibility instrument it has proposed. This request for 500 non-permanent staff in 2003 forms part of a global package of staffing needs to cope with enlargement, and it is derived from a detailed analysis of all the activities the Commission will have to perform in future. The complete results of this analysis will appear in the preliminary draft budget for 2003 and will be presented for debate in this House.
Our other two priorities - security and an inclusive economy - give the Commission additional responsibilities too. However, in order not to have to ask for yet more staff we have decided to approve new initiatives only if they can be carried out by redeploying our existing staff and/or by phasing out some of our existing activities. This shows how seriously and responsibly the Commission is committed to its priorities and also to budgetary discipline. Apart from anything else, the Commissioner for the Budget is here and she is watching to make sure that I respect this undertaking.
With regard to financial resources, the Commission and the Budgetary Authority must urgently find a more structural solution to the permanent overstretching of external relations Heading 4. No action can be totally efficient under the current constraints: in other words, we are wasting resources.
Last year's international developments, and especially the events of 11 September and the ensuing war in Afghanistan, showed once again that the Union needs specific mechanisms for making the extra funds it needs for crisis intervention swiftly available. This is of the utmost importance if we are genuinely to strengthen the European Union' s voice in the world. The breakdown in Heading 4 that the Commission proposes therefore accommodates crucial political priorities such as Afghanistan, the Euro-Mediterranean Bank and the Global Health Fund, without jeopardising our other fields of external action. I would therefore urge this House and the Council to address the issue of resources as soon as possible, for the actions I have mentioned cannot be put off.
Mr President, ladies and gentlemen, focusing on the Commission's political priorities for 2003 must not make us forget that we are on the threshold of a genuinely historic event that will shape the future of Europe. Indeed, tomorrow, in this building, the Convention mandated to put forward proposals for the Europe of the twenty-first century and to prepare a first draft of Europe's future Constitution will meet for the very first time.
Under the present Treaties, the European Commission has the role of initiating legislation and safeguarding the general interests of the Community. Naturally, therefore, the Commission wishes to deliver a strong political message on the Convention's significance and on its objectives. Let me start by reminding you that the Convention is the result of the joint efforts of the European Parliament and the Commission, and we must be proud of this joint achievement, for not everybody supported the idea of a Convention some months or even weeks ago.
The Commission is therefore very pleased to see a constitutional debate on the future of Europe getting under way, especially as most of the Convention' s members will be elected representatives of the people, not just representatives of national governments.
I am pleased to see that the appointed representatives are of a very high calibre. No one can attempt to direct the Convention or to dictate the way it should work or the conditions it should respect. The Convention is composed of the highest calibre people who will manage their work themselves, independently. I believe that not only will it work freely and produce excellent results but that afterwards, ultimately, the governments will not be able to ignore its outcome when they set about reforming the Treaties. The governments are still sovereign, of course, but the work of this Convention will have a huge impact on the future of Europe.
Of course, as we know, the Convention is open to ideas coming from civil society. Thus, no one will be able to claim that the new Treaty is the result of negotiations between Brussels bureaucrats and diplomats from which ordinary citizens have been excluded. We must not forget that the desire for a Convention was conceived the morning after the night of the Nice Council. It was conceived when we realised that we could not go on like that. It was not the result of a coincidence, it was generated by the realisation that a method had failed.
Ladies and gentlemen, the Commission intends to play an active role in the Convention's work via the two designated Commissioners and my own direct, personal undertaking. We are aware of what is at stake and we can see that European integration is the only new development, the only proper institutional change being attempted in the world. It is the only practical attempt at democratic globalisation amongst the seas of words.
However, we must also, through this Convention, propose a common plan for European society with which our citizens can identify, and we must therefore decide immediately, at the start of the Convention' s work, what we want to do together and in what kind of society we want to live in the coming years. It is this choice of society in Europe that will determine the means we use to achieve it and the powers and responsibilities the future European Union should have, not the other way round! Therefore, we must first decide what we want to do together and then adapt the institutional structure to suit our objectives. We believe that the Community method is still a suitable instrument, the instrument that has distinguished and characterised Europe' s greatness thus far. However, we cannot take the conservative line of simply defending it to the hilt: we shall be proposing innovative ways of adapting it to the needs of tomorrow's Europe.
I am confident that this House will support the Commission as we strive to find solutions that will ensure that the European Union' s decision-making process is both efficient and democratic.
(Applause)
Mr President, I do not at this moment want to go into the fundamental question of whether it makes sense to deal with such an important contribution to debate by the President of the Commission on the basis of who manages to catch the President's eye. We will certainly have to discuss that on another occasion.
Mr President of the Commission, we can of course go along with everything that you have said. You spoke about enlargement, and I would ask you to think - and perhaps say something later - about whether you in the Commission might also apply the system we want to introduce after the accession treaties are signed, that of having observers from the candidate countries here in Parliament. Do you think it might be possible to involve figures from the candidate countries in the work of the Commission, while these countries are not, as yet, Members?
You then talked about the Mediterranean. If it is true that around 7 000 deaths a year occur in the Mediterranean, for example among people in transit by boat from Morocco to Spain or Portugal, how can we, on the one hand, achieve an improvement in the situation in these countries, and, on the other, make the prevention of these pitiable people's deaths an achievement for our security policy?
You spoke about the Mediterranean Bank, which can be a positive element to which we are not opposed, but no structures must be created in addition to the European Investment Bank. I would therefore be grateful if you could say something about that.
You spoke about stability, and, as far as stability and the repatriation of debts in national budgets are concerned, I would like to encourage the Commission to keep on course and write your warning letter, as you had planned, ...
... to both these Member States. I find it an unacceptable system in which those who are at the end of the day to be criticised, themselves decide whether such criticism should be meted out! I think we need quite new ways of forming judgments in this area.
My final observation, Mr President, is perhaps aimed more at us ourselves, but I would be grateful if the President of the Commission could say something about it.
(Interruptions)
Just calm down! It is your convictions too that I am expressing. The Council is not here today. I do not want to criticise anybody, but we must prepare for the future, and for the reform of the Council, by ensuring that the Council is represented when the President of the Commission makes an important statement in this House. This is not now aimed solely at the Spanish Presidency; it is a topic of general relevance to the reform of the Council. I believe that there is an urgent need for reforms to the European Council of Ministers!
(Applause)
Before I call on the President of the Commission, I would like to observe, Mr Poettering, that was a long minute and point out that Council was not expected to be here. Our debate on the strategy for next year is planned for 20 March.
Normally when we question the Commission in these circumstances, we do so without the presence of the Council.
Mr Poettering, I am very happy to answer your questions and I will try to be as brief as possible.
You raised the question of observers coming from the candidate countries to visit the Commission. In my opinion, this is a good idea. Technically, it will not be easy, but if we want the Commission to be able to work up to speed as soon as enlargement has taken place, we must start to establish this relationship of training and learning now. It will not be easy because the candidate countries are not, of course, as yet in a position to decide who their future Commissioners will be, and the rules are not yet quite clear. I can assure you, however, that we are addressing the issue and we intend to resolve it openly and constructively.
The second point is security. I have always maintained that, like all serious problems, the major issue of macro-immigration is something that cannot be resolved at national level. It is absolutely impossible for the problem of the great waves of migration from the east and the south to be resolved purely by national measures. European cooperation is needed, and so we must conclude this element of the Tampere agenda and work together on protecting borders, as we proposed.
A further point is the Euro-Mediterranean Development Bank. What were the political and economic aims behind this? We have seen increasing dissatisfaction on the part of the southern Mediterranean countries in recent years, caused by our favouring the east - as they put it, in clear, direct terms. I explained that, in effect, we had been compelled by history to undertake this enlargement immediately but that I was committed to setting up a strategy for the south as soon as possible. This we have done. The bank could have merely been a fund or a facility, as has been suggested - that is a fund set up for the purpose - or it could have been a genuine bank. A bona fide bank will have greater autonomy, a greater capacity to intervene in the private sector and greater flexibility, and, most importantly, it will be in a better position to perform an education role, to get the leaders of the countries of the southern Mediterranean to work together with our people. We therefore decided on a bank, but we do share your concern, Mr Poettering, the concern of everybody here and in the Member States, not to create another minor bank and further bureaucracy when there is a European Investment Bank which is already dealing - with extraordinary success - with EUR 9 billion of investments in the southern Mediterranean. I would inform you that there have been no cases of default on payment, except with regard to the investments made in Gaza, and you will understand why that might be the case there. We want to capitalise on this experience and so the Commission has proposed a bank. However, the major shareholders in the bank will be the European Investment Bank, the Commission, the share-holding countries and, most importantly, the countries of the southern Mediterranean. Although these countries will, of course, start off with a fairly small share, their role in the bank itself will increase with time.
With regard to the last point, I do not feel the Commission needs to give Parliament any explanation of how it is dealing with the matter. It has fulfilled its obligations and mandates consistently and complied with the need to give early warnings where the figures showed that this was necessary. We have not carried out any special assessments. We have complied with our primary obligation, which is to fulfil our mandates, and will continue to do so in the future.
Mr President, a complaint and three messages. The complaint is that we are experts in devaluing important debates. This is the most important debate in terms of the European Parliament' s work over the next year and we are dealing with it as if it were a question of procedure and a rubber-stamping debate. I believe that this is absurd and things should not be done in this way.
As for the messages; firstly, I would address the Commission. Mr President of the Commission, in December we criticised you, but now we must welcome the Commission' s efforts and I am quite happy to say that the Vice-President, Mrs de Palacio, has actively contributed to our reaching an agreement which makes it possible for there to be a legislative programme and a work programme. Please carry on in this way.
Specifically, you have asked us to support you in relation to having more civil servants and more resources in order to deal with enlargement. I would remind you that Parliament already indicated in Agenda 2000 that enlargement could not take place without amending the forecasts for 2000. You have added Afghanistan and other priorities. The Council should be hearing this because it is the Council which is most intransigent. No representative of the Council is present. I have noticed that Mr Poettering, in a display of generosity, has not applied the Poettering doctrine; I imagine that if the Secretary of State comes, he will apply it; he will say that it should be a Minister. But, in any event, it is important that the Council should also hear this message from the Commission. You have our support.
Mr President, I am not going to go into detail on each of the issues because they are all very important and there is a degree of convergence. I will make a final point. In relation to the Convention, we are in agreement; I also welcome the fact that you said it was a joint initiative of Parliament and the Commission. This morning I read some headlines in a prominent Italian newspaper which said that it had been you alone. I am delighted that you have countered what the Italian press has said by pointing out that it has been a joint effort.
Mr President, Parliament wanted something like the Convention before the Charter of Fundamental Rights. It wanted it afterwards and it wants it now. I believe this is very important.
Mr President of the Commission, you are the guardians of the Treaties, and my specific question is, are you prepared to exercise your powers of initiative in the Convention in order to preserve and strengthen the Community method?
Here is a brief response to a brief question. Thank you, Mr Barón Crespo, for your positive comments on our progress; moreover, I said in a previous debate that my rhythm was like that of a diesel engine, and diesel engines take a while to get going but then run at full speed and keep going for years!
The issue of flexibility in the budget is of paramount importance. We cannot confuse the need for rigour and your supervisory obligation and the Commission' s obligation to be subject to your supervision - which is the fundamental basis for democratic legitimacy - with the failure to be flexible and take major new events and changes into account. This is a question of adapting to change that we must address together. We must succeed in genuinely taking control of the budgetary changes which prove to be necessary and which are discussed and agreed on. This is the line we are taking.
With regard to the joint effort and the comments in the Italian press, I did not say that I was alone but that I was alone the morning of the press conference, and I can assure you that I certainly was alone, for I had Mr Chirac on one side and Mr Jospin on the other, with the journalists facing me, and I can assure you that nobody dreamed of suggesting the Convention then. Of course, Parliament had already proposed it - that is clear; it was fiercely debated but it seemed a totally unfeasible project. It was only the negative events which made it a clear possibility, and we were able to move forward. It is my opinion that, if that crisis had not happened, we would not have the Convention now. Of that I am convinced, for even crises can be learning experiences.
With regard to the right of initiative, it is, of course, the great distinguishing feature of the Community institutions, marking them out from other bodies, and we are committed to it. It is vital that we defend it, as you said, and strengthen it, but we must also adapt it, modernise it and bring it into line with Parliament' s work, for the right of initiative is not a weapon: the right of initiative is the driving force behind the institutions. We must be totally responsible in our use of it, and that is our aim.
... And he should fit a turbo to the diesel engine.
Mr President, President of the Commission, these are important issues you are addressing. There is good reason for returning to them and developing this debate. I look forward to such a debate' s being held in a few weeks' time with more detailed proposals concerning your priorities.
Allow me to thank you for your contribution to the new procedure we have now brought about. Above all, I want to say thank you to the Vice-President of the Commission, Mrs de Palacio. We now have a timetable and new procedures for bringing about better cooperation between the Commission and Parliament when it comes to the annual legislative and work programme. I believe that this interaction in the form of a partnership will operate extremely well, that it will be easier for citizens and the rest of us to follow the procedures and that the follow-up will be better, etc. I believe that, as early as in a week or so, Parliament' s different committees will enter into discussions with relevant members of the Commission.
That is an important part of the work of reforming our various institutions, both for Parliament and the Commission. I should like to ask the President of the Commission how those in the Commission intend to proceed with the work in the White Paper, sent out in March of last year, on better forms of governance. Many of the issues affecting democracy and the future of Europe will be discussed in the Convention but, at the same time, we of course have 'everyday issues' which also fall under the working title, 'better forms of governance' , for example increased openness, simpler procedures and increased participation on the part of citizens. I wonder if you can say something about those matters.
A question of this kind requires only a very brief response. Amongst other things, we are working together with the European Parliament in an interinstitutional group on precisely these matters. Huge progress has been made, which has been widely acknowledged, and, most importantly, we have approached the issue of transparency working together with Parliament. Clearly, we will only be able to make major changes to the rules in conjunction with the Convention, but I can assure you that we work differently now: we will be changing the rules together.
Mr President, I thank you for the commitment you demonstrated in saying, with regard to the Convention's task, that we must decide what sort of society we want and what it will demand. My question is this: is it to be that society in which everything, including social issues, is governed by the market? Or is it to be one in which social justice continues to be vigorously advocated and given form, with society itself taking its share of responsibility for it? Is the Europe of the twenty-first century to remain a Europe of solidarity, not only within the framework of the European Union itself, but also through cooperative partnership, for example with the states that will not only be joining the European Union, but are, moreover, still European, but not yet Members?
This is a crucial question to which, I have to say, we - all of us in Europe - have not paid enough attention. Clearly, we are all involved in a battle in which most of us are displaying solidarity - liberalising the markets, standardising rules, streamlining systems, eliminating monopolies, abolishing privileges, which are certainly very important operations - but, and here I share Mr Modrow' s concern, we are also faced with a situation in essentially all the European countries of increased disparities. These are facts, statistics. I am not criticising or passing judgment. I therefore feel that it is essential to initiate another debate on these subjects, to focus on them once again, for the European model has always been concerned with justice and solidarity as well as efficiency. There is no doubt that, if we fail to do this, we will be sowing the seeds of Europe' s destruction.
We are, however, setting an example of solidarity. Enlargement is a unique event, it is the only instance in the world of countries whose economic situations differ widely being brought together. If only others in the world would try to do something similar to what we are attempting. This is a practical display of solidarity. We must move forwards in this direction, but I would stress that the carelessness with which all of us in Europe are currently treating these major issues of solidarity and social balance is unacceptable. They warrant much deeper reflection at this time, and prevailing thought on these matters appears to be far too one-dimensional.
Mr President, enlargement presents us with really interesting tasks. I believe it to be important to the public that we should build visible bridges, one example of which is the bridge between Vienna and Bratislava. I believe that we should in fact, as part of the TEN programme - the Trans-European Networks - start on the building of visible bridges. I wish to urge the Commission to do everything possible to enable the public to see that these bridges are a guarantee of Europe's future.
We must not just create visible bridges but rebuild those which have been destroyed as well. Indeed, we must not forget that, although the Danube has been reopened, it is served by pontoon bridges and other partially effective remedies for the destruction of war, remedies which only allow some of the traffic to resume. Therefore, not only have we failed to make any progress but we have actually regressed. I feel we must dedicate more attention and resources to this than we have thus far.
Mr Prodi, I do not wish to speak about something you have decided on today, but rather on something that you have not decided today. It is the issue of the directive on temporary work agency workers, which has been under preparation for a long time already.
I am disappointed because Parliament has been waiting since last summer for this proposal to come on the table, and I am a bit embarrassed because it seemed that it was almost finished and ready to be published, but last Monday's Financial Times has since published an article with a lot of press complaint against this proposal. It looks as if the Commission is giving in to such pressure and postponing the decision again, so I should like to ask you whether you really are impressed by these kind of press campaigns and when are you planning to issue the proposal?
I think it is a proposal which fits in perfectly with the Barcelona summit and should be presented before that summit. May I remind you also that the Social Affairs Council of next week has already scheduled it on its agenda.
In all sincerity, Mrs van den Burg, we do not base our agendas on what we read in the financial pages: we set them according to our own criteria. This issue of temporary work has been scheduled for debate on 20 March for some time: we chose 20 March because we needed to fine-tune certain technical aspects since, as you know, there are certain specific rather than general solutions which impact on cost and services in the different European countries. Therefore, approximately a month ago, when we set our agenda, we decided to give ourselves until 20 March, not least because it was not envisaged that the issue would be debated at Barcelona. However, we will focus on this matter when the Commission meets immediately after Barcelona.
Mr President, it seems wholly appropriate to me that the Commission should focus on enlargement and on emergency situations in countries such as Afghanistan next year.
My question to the Commission is: how does it intend to fund these operations? Is the Commission looking to fund these from existing Headings 4 and 5, in other words by shifting the funds? Is it looking to obtain extra funds from other budget headings or is it looking for a complete break from the financial perspectives and to present a completely new budget for next year?
I will give a very brief response and then Mrs Schreyer will go into the details. We have presented a document on enlargement in which we remain within the constraints of the Berlin agenda. We have made huge sacrifices and we have also aroused some discontent in the candidate countries, but the transfer of resources is considerable for we will be giving the new countries 4% of their national income each year, which is an absolutely huge, unprecedented amount. I will now give the floor to Commissioner Schreyer, who will give you the breakdown of these transactions.
. (DE) Mr President, I will reply to Mr Mulder's question by saying that 2003 will of course also see a great deal of the foreign policy budget being taken up, because European policy is being faced with ever greater demands. We will be able to raise the funds needed for Afghanistan, as promised at the Tokyo donor conference, from the foreign policy budget. New things may also, for example, be required of us in respect of Cyprus. If the successful outcome is actually achieved, with a political process leading to Cyprus's accession to the EU in 2004, this will mean that we will have to make preparatory funds available in 2003. That, then, will be a new requirement - and let me add that I hope this will be so.
The Council has decided, within the framework of the common foreign and security policy, to send a police task force into Bosnia from 1 January 2003 onwards, and this too will make demands on the European budget. I believe that we should work together on this, affirming that we also want part of this mission, being a joint action, to be jointly financed, and that is something we have to make clear. Mr Mulder, we had the opportunity to talk about this yesterday. The Commission has proposed a new financial instrument for crisis operations, and I am gladdened by the many expressions of support there have been for this in Parliament. Together, perhaps, we can convince the Council that the right response would be to fund such emergency measures on a Community-wide basis.
Mr President, let me say a few words about the Mediterranean Bank. I welcome the way the Barcelona process is being made deeper and given a more definite form. I would again like a definite answer about something I cannot comprehend, namely why you decided against this facility, which, in this year alone, could demonstrate with what commitment we are working on a pro-active Mediterranean policy, whereas - as we learned from our experience with the foundation of the 'Bank for Eastern Europe' - a bank or its subsidiary needs a longer period of time even to become operational, and is much more expensive in terms of personnel and budget allocations. Quite apart from that, have you even found a political solution to the problem? If we need partners in the Arab states - where there are already so many funds that certainly not all the Arab states will get involved - what will you do if Israel also wants to participate in this bank? Would this not handicap its foundation from the start, and would it not therefore be better to start work on a facility capable of demonstrating to everyone the European Union's commitment to a Mediterranean policy?
Let me ask in conclusion: When will the Commission, as guardian of the treaties and thereby obliged to watch over the Member States' commitment to Europe as a community based on law, send a warning letter to Member States which jeopardise the rule of law?
Thank you, Mrs Randzio-Plath, for bringing the debate back to the Euro-Mediterranean Development Bank, for I have realised that there are some other issues that require clarification. You made the direct comparison with the EIB, and it is precisely in order to avoid a long start-up period that we have opted for a structure in which the European Investment Bank holds the majority share. The EIB has EUR 9 billion invested in that area, it has experts and an established way of operating. I have, of course, in recent days, been in almost daily contact with President Maystadt regarding this matter, discussing the technical side of the issue. For their part, they can see no problems or obstacles and are ready to get off to a quick start.
Moreover, in my speech just now, I stressed that there have been no defaults on payments. Why have I mentioned this, Mrs Randzio-Plath? Because, in my opinion, this shows that the EIB is proceeding with extreme caution, that it is pursuing this policy with all possible care, but, at the same time - and this would not be possible with a facility - we can undertake operations which we have not attempted before: we can be much more active in the private sector and we can work together with local, regional and national banks, thereby greatly increasing our action; we can thus have a very different type of activity.
This structure also provides part of the answer to your second question. I can see - and I would stress that we are still at the stage of the Commission proposal and so we can still explore the matter further - that the countries of the southern shore of the Mediterranean appear to be content with a structure with which they can form a relationship and work together and in which they can be shareholders and sit on the management board. In other words, we have opted for this compromise formula to enable these countries to make an active, responsible contribution - they can sit on the management boards and have an active role - and, at the same time, to exploit the experience of the EIB, on which we can all rely.
Which countries will take part? It is open to the countries of the southern Mediterranean, but we have not addressed the specific issues because they will be dealt with in a political debate with the Council, nor the future debate with the third countries. For now, I believe that it is right to take this path, to link Europe and the southern shore of the Mediterranean; to start work and see what opportunities present themselves in the future. I can assure you, however, that we have also reflected on the problems of coordination with the World Bank, which already operates in this field but only has a quarter of the EIB' s investments, employs four fifths of its resources in a single country, Turkey, and, in other words, does not have a general activity dedicated to the Mediterranean; the African Development Bank operates throughout the Mediterranean but with negligible impact. Our bank' s responsibility for development will be absolutely vital, and the choice we have made strikes precisely the right balance between innovation and caution.
Mr President, first of all an observation about the Convention which begins tomorrow with a draft agenda that is completely unacceptable. Mr Giscard d' Estaing will adopt a position on whether MEPs' proposals are good enough to be translated and debated. Every MEP must naturally be entitled to make proposals and have them translated, put on the agenda and, finally, voted on. Today our delegation has obtained the fifth draft agenda. We are not familiar with the first four, and I would therefore ask our own President to ensure that, in future, we are given all the documents as soon as they arrive in Parliament.
Turning now to the Commission President, Mr Prodi. I see that the Commission is opposed to a competence catalogue which is able to place limits upon the EU' s activities. In that connection, I should like to ask Mr Prodi whether, at least, the debates in the Convention might not be prepared for by putting forward proposals as to what might be transferred back to the Member States if, for example, there was an obligation to halve the number of laws. To draw up a competence catalogue, knowledge of each individual area is required such as only the Commission and the national governments have at their disposal.
Finally, I should just like to thank Mr Prodi for the fact that, two years after the decision, we can now obtain agendas and Minutes from meetings of the Commission. That is major progress.
Mr Bonde, I have not gone into the issue of competences. I merely said that we first need to establish what we have to do together and then the debate on the working of the institutions will follow on from that. I feel that the most important thing is what the Union will do in the future, what role it will play in the globalised world and, therefore, what tasks have to be performed at Community level for these objectives to be achieved. Subsequently, we will move on to the debate on competences, which will clearly be based first and foremost on applying the principle of subsidiarity, which we want to avoid violating at all costs and which will serve as a guide as to what we can and cannot do.
Thank you President Prodi. I want to thank the President of the Commission and Commissioner Schreyer for assisting with this communication this afternoon. Can I just remind colleagues that this communication offered a possibility for the first time here today to hear the general strategy of the Commission. It does not replace or displace the debate which is foreseen for March 20. That debate will include the participation of the Council of Ministers and of the Presidency-in-Office. That was not foreseen for this session. It is never the case that a Commission communication followed by questions leads to a full debate, nor is it the case that the Council normally attends and I should like the record to indicate that.
Mr President, I have just one brief comment to make. Mrs Karen Fogg is the EU Commission's representative in Turkey. She is in a great deal of difficulty, as her e-mails were not only intercepted and read, but also published in a newspaper, and a great effort was required to get Turkey to put a stop to this. As this also has to do with contact between the EU Commission's representative and Parliament, I ask you, Mr President, to bring it to Turkey's attention that we find this unacceptable and that we expect Turkey to leave no stone unturned in finding out whether the secret service or someone else was behind this, and to prevent personal and official e-mails being published in newspapers.
Mr Swoboda, could I point out to you that last week already, because I agree with the seriousness of this issue, I spoke personally and directly with the Turkish Ambassador to the European Union and conveyed what I am sure was the collective concern of this House.
Mr President, I asked earlier to take the floor for a point of order. This is what I wanted to say:
Mr President, a few days ago, the Pastrana government took advantage of provocation in the form of hijack, which was condemned by the FARC, which denied it had any part in it, to break off peace talks and start mercilessly bombing the buffer zone, putting into action the United States' 'operation Colombia' to wipe out the FARC and resolve the problem militarily, at the expense of the interests of the Colombian people. It goes without saying that, under this American operation, paramilitary teams will be shipped in after the bombings have spread death and destruction in order to finish off the job.
I should therefore like to call on you, Mr President, when you intervene to try and get the green candidate released, to ask the Pastrana government to halt the bombings, release the hundreds of FARC members being detained in inhumane conditions, together with your three Irish compatriots being held in the same inhumane conditions, and call for the peace talks to resume.
That, of course, is the first statement which with I opened the sitting today and I made precisely that call.
Request for the waiver of the parliamentary immunity of Mr Pasqua and Mr Marchiani
The next item of business is the two reports (A5-0032/2002 and A5-0033/2002) by Mr MacCormick, on behalf of the Committee of Legal Affairs and the Internal Market concerning requests for the waiver of the parliamentary immunity of Mr Pasqua and Mr Marchiani.
Mr President. In these cases which are before us, there are very serious allegations levied against two Members of Parliament, which are stated on the first page of the explanatory statement of my report, which I recommend to Members to take a look at. The procedures were commenced in July 2000, concerning illegal arms trading, influence peddling, misuse of corporate funds, breach of trust and receiving stolen goods. This concerned the sale of arms to several African countries in breach of French law on arms trading by companies through which countless transfers and even cash payments were made to a string of different people.
There is a charge against Mr Pasqua, but not against Mr Marchiani, which concerns illegal funding of an election campaign through acceptance of donations and funding of the European election campaign in breach of the provisions of Article L52.8 of the Electoral Code. These being the charges, the first charge concerning illegal arms trading, etc., against both Mr Pasqua and Mr Marchiani, the second against Mr Pasqua only, the examining magistrates are requesting the waiver of parliamentary immunity of these two gentlemen, so that certain judicial supervision measures may be taken against them. The Members would be forbidden to enter into contact with certain witnesses, or co-accused, or to visit certain countries and they may be required to put up bail.
This notification order was forwarded first to the public prosecutor of the Republic at the level of the Court of First Instance, then through the public prosecutor at the Paris Court of Appeal and then from that public prosecutor to the Minister of Justice and by the Minister of Justice to the Parliament here. It should be noted, at the First Instance, that the public prosecutor of the Republic firmly supports a request for judicial supervision by the examining magistrates, stressing the gravity and nature of the case and describing it as necessary in principle.
However, the public prosecutor at the Court of Appeal considered that, and I quote, "contrary to the view expressed by the other prosecutor, the present request for waiver of immunity gives grounds for reservations". On the one hand, the request for judicial supervision does not stipulate what countries the accused would be forbidden to visit and on the other, following a ruling by the Cour de Cassation, the scope of the proceedings finally to be pursued is still to be determined by the relevant Court of Appeal. The Minister of Justice, however, forwarded the request for waiver of immunity, together with the forwarding letters from the public prosecutor at First Instance and at the Court of Appeal, without attaching any further remarks. This is the situation in which we have to take a decision.
I want to say, first of all, that the crimes of which these Members are charged are serious ones. We have an absolute rule that we form no opinion either way about the merits of the charges but that the Members enjoy the presumption of innocence. The public prosecutor in France is entitled to pursue his duties under law and Parliament takes no side on that issue. They are serious crimes and of a kind that would not ordinarily attract parliamentary immunity because they do not relate to the ordinary and proper activities of a Member of this Parliament, or a politician operating in a democratic society.
It does make it important that I should acknowledge that both Members strenuously affirm their innocence and denounce what they consider to have been abusive elements in the prosecution process. However, in the nature of the case, I can have no view and Parliament should take no view about these points. The present request for waiver of immunity, therefore, does not concern the issue whether these prosecutions may or should continue in accordance with French law. Under Article 10 of the Protocol of 1965, there is no relevant immunity, either for a deputy of the French National Assembly or, therefore, for a French MEP in the face of prosecution on charges of this kind.
The issue of immunity and the request for waiver relates only to the issue of whether the Court may issue binding orders restricting the MEPs' freedom of movement, or their freedom in making contact with other persons. I would draw to the attention of all colleagues that if there are freedoms which are vitally important to the exercise of public representative office, especially in a Parliament of this kind, freedom to communicate with other citizens and the citizens of other countries, and freedom to move as one chooses, is critically important, as part of doing the job.
In its present form, the request for waiver of immunity seems unacceptably precise and indeed the documents of the case seem to indicate that no attention has been paid to the recommendation for the request of waiver to be taken forward only on the basis of a more specific statement, concerning places and persons involved. There is one other aspect of the case which, I regret to say, gives rise to a suspicion that regard for the conditions of free parliamentary debate has not sufficiently animated the prosecution, and that is the fact, which was disclosed in the course of this, that the prosecutor at one point asked our President, your predecessor, for details of the voting records of these two Members in order that the possibility of their having exercised improper influence could be pursued further. Article 9 of the Protocol, as President Fontaine sharply reminded the prosecutor, makes us entirely free from any legal proceeding whatever in any expression of opinion of vote cast in performance of our duties as Members of this Parliament.
In these circumstances, the Legal Affairs Committee, and I wholly endorsed its view, proposes that the request received from the French Minister of Justice for waiver of immunity ought to be rejected in the form in which it has been presented to the Parliament. I hope that decision, together with the explanatory statement, will be forwarded, if it is adopted by the Parliament. This may not be the end of this matter but, in the form we received it, this request for waiver of immunity was in the view of the Legal Affairs Committee unacceptable, and I commend that view to the House.
Mr President, I will not be availing myself of my two minutes. The Group of the European People's Party/European Democrats shares the rapporteur's viewpoint and that of the Committee on Legal Affairs and the Internal Market. We, too, are opposed to the lifting of immunity.
Mr President, I would like, if I may, to make some comments that have been inspired by this report. My first comment is that this report deals with a serious matter. Firstly because the charges are serious, and secondly because this relates to the freedom of individuals and the freedom of Members of Parliament.
I have four comments to make on this report.
First of all, a debate is clearly taking place on the purpose of parliamentary immunity - something that the general public do not understand and which is perceived as a privilege, even though it should not be a privilege. I think that this debate must be held especially since the general public does not understand the issue and that the charges are particularly serious and particularly significant.
Having said this and be that as it may, under the Rule of Law, the procedure must be strictly observed and we must ensure that these matters are considered in law and that procedures are strictly observed.
My third comment is that the media coverage of these procedures is not compatible with an impartial justice system and the requirements of an impartial justice system.
My final comment is that the Europe of human rights is obviously not yet in place, that there is no habeas corpus in France, although a great deal of progress has been made, particularly as a result of the support given by Mr Jospin' s government to the issue of the presumption of innocence. Nevertheless, with 125 suicides committed each year in prison, France may have abolished the death penalty but it has not yet eliminated it altogether.
I would like to thank the rapporteur, Professor MacCormick, for his work on these two very difficult and contentious reports. However, there are two points which I would like to make in particular with regard to these requests. Firstly, there is a hint, maybe not explicit, of political interference with regard to the judicial operation of the investigation into these alleged crimes committed by Mr Pasqua and Mr Marchiani, and secondly, there has been a continuous source of leaking to the media, which obstructs and interferes with the proper recourse to justice and investigation. There is an old maxim in the British system legal system called "justice delayed is justice denied", and this case has been dragged out again and again. Misinterpretation, purposely or otherwise, of the Rules of Procedure of this Parliament has been used to delay it even further, and literally because somebody is a candidate in an election, or forthcoming election, in France, this is being used as a stick with which to beat them.
We must therefore concur with the opinion of the rapporteur and the Legal Affairs Committee that the way in which this procedure has progressed is incorrect and that immunity should not be lifted, and we should commend that report to the House.
That concludes the debate.
The vote will be taken tomorrow at 11 a.m.
Barcelona European Council
The next item is the joint debate on:
Council and Commission statements on preparations for the Barcelona European Council
the report (A5-0030/2002) by Mr Bullmann on behalf of the Committee on Employment and Social Affairs on the Spring 2002 European Council meeting
the report (A5-0021/2002) by Mr Karas on behalf of the Committee on Economic and Monetary Affairs on the economic consequences of the attacks of 11 September 2001
the oral questions (B5-0006/2002 and 0007/2002) by Mrs Jackson on behalf of the Committee on the Environment, Public Health and Consumer Policy to the Council and to the Commission respectively on sustainable development strategy for the Barcelona Summit
Mr President, ladies and gentlemen, I would like to thank the European Parliament for giving me the opportunity to appear before the House. I appeared before the Committee on Economic and Monetary Affairs on 7 January, and it is a pleasure for me to be able to present the economic and financial priorities for the six months of the Spanish Presidency, particularly in relation to the Barcelona Summit.
Since 7 January, when I appeared before the Committee on Economic and Monetary Affairs, there have been significant advances on certain aspects, such as the agreements between Parliament, the Commission and the Council, in relation to the harmonisation of financial services. On behalf of the Presidency-in-Office, I would like to thank the parliamentary groups for the efforts they have made, especially the Committee on Constitutional Affairs, to reach an agreement in this area.
In a little less than two weeks time, the spring European Council will take place under the Spanish Presidency in Barcelona, and I would now like, Mr President, to give details of the main economic issues this Council will deal with.
Firstly, it is beyond doubt that the launch of the euro, on which a report will be presented to the Barcelona Council, has been a success not only from a monetary and technical point of view but also from a political point of view, as a result of the considerable support it has received from all citizens throughout the European Union, throughout the eurozone, and also the efforts made not only by the European Central Bank and its excellent staff, but also by very important sectors of European society, such as the financial sector and the commercial sector, to make the physical introduction of the euro a success.
In this respect, European society owes a debt of gratitude to all those workers and professionals who have contributed to the consumers and families having been able to enter the era of the euro so easily.
I believe it is also important to point out, as I did in the meeting of the Committee on Economic and Monetary Affairs on 7 January, that the introduction of the euro must be understood as a response, not only of acceptance of the single currency, but also a positive response from the citizens to the processes of European integration and also the processes of economic reform and change. And, in this regard, I believe that the slogan of the Spanish Presidency, 'more Europe' , is perfectly compatible with the spirit of those millions of European citizens who have accepted from the outset the existence of a single and common currency for us all, or at least for the eurozone.
One of the characteristics of the beginning of 2002, from an economic point of view, is undoubtedly the slow-down of the European economy, which was more pronounced than initially expected and which saw negative product growths, even in some of the large economies, and the Barcelona Summit is therefore to take place within a context in which the growth potential of the European economy - the capacity of our economies to grow - is becoming one of the citizens' demands, and the Presidency believes that they must receive a response from government, the European Parliament and the Commission.
I believe that, regardless of the speed of the response from the European authorities on some occasions, as in the case of the events of 11 September, what is beyond question from the point of view of economic growth, and given the good macroeconomic foundations of the euro economy, from the point of view of both budgetary stability, which I will refer to later, and from the point of view of inflationary pressures, the Presidency believes that the potential for growth is the key to recovering the confidence of the European citizens in sustainable and stable growth throughout the region.
In this regard, it will be the potential for growth in the medium and long term which will lead to an increase in employment and near full employment in the European Union, as indicated in the Bullmann report which is going to be discussed during this same sitting in relation to the spring European Council, that is, the Barcelona Council, together with the Karas report on the economic situation following the attacks of 11 September.
For all these reasons, I believe that the Barcelona Council must highlight certain aspects relating to the coordination of economic policies, but above all, the structural reform aspects.
Mr President, I would like very briefly to refer to the coordination of economic policies in EU Member States, particularly those in the eurozone, and indicate that the fundamental instrument for the coordination of these policies, together with the Stability and Growth Pact, are the broad guidelines of economic policy, which, as Parliament well knows, are approved by the Ecofin Council, after being accepted by the European Council in June.
Therefore, the Presidency believes that the Barcelona European Council will guide Ecofin on the main issues to be included in the broad guidelines of economic policy and these proposals will be included in the Key Issues Paper which the Presidency will communicate to the Barcelona Council.
In that Presidency document, which is being drawn up at the moment in accordance with the results of the informal debates of Ecofin in February and the next Ecofin of 5 March, with all the countries of the European Union, the Presidency intends to strengthen the coordination of economic policies between the Member States, and particularly in the eurozone, to consolidate the commitments which guarantee budgetary balance, contribute to the sustainability and quality of public finances, and promote, without doubt, the growth potential of the European economy by means of structural reforms.
Mr President, I will comment on two points in particular: coordination of economic policy and structural reforms. In relation to the coordination of economic policy, there is no doubt that the consolidation of the internal market and greater integration and interdependence amongst the economies of all the Member States points to the need for greater coordination of economic policies throughout the region and particularly in the eurozone.
I would point out that the broad guidelines of economic policy are an essential instrument that should be specifically targeted at the eurozone with a greater intensity than on previous occasions.
Furthermore, in relation to the coordination of economic policies, there are requests from various countries, which the Presidency believes to be very well-founded, which point to the need to improve and harmonise European statistics and indicators, both macroeconomic and in relation to structural reform, and also to carry out a periodic analysis of the policy mix in the eurozone, which ensures that the combination of budgetary and monetary policies, with an independent European Central Bank, are consistent with the needs of the European economy.
In this regard, as I announced on 7 January to the Committee on Economic and Monetary Affairs, at the end of January in the Eurogroup there was an initial analysis of the policy mix with a report both by the European Central Bank and by the Commission and the Committee on Economic and Monetary Affairs, which concluded that, at the present time, the orientation of macroeconomic policies - both monetary and budgetary - in Europe, is suited to the needs of the European economic cycle and the Spanish Presidency intends to hold another specific debate on policy mix before the end of June.
From the point of view of the coordination of economic policies, I must mention the need to maintain the principles of macroeconomic stability and reduction of public deficit, which ensure the stability of the eurozone and the whole of the European Union, and, at the same time, guarantee the development of interest rates in the medium and long term which are compatible with a recovery of investment and business confidence, which are essential to the recovery of all the economies of the region.
In relation to the political commitment of the European countries to the stability pact and the convergence plans, I would like to repeat that there is currently a commitment from each of the Member States to achieve budgetary balance by the target date of 2004.
Furthermore, we are analysing the sustainability and quality of public finances, analysing the effects of generational pyramids and the ageing of the populations in each of the countries, and the Commission, as Parliament knows, has reiterated to the Member States the need to take measures which ensure the sustainability of public finances.
It is in these very first few months of the year that the Ecofin Council analyses the Member States' stability and convergence plans for the current year, that is, for 2002, and that review has taken place in the meetings of January and February; the Commission' s recommendations on each of the convergence and stability plans have been unanimously approved at those meetings. In the case of those countries which were most out of line with their initial forecasts, as a result of the slow-down of the economic cycle in relation to their respective internal demand, there have been clear commitments to comply with the objectives of the stability pact in both the short and the medium term.
In the chapter on structural reforms, Mr President, ladies and gentlemen, the Barcelona European Council is going to pay particular attention to the liberalisation and opening up of various markets. I would like to refer specifically to three areas which are going to form part of the central nucleus of the Barcelona Council: the reforms of network industries, the liberalisation of the financial and capitals markets and also the reform of the labour markets. I will comment on the three areas in that order, Mr President.
Firstly, in relation to the reforms of the network industry, which principally involve transport and energy, there is no doubt that over recent years there have been asymmetrical liberalisations within the European Union, which, in order to update the degree of liberalisation in all the countries of the region, now require movements in the same direction and of the same intensity that will guarantee, on the one hand, the same situation of liberalisation in all European markets, and therefore the absence of disparities which may affect competition throughout the Union, and at the same time also a policy of exchange or of cross-border networks which will allow us to create a genuine market of supply and demand at European level, in relation to both transport and energy.
The Presidency believes that the Barcelona Council must mark the beginning of a genuine energy market which exceeds the minimum limits laid down in the current directive, and this requires the adoption of ambitious liberalisation timetables in the gas and electricity sectors in order to favour the free choice of provider, especially in the companies market.
As demonstrated by the experience of the countries which have made most progress in the liberalisation timetables, these measures must be compatible with greater quality of service and with security of supply, in accordance with the public service nature of electricity supply in all the countries.
Nevertheless, liberalisation must also be accompanied by homogenous instruments for measuring the openness of markets in all the countries of the region and also transparent rules on access to transport networks which ensure the existence of genuine competitiveness for third countries that want to participate in a liberalised domestic market.
Furthermore, the process of liberalisation, as I have said, must be accompanied by quantified objectives for interconnections between the networks of the Member States, and this requires the implementation of the measures contained in the legislative package approved by the Commission on 21 December, including the proposals for the development of infrastructure projects and changes to the system of funding trans-European energy networks.
From the transport point of view, Mr President, the Presidency believes that the Barcelona Summit should have two objectives: on the one hand, to promote the single sky package for air transport, and on the other, to promote the railways package in order to gradually introduce competition into the provision of services, essentially in relation to the transport of goods.
I will now refer to the financial markets, Mr President.
The completion of the process ... Mr President ... Is it customary in the European Parliament to offer the speaker water?
I am sure we can look after the Council Presidency.
Thank you very much, Mr President, for your compassion towards the Presidency-in-Office of the Council. Not all parliaments are so friendly to the government.
With regard to the reform of the capitals and financial services markets, the Presidency believes that completing the process of integrating the European financial system is a fundamental challenge within the general objectives of the Presidency.
In this respect, the efforts to create a genuine financial and capitals market in Europe are concentrated on three important areas: firstly the achievement of a fully integrated share market, that is, of fully integrated European stock exchanges by 2003. Secondly, the achievement of the so-called 'financial services action plan' in 2005 and, finally, the achievement of the objectives of the 'risk capital action plan' , which is essential to the development of the funding of small and medium-sized companies.
These are, no doubt, ambitious aims, Mr President, which cannot be achieved - and I believe all the European institutions have understood this - without a more rapid and flexible legislative procedure that meets the needs of markets as dynamic as the financial markets, which, furthermore, are fully globalised markets, as we all know.
In this regard, and in line with the initiatives taken under the French Presidency, a working group chaired by Mr Lamfalussy was set up and it communicated its recommendations to the European institutions and, after a process of negotiation between the Commission, the Council and Parliament, agreements were reached. I would like once again to congratulate Parliament on its cooperation in this respect.
I believe that the first directives the Spanish Presidency will try to promote, and which will benefit from the new legislative framework, are those on which there is already a political agreement as a result of the efforts of previous presidencies, and especially the Belgian Presidency, which I would like to acknowledge here.
The directive on market abuse is essential - as Parliament knows - to guaranteeing the rules of conduct which investment services companies are subject to and which guarantee the protection of all investors on a European level.
Furthermore, Parliament is currently studying the directive on financial guarantees, which may be approved under the Spanish Presidency, and to this we must add the regulation on international accounting rules, which will provide a European framework for accounting which will increase the transparency and comparability of information throughout the European financial markets.
In Barcelona we must also move forward and pay attention to directives which, although they will probably not be adopted during the Spanish Presidency, are going to mean considerable progress and can be adopted under subsequent presidencies; furthermore, the directive on brochures, which is aimed at harmonising the transparency obligations of issuers; secondly, the directive on financial conglomerates, which will provide sensible regulations on a European level, by trying to reduce the so-called systematic risks by means of greater cooperation as established in the Brouwer report; thirdly, the directive on pension funds, which is clearly essential in order to achieve a genuine supplementary pension fund market in Europe, which will benefit workers and all citizens, and which requires a suitable balance between their needs, the security of investors, and freedom to diversify the portfolios of these funds within a framework of security; and progress is also being made on other directives which we hope will be given impetus under the Spanish Presidency.
Lastly, Mr President, I would like to comment on the reform of the European labour market as a priority of the Barcelona Council. There is no doubt that the development of employment in Europe has been satisfactory but not sufficient, as demonstrated by the fact that, at the highest points of the cycle, the European economy maintains structural rates of unemployment, notably greater than those of other regions such as the United States. And furthermore there is no doubt that the labour market' s capacity to adapt to evolutions in the economic cycle ensures quicker recovery of the economies and, therefore, more intense recoveries of employment at times of sustained growth or at the high points in the cycle.
In this respect, the Presidency believes that more progress must be made on active policies relating to labour markets, focussing on groups which have difficulties accessing the labour market, and also reducing the fiscal burdens relating to employment. There has already been progress in this respect, but we believe that efforts must continue to focus, on the one hand, on measures on work opportunities such as those based on a review of the Luxembourg process, so that we may have a better system of incentives in relation to work creation. With regard to the demand for work, we must promote work-seeking by the unemployed, by means of policies which make it absolutely clear that it is better from both an individual and a collective point of view to work than to be receiving benefit, both in terms of personal development and the financial situation of everybody, and also to promote schemes for extending the retirement age in all our countries.
There are specific issues such as the increase in the employment of women, special care for women with young children and the reconciliation of their family and work responsibilities, and also introducing greater capacity for European companies to adapt to the evolution of demand, to adapt their costs to European and international demand situations, as well as a system for setting salaries which allows, in addition to the appropriate involvement of social partners, sufficient flexibility and decentralisation which offers companies the margin to adapt to very different geographical and sectorial markets throughout the European economy and the globalised economy.
Mobility is also one of the challenges, not only on a European level, but on a national level, and particularly on a regional level, and here I believe that policies for seeking better practices and comparisons between the policies of each of the countries are essential measures which must be promoted in Barcelona.
All these issues relating to the labour market must inspire the review of the Luxembourg process and give impetus to the adoption of the necessary structural reforms of the labour markets in each of the countries of the European Union.
Mr President, at the European Council, in addition to these three areas of the financial markets, network industries and the labour market, the Presidency is going to incorporate, for the first time, an analysis of the relationship between growth and the environment, or in other words, the need for environmentally sustainable growth, and to this end, it is clear that we must make progress on formulae which guarantee sustainable development.
I would like to make the following comments in relation to the incorporation of the sustainable development strategy at the Barcelona European Council:
In accordance with what was agreed at the United Nations Assembly in Rio in 1997, the Gothenburg European Council added a third environmental dimension to the process of economic reform, as I have said, and in accordance with these conclusions, the Council took note of the need to draw up a 'road map' of an annual nature, with the measures to be taken in the environmental field, within the strategy of sustainable development, and to be taken into account by the Presidency of the Council, in collaboration with the Commission.
The Laeken European Council welcomed the choice of environmental indicators, for the monitoring of the implementation of the sustainable development strategy, and also welcomed the progress made in relation to the European ratification of the Kyoto Protocol.
Using the environmental indicators which I have just referred to, which were approved at the Laeken Council on 17 January 2002, a first synthesis report has been presented assessing the process carried out.
With regard to the Ecofin Council, at its next meeting next week, on 5 March, a report on this issue will be discussed, that is to say a synthesis report which has already been prepared by the Economic Policy Committee and which will allow the Barcelona European Council, as well as successive spring Councils, to continue to guarantee the implementation of the three dimensions of sustainable development. The Barcelona conclusions, together with the Commission' s communication, must allow the Seville European Council at the end of the Spanish Presidency, on 25 and 26 June, to prepare the European Union' s position for the summit on sustainable development which will take place in Johannesburg in September 2002.
Finally, Mr President, I would like to mention the framework for the development of entrepreneurs in Europe, which is another concern that various Councils have demonstrated, and which will be taken into account in Barcelona, especially in relation to the development of a suitable framework for small businesses and new entrepreneurs in Europe.
Last weekend, the Presidency held an informal Council of Ministers on small and medium-sized businesses in Aranjuez, in Spain, which came to several conclusions that I would like to communicate to the European Parliament.
Firstly, the commitment to hold informal Councils on small and medium-sized businesses, before the structural reform summits in the spring, which can communicate specific recommendations to the spring summits in relation to a sector which represents more than 90% of European companies and a considerable proportion of employment in our countries.
Secondly, specifically in relation to the Barcelona Summit, the Aranjuez meeting believes that member countries and the Commission must be informed of the need to favour the development framework for European small and medium-sized businesses by means of two methods: firstly, by reducing time limits and administrative costs through the use of new legal instruments which are easier for entrepreneurs to implement and secondly, by using telematic means, and at this first stage of a quicker and less expensive framework in terms of time and costs, to make a detailed analysis of how each of the legislative measures taken affects small and medium-sized businesses.
Therefore, legislators and governments must think firstly on a small scale, bearing in mind the effects their legislation and regulatory measures may have on small and medium-sized businesses, and they must do so while taking account of the contacts made with the business organisations for small and medium-sized businesses.
Mr President, with regard to priorities of the Spanish Presidency, the Ecofin Council will analyse next week, on 5 March, a priority which responds to a mandate of the Laeken Council, in relation to the need to improve and increase our presence in the development of the countries of the south of the Mediterranean, seeking instruments which take account of costs, but which also allow the countries of the south of the Mediterranean to play a greater role. It is a question of introducing a genuine partnership into the formula for pursuing the economic and social development of these countries. This must focus not only on works and infrastructure, but also on the creation of a genuine fabric of industries and private businesses, a genuine economic civil society in the countries of the south of the Mediterranean.
Work is being done in this regard within Ecofin, in the Financial and Economic Committee, together with the European Investment Bank, on proposals which, probably within the field of the European Investment Bank and in cooperation with the Commission, may allow the existence of a development institution in the Mediterranean, with the priority and majority participation of the European institutions, and specifically the European Investment Bank, but also the borrower countries which can cooperate in the design of development programmes, as well as third countries, inside and outside the region, which wish to cooperate with Europe and with the countries of the south of the Mediterranean on this initiative.
Lastly, Mr President, the candidate countries will participate in Barcelona and, to this end, the Barcelona European Council has invited not only the Heads of State but also the Economic Ministers, who will hold a meeting on the structural reform of the enlargement countries, together with the European Union' s Economic Ministers.
I would like to end my speech, Mr President, by thanking the European Parliament for being kind enough to allow the Presidency to participate in this sitting, during which I believe we will not only be able to explain the Presidency' s positions, but also reply to the questions and initiatives which the different parliamentary groups and Members may raise on structural reform in Europe and on the priorities of the Spanish Presidency.
Thank you very much, Mr President.
Mr President, Minister, ladies and gentlemen, I will do my best to be very brief, not least because I have already made one speech today in this House and because Mr Rato y Figaredo has already given a detailed explanation of events as regards Lisbon. With any luck, this will also mean that I do not need the Presidential glass of water.
The European Council in Barcelona will be the first Council since the euro notes and coins were introduced. The euro has been a great success, it has been welcomed with great enthusiasm and now we must push ahead with related tasks, including the completion of the Lisbon process. This decisive stage which we will be undertaking at Barcelona will take place in a totally different economic climate, for the optimism of Lisbon is no longer present, but the global economic slowdown makes it even more necessary that we complete this strategy. Barcelona will therefore be a milestone along that road.
As Mr Rato y Figaredo said, a lot has already been achieved in these first two years, and my genuine thanks go to Parliament for, especially in recent months, we have worked together in perfect harmony and have achieved genuine successes in the fields of telecommunications and financial services and in many social programmes.
A great deal remains to be done, however: I am thinking of the Community patent, the Galileo project, which seems to have received fresh impetus in the last few hours - and we truly hope that it will be able to make progress - and the new legal framework for public procurement. If we take these decisions, we will certainly be giving a major boost to European development.
Of course, there are also many areas of concern: the citizens are wondering whether Europe will have the courage to adopt these measures which are necessary for long-term development, whether it will have the courage to take further steps towards the goal of a more competitive, inclusive society. When I have conversations with citizens and businesses, I hear them expressing grave concerns, for they do not yet see the tangible effects even of the decisions we have already taken, and this is understandable in that we have completed the initial phase of these political decisions but the work is not yet finished. Therefore, it is now up to the Council and to Parliament too, to adopt, without delay, all the legislation, programmes and policies which will complete the Lisbon strategy. We will then, at last, be able to move on to the final stage - the stage of practical implementation - and then the citizens too will understand what we are doing.
Ladies and gentlemen, the Spring European Council has become a regular event, and this is another good innovation. In spring, we take stock of the economic policies. It is a practical demonstration of the interinstitutional dialogue, and I, like Mr Rato y Figaredo, hope that the Barcelona Summit will deliver tangible progress in terms of stimulating reform, job creation, strengthening cohesion and environmental improvements. And it is precisely the Council which will have to set the priorities in these matters.
Barcelona' s first task must be to confirm the firm commitment to macroeconomic stability based on sound public finances and controlled inflation. We took this line when responding to the questions posed just now and it applies in this context too. This is the basis we need for lasting success, and we will not have wasted the benefits of our hard work or the sacrifices many countries have made in order to be able to enter the eurozone.
At Barcelona - and this is a sensitive but, I would say, fundamental point of the Commission' s proposals - we will also have to coordinate economic policies more closely, at least within the eurozone. We cannot be content with coordinating monetary policy: quite the opposite, the coordination of monetary policy and the single currency make it imperative that we coordinate macroeconomic policies too; therefore, from this moment onwards, there must be greater transparency, more timely provision of information to the Commission and the other countries and common rules of conduct in the field of monetary policy.
Secondly, the strength of the Lisbon strategy lies in the fact that the measures it contains reinforce one another. Each is important in itself, but together they form the recipe for long-term success.
Thirdly, the Barcelona strategy must contain a response to the present economic situation and an assessment of the progress made by the different countries in implementing their various policies, so that we can see which priorities need to be focused on in the coming 12 months. We have to act and invest today to ensure growth and employment throughout the rest of the decade. We will therefore concentrate on employment, economic reform and investing in knowledge, as has already been indicated.
The fourth objective for Barcelona is to take stock of the progress made in the area of sustainable development. We must ensure that sustainable development is at the basis of certain specific decisions we have to take, not least, for instance, when it comes to opening up the energy markets and restructuring the transport sector. Sustainability can also generate growth and create jobs in areas such as clean technologies. This, of course, means that we must provide incentives and resources for this sector.
Lastly, we expect the European Council to firmly endorse the importance of life sciences and biotechnology: this is an area in which there is no reason why Europe should not lead the world. We have a pool of scientists in both the Member States and the enlargement countries who, with the proper organisation, will soon be able to assume this leading role.
We also - and this is my last point - need to examine the impact of our policies on the wider world, and I expect the European Council to deliver a major contribution towards preparing for the Johannesburg Summit.
I will end by touching on another subject which will be addressed indirectly but quite extensively at Barcelona, and that is how we should organise our work in the light of the impending enlargement. Indeed, we must launch a dialogue with the candidate countries to identify what they themselves can do to pursue the Lisbon agenda and priorities - with help from the Community, of course. In other words, although the decisions of this summit will, in theory, concern the Member States alone, in practice they will concern the new countries too. We must therefore start off along this common path, this walk together, at Barcelona.
To this end, the candidate countries will be taking part in a European Council working session, during which the discussion will focus on their views on the Lisbon strategy and its implementation. As of 2003, the candidate countries will be included in the structural indicators the Commission uses to assess progress on the Lisbon strategy. They must therefore be actively involved in the Lisbon objectives and working methods. Our strategy must be a help, not an obstacle, to their accession.
Mr President, Minister, ladies and gentlemen, I am confident that the Barcelona European Council will be the first of the key milestones before us this year on the road to successful implementation of the Lisbon strategy. Only thus will we be able to build properly on the enthusiasm and heightened public demand for more Europe that we have witnessed at first hand in recent weeks. It is my genuine hope that Barcelona will be a success for the Spanish Presidency but that it will, above all, be a success for the European citizens. A success for the whole of Europe.
(Applause)
Thank you, Mr President. I see now that you are enjoying the fruits of your labour with a drink of water. You had remarked earlier in the House that you likened yourself to a diesel engine. I was afraid that you might look for a glass of benzene, which would not of course accord with the security conditions of the House.
Mr President, Mr President of the Commission, ladies and gentlemen, I would just like to start by welcoming the Commission's presence here in such numbers, with not just President Prodi, but also Vice-President de Palacio and Mrs Reding and Mr Solbes from the Commission itself. I believe - and Mrs Wallström is also present, sitting in the second row; I crave your forbearance for not mentioning you at the outset, but being greeted separately is so much more effective - that this shows the importance we attach to cooperation between the institutions of the Council, the Commission and Parliament, a subject on which I shall make a few concluding remarks.
What the President-in-Office of the Council and the President of the Commission said in Barcelona meets with our entire approval. In your own country, Mr President-in-Office, you and your own policies have been very successful over the past years. You are, though, a natural heir to the tradition of the Lisbon decisions, which are framed in very demanding terms: the most dynamic, most competitive and most sustainable economic area is to come into being. We would all, I think, be the better off for more modest language, as criticism would then be less marked when we fail to act according to these principles and in line with these objectives.
Although it is clear to us that the Spanish Presidency has been led into a difficult situation here - which is why I do not want to criticise the Presidency too harshly - our group would very much have welcomed it if the Finance Ministers of the EU countries had gone along with the Commission's proposals when what was at issue was the requirement that two EU countries should actually abide by the Stability and Growth Pact. It is, among other things, an institutional problem when those who will be giving out marks at the end of the day who deserve to get bad ones, and when, moreover, these people promise something for 2004, namely, an almost balanced budget, which we already know to be scarcely achievable.
We therefore call for credibility and stability and urge that we should keep to what we agreed in the treaties on the common European currency. Our group stands alongside the Commission, whom I encourage to stick to their stability policy and pursue it consistently, and we would welcome it if the Finance Ministers were to take that on board.
Mr President-in-Office, you were right to speak about small and medium-sized enterprises, and I was glad to hear that an informal Council has been held. I believe that we should, in our economic policy as a whole, give much more attention to small and medium-sized enterprises. The best economic policy would be for us to maintain a moderate tax regime. The more we lift the tax burden from small and medium-sized enterprises and liberate them from bureaucracy as well, the more they will be able to invest and also create jobs. That then benefits the workers, and so it is right to put small and medium-sized enterprises centre stage.
You were right to speak about the liberalisation of the markets, of the markets in transport, energy, and, I would like to add, postal and financial services. One could get the impression from the use of the expression 'liberalisation' that it is something that benefits the income of enterprises. No, ladies and gentlemen, we must say more distinctly that liberalisation means more competition, more competition means reduced prices, and reduced prices benefit precisely those people - that is, consumers - who do not have such high incomes, and that is why it is important that we bring this competition about.
In order that I do not go over time, this will have to be my last comment. Mr President-in-Office, our group will judge the Spanish Presidency by how it succeeds in reforming the Council. Mr Solana, the Council Secretary-General, will, if I am rightly informed, be submitting proposals in Barcelona for reform of the Council. There is also now a paper by the British Prime Minister and German Chancellor, and Mr Aznar, the President of the Council, has no doubt followed it sympathetically. It is not enough to make public statements, though, if we want to reform the Council; that desire must be communicated to the Permanent Representatives. I get the impression that what is being thought by the Heads of Government has not yet reached the inter-institutional working party set up by the Council, the Commission and Parliament. So I ask you to contribute to the Council's reform of itself, to have it, as a legislature, always sitting in public, and always present here when important debates take place in Parliament. If you achieve that, your Presidency will be counted a success! We want it to be a success, because we want a shared success for Europe. The Commission is, in any case, standing alongside Parliament, and if we take action together, the success will be Europe's, and from the depths of my heart I want some of its lustre to reflect on the Spanish Presidency. By the way, I hope that, next time you visit Parliament, you will at once be given a drink, because we always treat our guests well.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission and the majority of the female representation of the Commission, whose presence we should welcome, ladies and gentlemen, the President-in-Office of the Council began his report with the success of the introduction of the euro, which is a success for our peoples, and which has exceeded any expectations we may have had in any of the European institutions. The President-in-Office of the Council has congratulated the European Central Bank and its staff. I would be grateful if he would expand on his congratulations to the Commission on the work it has done and, in particular, President Prodi and his predecessor in the post of Minister for the Economy, Mr Solbes. I do not say this because I am a fellow countryman, but because of the important work they have done.
Now, the problem facing us is that the success of the euro demands a response which can only take one form: an active economic policy in Europe.
We are in a new situation. The President-in-Office of the Council has reminded us how the BGEPs, Ecofin and others work; but it has been demonstrated that when faced with problems, things, in the form they were conceived some time ago, do not work well. In this respect, the review relating to the economic evolution of the Member States shows that some, politically, have been hunted hunters. They created a Stability and Growth Pact in order to monitor others and, in the end, they have had to apply the lesson to themselves. But this does not lead me to feel any Schadenfreude, as the Germans say. The issue is that in the medium term we cannot safeguard the euro with the current economic management structure.
Secondly, the President-in-Office of the Council mentioned the structural reforms and the policy mix since Lisbon. We see the policy mix as the fight for full employment, social cohesion and sustainable growth, bearing in mind the need for Europe to recover technological leadership through strong investment, above all in human capital. In this respect, the important issue is the composition of this policy mix cocktail. We believe that it must consist of a harmonious and combined quantity of each of the three elements.
On this basis, Mr President-in-Office of the Council, please allow me to comment on your proposals on liberalisations.
My group has been committed for many years, and I am thinking of the creation of the single market with its four hundred directives, of the process of structural reforms which has allowed us to create internal markets within the Union. From this point of view, the President-in-Office has spoken firstly about the network industries: energy transport and also, as a network activity, telecommunications. We believe that what we have to do, and we have been doing so for some time, is to make progress on the creation of these markets. What has surprised us, and I would be grateful if the President-in-Office of the Council could explain this to Parliament, is the public statement by the President-in-Office of the Council and President of the Spanish government, and he has not denied it, that, in view of Barcelona, the problem is the confrontation with the Socialist majority, and he mentioned three governments by name, the German, French and Portuguese governments. I do not know what form this confrontation is supposed to take.
We want organised markets. We do not believe that liberalisation has miraculous effects such as the removal of rules. We believe that what we have to do is establish rules which protect producers and also consumers and citizens. I do not want to go into Spanish matters, but the Minister for the Economy has enough work to do in Spain in order to deal with the problems of the liberalisation of the energy market.
Secondly, with regard to financial services, I take good note of the fact that the Council values the agreement proposed in the von Wogau report on the so-called Lamfalussy proposal. But I would also like to point out that, while it has allowed us to get out of trouble, it has not resolved our problem. In other words, in terms of democracy, I believe that in the Convention we will have to hold very detailed discussions on the basic legislation and the implementation of the legislation with the possibility of parliamentary control.
Finally, Mr President, in relation to the liberalisation of the labour market, I believe that many of the things the President-in-Office of the Council has said are reasonable; in other cases he has used so many euphemisms that it is really difficult to know whether the intention is the liberalisation of redundancies or greater flexibility by means of negotiation.
I would like to express a concern which is felt by our fellow citizens and, if you will allow me, Mr President, I will quote; "we must condemn the errors of unfettered liberalism, with no rules, one of the main problems of which is uncertainty in the workplace and a model of society in which globalisation brings everything down to precariousness, mistrust and individualism without perspectives." Mr President, this quote is not from Karl Marx but from the Cardinal of Milan, Carlo Maria Martini, who has just retired.
I believe that this closely reflects a concern which is widespread amongst our fellow citizens. It is all very well to move ahead with the reform of the labour markets, in a positive fashion, but there is enormous concern about a form of liberalisation which may lead to the disappearance of the rules of the European social model and also a form of liberalisation which replaces public monopolies with private monopolies. In this regard, we hope that the Barcelona Summit is a summit which can bring positive results and does not become a series of pre-electoral confrontations.
Mr President-in-Office, this House will vote tomorrow on an amendment on your National Hydrological Plan, so we hope you enjoy your glass of water today.
If the European Union were drawing up an end-of-year report card on the Lisbon process, I suspect that the report would say "must try harder". Over the last year, we have seen some progress on this agenda, in particular the adoption of the telecoms package in Council, the agreement on the European company statute, reduction of the tax burden by three-quarters of 1% of GDP. All of these things help to promote growth and jobs, provided they are consistent with the growth and stability pact, and clearly we need to be shifting the tax burden away from things we want more, like jobs, and onto things that we want less of, like pollution.
But I am afraid this report card would also show that the Union is failing in too many areas. The Commission communication to the Barcelona European Council speaks of a firm commitment to the growth and stability pact, which will help build confidence. If this is so, it was sadly lacking when the Finance Ministers fudged an early warning decision on Germany and Portugal just recently.
The rejection of the take-over bids directive is a major setback to competitiveness in the Union and I challenge the other political groups and the Council to join us in speeding through the new Commission proposal under a fast-track procedure, so that we can get it onto the statute book by the end of this year. Another area where we have failed is the failure in Council to adopt a common position on the pensions directive which is essential, not just for a secure retirement for an elderly population, but also for labour market mobility. The European Parliament has done its job. We gave you our first reading opinion in July of last year and we now look to the Spanish Presidency to send us a common position by June of this year, if we are to meet the Commission's target of adoption by the end of this year.
Another area where the schoolteacher would rap the Council over the knuckles is the European patent. If we want to close the innovation gap between Europe and the United States, we need easier and cheaper and faster pan-European patent protection. When it comes to behaviour in class, I am not sure that the Union would score well. I welcome the Commission's decision this afternoon to take the Council to the Court of Justice for an attempt to take away the Commission's powers over state aid. The reason we have state aid rules is to ensure a proper functioning of the single market and we need to abolish barriers to competition and to free trade to allow the Commission to be the policeman, and the Council should frankly be ashamed of challenging the Commission on that.
Finally, our report card would show a pupil which is lacking ambition. If the European Union is to be a star pupil, we need progress on liberalisation of energy and gas markets, on implementation of the financial services action plan, on agreement of a public procurement framework. The process of economic reform is not an end in itself. It is about increasing prosperity of our people and preparing the European Union for enlargement. What message is it that we are sending to applicant states if we are incapable of implementing ourselves the demanding reforms that we are expecting of them?
When it comes to reviewing what happens at Barcelona, we will be judging you by the report card. At the moment, the pupil has to work harder.
Mr President, a lot of things may be going to happen at the Barcelona European Council, but it will not be the opportunity to assess the implementation of the sustainable development strategy that was proposed at Gothenburg: a sustainable development strategy which - I would remind you - is based on the balance between the economy, social cohesion and the environment, three factors which all the European institutions - Commission, Parliament and Council - recognised as being inextricably linked. We thought, after Gothenburg, that the idea had been established that the Lisbon objective of making Europe the most competitive and dynamic knowledge-based economy in the world by 2010 was inadequate as it stood, and that it should be supplemented by the goal of making the Union the most ecoefficient economy.
Evidently, we were wrong. The Spanish Presidency' s commitment to returning to the initial Lisbon philosophy and to confirming the three sacrosanct principles of liberalisation, deregulation and neo-liberal globalisation was matched by the Commission' s marked reluctance to pursue the proposals made last year, despite their commendable nature, and by the explicit decision to make the environmental pillar a sort of almost covert addendum to the Barcelona agenda. Indeed, we feel that the Commission communication to the Spring European Council in Barcelona fails to take sufficient account of the environmental factor or of the crucial need for certain changes to the current economic development model. This is serious because it is evidence of the inability of the European institutions to ensure any sort of continuity in their pursuit of priorities established by common agreement, which clearly cannot be reshuffled every six months to suit the political preferences of the Presidency-in-Office.
This is why we feel that the Spanish Presidency' s intention to speed up the process of liberalisation in the most diverse sectors is in direct conflict with the sustainable development strategy. We have many doubts regarding the economic and social model based on deregulation, flexibility and further liberalisation of the internal market, as recently confirmed by Mr Blair and Mr Berlusconi in their joint statement, which, it is no coincidence, made absolutely no reference to sustainable development. We are particularly saddened by this in view of the meeting due to take place in Johannesburg, where all the world' s Heads of State will meet to assess the environmental situation 10 years on from Rio de Janeiro.
However, we do feel that the Barcelona Summit should be treated as an opportunity to make substantial progress in incorporating environmental issues into the European Union' s policy package and, to this end, it is vital that we assess and review all the sectoral strategies.
I would like to touch briefly on the issue of energy efficiency, Mr President, which is an area that is clearly still extremely problematic. In this context, we feel that it is essential to reiterate the importance of renewable energies. Of course, we are also completely opposed to the increasing pressure, not least from the Spanish Presidency, to reopen the debate on nuclear energy, for it is dangerous and outdated in terms of both acceptance by society and environmental sustainability.
In other words, Mr President, we fear that Barcelona will be a wasted opportunity from the point of view of achieving the agreed sustainable development goals. We hope fervently that we are wrong and we look forward to meeting again to review the situation after the Barcelona Summit.
Mr President, the Lisbon process was unclear and ambiguous right from the beginning. It contained two different strategies. The one strategy prioritised cutting-edge technologies, research-based innovations, e-commerce, the liberalisation of network markets and such like. The second strategy prioritised full employment, social integration and education for all, instead.
In that way, all the groups could imagine they had won in Lisbon, and everyone could therefore applaud the decisions. Now, however, we see ever more clearly the gulf between the two ways: that which pinned its hopes on the élite and that which put its faith in the ordinary people, often the weaker groups.
I think that, as rapporteur, Mr Bullmann has really endeavoured for as long as possible to preserve unity and the policy of compromise on socio-economic matters. We can nonetheless see how certain Member States and political parties have become increasingly impatient and wish to abandon the route of a compromise policy.
We in the Confederal Group of the European United Left/Nordic Green Left view many of the amendments that have come in with great concern. If they were to be adopted tomorrow, the majority of our group would feel compelled to vote against them in the final vote. We should not do that with any pleasure, but there are limits. One simply cannot just go on compromising. We shall therefore follow the vote, amendment by amendment, before we adopt a position.
Finally, I wish to lodge a protest against the fact that almost no account at all has been taken of the candidate countries' needs and interests in our discussion prior to the Barcelona Summit. There are only a few years left before enlargement, and it is high time that we began to face that reality head on. It is a shame that we have not taken a clearer and more comprehensive view of this state of affairs.
When we come to prepare for a summit of the scale and size and opportunity that is presented by Barcelona, it is necessary to take into account what has happened in the past and to try to predict with some certainty where we need to be in the future: It is wrong for any group of people, whether the Council, the Commission or even this Parliament, to think that we have to come up with new ideas for every single summit.
There are so many things that remain to be done and so many priorities that were set down at Lisbon, Stockholm, or Cardiff that have yet to be completed, to be achieved and to be reached. We ought to focus more on improving the quality of the proposals that we put forward, ensuring that they respond to the demands and needs of the peoples of Europe, and more importantly, ensure that they lay down a solid foundation for the future development of economic prosperity, of stability and of sustainability.
I do not believe that there is a conflict between economic development and sustainable development, nor that we cannot put in place an aggressive taxation policy to create employment, to ensure that business and industry can have a competitive environment in which to succeed and prosper, and that does not necessarily lead to the detriment of social protection, or of investment in social services like education, health and infrastructure development. I would certainly oppose all measures or any ideas towards harmonisation or coordination of tax policy within the European Union. This is an area that is exclusively within the remit of the Member State governments alone, and it is wrong and has been proven wrong many times, that, to use the simple analogy of previous eras, higher taxation means that you can spend more on social protection.
That idea has been turned on its head by the economic realities of existing Member States - also by the performances of other Member States, such as in my own country in particular - Ireland, where an aggressive reduction in taxation policy, reducing the cost of labour and the income tax levy and ensuring that business can survive in a harmonious industrial relations environment with the majority of the earnings that the workers are getting going into their pocket and not going into taxation; while at the same time, increasing the levels of protection that are available for those who are most vulnerable within our society and increasing investments in education and health.
There is a new and different way forward that can succeed and operate for the betterment of the governments and the European Union as a whole, but most importantly for the betterment of the people. What we bring forward from the Lisbon process and the Lisbon summit, most importantly of all, is access to education, training, learning and knowledge. If we do not give the skills to our people in order to take advantage of new employment opportunities that are out there, then we deny them the real human and civil rights of participating fully in society. If anything is to come out of the Barcelona summit, it is a re-endorsement and re-affirmation of the importance of lifelong learning and a knowledge-based society with education and training for all. It is the most important aspect to come.
Fine words have been spoken at past European Council meetings about the integration of sustainable environmental policy into economic and social policy. Unfortunately, these fine words are not reflected in the plans which are being presented to us under the Spanish Presidency. Muchas palabras sin hechos. This is why I would call on the Council and Commission to take the Gothenburg environmental agreements seriously, and to translate these into concrete policy plans.
This means in the first place that an unequivocal system of indicators must be put in place. Strong cohesion between indicators is very important in this respect for the development and assessment of a sustainable environmental policy. This system of indicators must obviously be integrated into the way in which the development of economic and social policy is measured. Secondly, the sustainability impact assessment, as promised by the Commission, is to be developed in the short term.
In addition, I should like to ask you to give your attention to the liberalisation of the energy market. Opening up the energy market must not lead to the unwanted formation of monopolies. If there is to be a proper guarantee of the supply of energy, government intervention to ensure supplies must still be possible. Situations such as that in California can still be prevented by intervening in the Commission' s plans in good time.
Mr President, not only words, but deeds are what we need, precisely in those areas where we have a responsible role as stewards of God' s creation.
Mr President, with the Barcelona European Council in mind, the Commission has just presented an action plan for the mobility of people in Europe, which, in our view, contains several debatable points.
Some proposals are, admittedly, based on obvious common sense such as lifelong learning, better coordination of social security systems or the transferability of pension rights. The Commission' s initiative, however, is written from a strange point of view. First of all it states that geographical mobility is five times higher in the United States than in Europe, as if the intention was to render the nations of Europe identical to the United States. This would be a serious misinterpretation. Our real objective, which is what most of our fellow citizens want, is the respect for nations and also for the lifestyle, culture and language to which they are rightfully attached. Let us not switch round the priorities on the sly. To do this would be to take a truly totalitarian approach. The Commission has also slipped calls for a common immigration policy into this action plan which really do not belong there. This is another matter altogether. We should not use this method to force the States to adopt guidelines, of whose existence they are not fully aware.
. (DE) Mr President, Mr President-in-Office of the Council, members of the Commission here present, ladies and gentlemen, I see that Members understand me as always, and so, having got my cordial greeting over with, I will get on with what I have to say. What, ladies and gentlemen, has been our reaction so far to this discussion? How do we respond to low rates of growth? What is our answer to the resumed increase in the number of unemployed? What, then, are we to expect in definite terms from Barcelona? Lisbon set out ambitious objectives: by 2010, we want to be the most competitive area, make full employment a reality, and establish a society of social partnership which will renew and reform the European social model. Are we to abandon these objectives? Are we to go back to doing things in a small way and contenting ourselves with the status quo? Mr Poettering counselled greater modesty. I support that, for modesty is a respectable human virtue, but, Mr Poettering, we should agree on one thing: let us not confuse modesty with faintheartedness!
We cannot afford to live in the long term with the under-utilisation of our economic capacity. There is one thing we can afford least of all: when we recall the euphoria and new expectations with which - despite all the scepticism - the citizens of Europe hailed the euro, we cannot afford to disappoint the expectation that the situation we have been placed in would call forth definite action. That is why our report, which we got through both the Committee on Economic and Monetary Affairs and the Committee on Employment and Social Affairs with a three-quarters majority, is written in unmistakable terms. It says 'yes' to a pro-active policy, 'yes' to Lisbon's integrated political approach and also 'yes' to the mobilisation of all resources and to the clearance of every obstacle from the path, to doing everything we can to get back on course for growth.
I wish to thank most warmly the many fellow MEPs who invested their labour and brought fresh courage to this venture, especially my co-rapporteur, Mr García-Margallo y Marfil of the European People's Party group in the Committee on Economic and Monetary Affairs and the many shadow rapporteurs in both committees, most of all Thomas Mann in the Committee on Employment and Social Affairs, all of whom gave a great deal of dedication to our common cause.
What, then, do we expect in real terms from the new Spring Summit in Barcelona? I am firmly convinced, Mr President-in-Office, that the Spring Summits and the preparations for them must be got out of bureaucratic cliques. It is not enough for only the experts to deal with them and for discussions on where and how we are making progress to take place only in small groups. I will tell you why. As we have been reminded in these discussions, there will always be individual Member States which are obstructive for reasons of their own national interests. There will always be Member States in which national elections are being held and in which it seems expedient not to take the next step towards 'more Europe' , as their slogans put it. I would add that there has already been one or other opposition party that has attempted, in Parliament and out of national egoism, to obstruct Europe's progress. Let me shout it out loud: we have to overcome all this, we have to overcome both these things equally, and get mightily stuck in to the European project together, so that in that way we can go forward together.
Let us think back to the core of the message we got from Lisbon. What does Lisbon focus on? Lisbon says quite clearly that the strategy is focussed on people, on Europe's citizens. It is all about putting all those who want to participate in Europe's economic and social life - workers, entrepreneurs, trainees, students - in a position to give of their best. That is Lisbon's core strategy; that is what we have to work at, and once that is accepted, it is relatively straightforward to derive from it specific topics and definite demands. We must make decisive improvements to the employment strategy to give everyone the chance to return to the workplace. We must make labour markets flexible but safe, so that workers may make optimum use of their potential with full productivity. Our policies, as has already been said, must set that out clearly, especially for small and medium-sized enterprises, which are Europe's principal employers, so that they too may get the green light to participate innovatively in the economy, thereby strengthening Europe as a whole. That must be the message we give out, and that is what we clearly expect of the Spring Summit in Barcelona.
. (DE) Mr President, ladies and gentlemen, Commissioner, I am glad that the report on the economic consequences for Europe of 11 September is being debated in the run-up to the Barcelona Summit and in the Bullmann report, as the consequences of 11 September are very closely connected with the future development and implementation of the Lisbon process.
Although many have returned to their daily business, the attacks on 11 September dealt the Western world a shock, as terrorist acts on this scale had hitherto, in any case, dwelt in the realms of science fiction. At the same time - and this is very important to us - they struck at a crucial stage for the global economy, marked as it was by perceptible slow growth in most of the industrialised countries. It is for this reason that I would like to warn the Member States and enterprises against seeing the events of 11 September as the sole cause of the contraction in economic activity and using it to cloak their own economic and political omissions. Our economic problems were, to a great extent, exacerbated by 11 September. We have to distinguish precisely between the problems that existed even before 11 September and were further aggravated by the attacks, and those which, in contrast, arose only after them. It often, though, seems today as if - thank God - the terrorist attacks' adverse effects on the European economy are being contained, and, as Mr Duisenberg was saying only a few days ago, problems in several areas have now resolved themselves.
The sectors which were disproportionately affected were, and are, the insurance industry, to a slightly lesser extent the tourist industry, above all the conference trade, and the incentives sector. It was fortunate that enhanced economic activity in the internal market in tourism made it possible to regain a great deal of ground. Insurance for large-scale industry, as well as airlines and airports, have been particularly affected. Parliament's report makes a very clear distinction between these two areas.
We are also glad, and we should say so today, that cooperation between the European Central Bank and the American Federal Reserve, between Mr Greenspan and Mr Duisenberg, has worked. The euro has proved itself in this difficult stage, and the erosion of its value, albeit striking and shocking, has not resulted in a global economic crisis or in a monetary crisis in Europe. At the same time, we have also seen that we are still, and by a long way, insufficiently independent of the American economy, and that our internal market and the economic activity within it is not yet sufficiently independent of global economic developments. This is where we have to begin at home, and so what we ask of the Barcelona Summit is a new offensive on the growth and innovation front, aimed at stimulating growth, investment and employment by means of justifiable optimism about economic activity. We need to look carefully at where there are still hindrances to the internal market. Where are directives not yet being transposed? Where is the implementation of common objectives such as the Action Plan for Financial Services, the Lisbon process or yet others being held up by differences about competences? We must do everything possible to support the establishment and economic structure of small and medium-sized enterprises. My group has therefore tabled an amendment to Mr Bullmann's report, calling on the Commission and the Member States to make it their concern, in the revision of the new capital accords in Basle, to take the structural characteristics of European enterprises into account, help small and medium-sized enterprises and to create the underlying conditions in the new EU capital base framework, so that the process being moved forward in Basle, which is the right one, may not result in adverse consequences, but lead to support for the economy.
I also think that we have to make more use of our right of initiative in order to remove the hindrances to the internal market, become more autonomous and, at the same time, to make fully effective the economic potential that exists in Europe, in line with our objectives. If this happens and we learn the lessons of 11 September and take ourselves seriously, then we will be able to make even better use of the opportunities arising from the new worldview, and of our role in the world in accordance with our supersedence principle, of the environmentally responsible market economy, and perhaps get them more in motion.
Mr President, this is a debate which is going to take very different routes depending on which committees Members sit on. As a Member of the Committee on the Environment, Public Health and Consumer Policy, I want to concentrate on environmental issues in the context of Barcelona.
The first thing is to stress the importance which the Committee on the Environment, and I hope the European Parliament, places on the addition of an environmental dimension to the Lisbon Process of annual assessment of economic growth and social cohesion. Indeed, we were really rather surprised in the Committee on the Environment that the environmental pillar of sustainable development should not be considered of equal importance to the social and economic pillars.
I would like to take this opportunity of expressing thanks on behalf of myself and my colleagues to the European Environment Agency for the work that it has done in relation to the environmental indicators. The director of the Environment Agency, Mr Beltrán, will be retiring soon and we are very grateful for the work that he has done.
It is also important that we should not leave these indicators floating in the air while congratulating ourselves on the fact that we have produced them. In the view of the Environment Committee, it is very important that we link their production to clear targets and timetables for the work of the Commission and of the Parliament.
I would make a domestic point to my colleagues here, namely that we really address the issue of sustainable development better in this Parliament. We ought to organise, for example, an annual debate with an annual assessment of progress in all our committee areas. It is essential to continue to see that environmental considerations are taken into account in other policies. This is something which environment commissioner, Mrs Wallström, has always been very keen on. She faces a tremendous uphill struggle.
One policy which illustrates the desperate need for environmental considerations to be taken into account within it is fisheries. I represent the south west of England. We have a number of fishing ports and we are currently facing the consequences of a desperate failure to take environmental considerations into account when operating the Common Fisheries Policy. We have exhausted fish stocks. We have fishermen with no fish to catch. We have dead dolphins being washed up on the beaches of Brittany and Cornwall because industrial trawlers are trawling them up in the middle of the channel and then leaving them for dead. That is a very good example of non-sustainable development and the Parliament ought to get involved in doing something about it.
Sustainable development is going to be very important in the context of enlargement. The likelihood is that the applicant states in eastern and central Europe will want to be like us as soon as possible - heaven help them. That means that they will want more roads, more cars, more transport emissions and so on. More damage to the environment will probably be done and we have to find a way, without being culturally imperialist about it, to ensure that rapid economic development in the countries of eastern and central Europe does not damage the environment, particularly the natural environment, in the new Member States.
Rio and the Rio Summit is going to bring forth an absolute cascade of words. Whether or not Rio means anything and brings about any concrete results remains to be seen. It is a pity that the Commission has produced its document so late that we cannot give at this point our collective view in the context of Barcelona. That document for Rio contains some very good points, especially the emphasis on providing incentives for environmentally and socially sustainable trade. One thing I would highlight from the position of the Environment Committee is the need for the European Union to sort itself out when it comes to addressing the issue of genetically modified production in the countries of the third world.
In December in South Africa there was news of a large increase in the acreage in South Africa which is under cultivation for genetically modified products. What is our message to a country like that? Do we say that the more you produce of that, the less you can export to us? Is that going to be a sustainable message to give them when they want to make a living for themselves?
Finally, a word on the dreaded Spanish hydrological plan which has moved across the screen of the European Parliament increasingly frequently. It is not a good idea to condemn one Member State for action taken in good faith by a democratically elected government. In this instance, the Spanish government has submitted an environmental impact assessment in relation to the plan and the European Commission is considering it. This is not the point at which we should start condemning Spain.
The Spanish hydrological plan will be a very difficult issue for the British Labour Members of the European Parliament to decide how they are going to vote. Even at this moment, Mr Tony Blair is desperately cultivating Mr Aznar as an ally, so the British Labour Members are caught between supporting their Prime Minister and voting against Mrs Roth-Behrendt who has tabled the amendment. That is not an enviable position to be in and I do not envy them.
, draftsman of the opinion of the Committee on Economic and Monetary Affairs. (ES) Mr President, if it is a trait of the high-born to be grateful, I would like to begin by saying to Mr Bullmann that I, being of the extreme centre, am extremely happy to have reached an agreement, a compromise, with him.
Secondly, as a generic request from both the Committee on Employment and Social Affairs and the Committee on Economic and Monetary Affairs, I would now ask the Council to involve the European Parliament in both the definition and the monitoring of the strategies established in Barcelona. As Pablo Neruda said, the work we have to do is like the old wine of my country; it is not produced by one man but by many, and not from one plant but from many.
My third point: the areas of agreement that have been expressed here. I agree with the President-in-Office of the Council that it is absolutely essential to maintain intact and unharmed the dogmas of price stability and budgetary austerity, both for the large countries and for the small ones. We in this Parliament well know how monetary delights and budgetary frugality end: like days of wine and roses. They lead to nothing more than a headache the next morning.
With regard to structural reforms which increase competition, those benches have shown a certain reticence, certain reservations. In the field of the liberalisation of strategic sectors such as transport, electricity, gas, telecommunications or financial services we must not move backwards, even in order to gain momentum.
Fourthly, I also agree with other speakers that we must attach importance to strategic development factors: lifelong education and support for small businesses.
I would say a final word to Mrs Jackson. The National Hydrological Plan is not, as the amendment says, an example of unsustainable development. It is a fine example of sustainable development, because it is a question of taking water from where there is a surplus of it to those places where some days we pray for rain and on others we are moving around in boats following a storm. As she has pointed out very correctly, it is a parliamentary decision by a legitimate parliament following a broad discussion and with the almost unanimous support of the National Water Council, in which all the Autonomous Communities, including the Socialist ones, are represented.
Somebody has been selling false currency in this Parliament. I would ask you to bring them to account and that this false currency be exchanged for a good one, for a genuine one, like the one we now have in the European Union.
Mr President, I will begin by noting an interesting development in this House. The criticism is levelled over and over again - and, I think, rightly - that we do not engage in debate. The latest consequence of that is that we now have Barcelona, 11 September, and water. I venture to doubt that that will add up to a debate. I will speak, though, on the subject to which my Committee devoted its opinion, the fallout from 11 September. Here are a couple of core theses to add to what Mr Karas, I think quite rightly, had to say: one should not overestimate it as an event, but the experience of its impetus has taught us that we are vulnerable, and the first consequence of 11 September was, and is, that politics has once again become the driving force. It has done so whether you like it or not, as even the leading captains of industry have conceded in the meantime, but we too must be honest about the fact that it is precisely at the European level that politics is failing!
Secondly, 11 September made it even clearer that the greatest peacetime redistribution of assets in human history is jeopardising peace and also taking away market opportunities, and that right across the board, which is leading, through the failure of politics and the new situation in which we are now, to enterprises having demands made on them from the centre. For them, 11 September might well have been an opportunity, if they had gone about it in a credible way, to do what global politics has not been able to do so far, that is, to unreservedly support human rights.
We are discovering something quite independent of 11 September - but, again, taking shape because of that event - the changes in all sectors of the market, with growth in many of them. I am thinking of counter-terrorism, of what we are considering doing in space, and mobility. If neither politics nor business can come up with what they should, consumers have power through their freedom of choice, and they now want enterprises to act in way that is socially, and not only environmentally, responsible. I am therefore very glad that what we got through the Industry Committee, that is, the call to consumers to demonstrate social awareness when buying goods, is now also to be found in the main report. What is missing, though, is the great logical conclusion to this, which we had taken through the Industry Committee, and the absence of which from the main report I regret. We need a global Marshall Plan, without which we will have drawn the wrong conclusions from these events, and without which Barcelona, too, will be ineffective.
Mr President, in the report for the 2002 Spring Summit, the committees on Employment and Social Affairs and Economic and Monetary Affairs have attempted to point out innovative approaches, and, in many areas, they succeeded. Speaking on behalf of the Group of the European People's Party/European Democrats, I congratulate Mr Udo Bullmann on the work he has done and also on his capacity for dialogue and compromise. What has to be on the agenda in Barcelona? Firstly, reform of the education systems. The PISA study provided something of a salutary shock in Germany. Training and education are at last being given political priority. In order to be moved forward, the pupils need greater demands to be made of them, with all-round education as early as possible, and specialisation as late as possible. It is only through comprehensive knowledge, including languages, that they will have unimpeded access to the labour markets of Europe, which will be open to them.
Secondly, reform of the systems by which people are employed. The total of unemployed people in the EU stands at 13.6 million, and this is a development that is not going to be done away with by giving statistics on the labour market cosmetic treatment. The management of unemployment must give way to perceptibly increased employability through training schemes, market-driven continuing education and connection to the Internet. Simplistically concocted and standardised solutions, such as the reduction of working time across Europe, are of little weight. We need intelligent, discriminating solutions such as more flexible working times, tailored to different sectors and regions.
Thirdly, reform of the social partnership. Social dialogue must prove its worth, all the more so when times are hard. The European social model has made a significant contribution to the peace of society and to increased productivity in Europe. As a model, it is flexible and far from rigid, and so it deserves to be extended.
Fourthly, the way in which the social partnership is regulated. Workers have a vested interest in small businesses and trades, which are the backbone of all in the EU's national economies, securing 70% of all jobs and 75% of all apprenticeships. They should be helped to set up and to become innovative. They are in a permanent learning process, through which they achieve a considerable growth in experience. Qualities such as these must not, though, be undermined by the burden of taxes and levies and by the excessive regulation of SMEs.
Fifthly, reform of the States' budgets. Our group insists that the obligations under the Stability and Growth Pact must be adhered to by all the countries in the eurozone without exception. Not even downturns in economic activity may be misused to soften it. It was only the threat of a warning letter that led at last to a consistent austerity policy being at least hinted at in Germany. That all expenditure by the State should be tested applies, though, not only in my own country, but is true of all subsidies. I have great confidence in the Spanish Presidency, which knows the value of our European social model, and how important sustainable economic growth is. Let us trust in its ability to motivate us at the Spring Summit in Barcelona!
Mr President, ladies and gentlemen, we live in a dangerous world, even if, from the outside, the European Union appears to be a haven of peace. Of course, not everything in Europe is perfect. We must modernise our economic and social structures and we must prepare for the challenges of globalisation in order to seize the opportunities that it presents. In doing so, the Socialists want to protect the European social model. Social justice and social inclusion must remain our constant objectives but this does not prevent us from reforming the employment market. But if flexibility and mobility are a cure-all for full employment, how do you explain the recent rise in unemployment in the United States? In the Silicon Valley, the heart of the new economy, unemployment currently stands at 6%. The workers concerned, who are generally highly qualified, are not moving away. Those who are forced to leave are the 500 000 non-American specialists who had received temporary work permits under a special law. When comparing employment markets, we cannot disregard the fact that there are 2 million Americans in prison, versus 80 000 in Germany or 60 000 in Great Britain. The American model is not always to be commended. To sum up, we accept social reforms but are against 'social dumping' .
Following the Lisbon Summit, Barcelona is expected to step up economic reforms. The Socialists do want to achieve a real internal market. Liberalisation, however, does not mean deregulation. Liberalisation calls for better rules and a genuine monitoring of these rules; the Enron affair should be a lesson to us all. By modernising its economy, Europe has a duty to maintain efficient public services for its citizens, particularly the least affluent. At a time when the United States is rediscovering the virtues of public service, Europe must not bring down its own. The Socialists are in favour of macro-economic stability. However, the Stability and Growth Pact must be applied in a non-dogmatic fashion but attention must at the same time be paid to the global situation. We need budgetary discipline, but we need flexibility as well, when the state of the world economy demands this. Today the Americans are showing us their pragmatism in terms of budgetary and fiscal policy. We are also in favour of globalisation, but reject globalisation that has no well-defined and multilaterally accepted rules. We reject globalisation that offers no solidarity, particularly to the developed countries. Yet - and the events of 11 September serve as a cruel reminder of this - the developed countries can only live in peace if they help to resolve conflicts which allow dogmatic agitators throughout the world to convince unemployed young people that they live in a world that has no prospects. It is up to us, Mr President, to show them that a common future is possible.
Mr President, it has been no easy task to formulate Parliament' s discussion paper for the forthcoming summit. Mr Bullmann has done his best, and I thank him for that. My group would nonetheless make reservations about a number of points in the report, certain parts of which are, in our view, pervaded by a fear of liberalisation. For us, there is no contradiction between a free market economy and good social conditions. On the contrary. Experience shows that, in by far the majority of cases, we all benefit as consumers from free competition guaranteeing low prices and good quality.
At the Barcelona Summit, government leaders will have to adopt positions on a very ambitious plan of action for promoting qualifications and mobility in the EU over the next five years. I think this plan is a really good initiative. Decisions must be made at EU level to make life easier for those who wish to seek new challenges by studying, or taking jobs, in other EU countries. They must be guaranteed social rights. However, there is also a long list of initiatives that the Member States must implement in order to strengthen the various forms of education. This must be done through open coordination, and I think it a splendid idea that we should implement open coordination in this area. I just think it important that it be accompanied by an open debate involving all the parties concerned, for, without such an open debate, there is a democratic deficit in the method of open coordination. I also think we must take care that open coordination is not used out of all proportion and that we do not set common European objectives and quotas for everything under the sun. We should then end up by destroying a good idea, and we are not in any case in favour of open coordination where child care is concerned.
Mr President, as a Catalan, I am pleased that Barcelona will be the capital of Europe for two days. I fear, however, that the great expectation that my fellow countrymen have of the Union will be disappointed. The Heads of State and Government will be gauging the progress we have made in meeting the challenge set at Lisbon. Catalonia, however, is expecting a great deal more from Europe than this rather puerile challenge: first of all, it is expecting the European Union to acknowledge Catalonia for what it is, in other words, a major nation. It is also expecting the Union to recognise its ancient language, spoken by almost 8 million people, as an official language and a working language of Parliament. Lastly, it is expecting to be able to fully participate, as the major nation that it is, in the various European bodies. It is hoping for a political Europe where encouraging the spirit of enterprise does not mean discouraging those who crave justice. A Europe where liberalisation does not mean the liquidation of public services. A Europe that is concerned about sustainable development and which is consequently unable to adopt the National Hydrological Plan, in spite of all the pressure that is currently being put upon us to do so. Catalonia is hoping for a Europe that welcomes immigrants and shows solidarity for people who fight against new forms of colonisation. Catalonia needs Europe, without a doubt, but Europe also needs Catalonia. Seny - Catalan common sense, in other words - would work wonders at the Council and the Commission. In a few days, my fellow countrymen will, no doubt, firmly express some of their aspirations much better than I can. I hope they, or rather we, will be heard.
Mr President, what stands out in the Commission document is, on the one hand, the acknowledgement that the backdrop to the Lisbon strategy was an economic growth rate of 3%, which did not reoccur in 2000 or in 2001 as a result of the economic slowdown that took place and, on the other, the document focuses on two fundamental objectives also mentioned in the Bullmann report: fulfilling the objectives of the Stability Pact, specifically the 'zero deficit' strategy, by 2004, and the speeding up of those processes that are lagging behind. Consequently, although it acknowledges that we are still seeing worrying levels of poverty and of inequalities in income, the proposals it makes are designed to exert greater pressure for the liberalisation of public markets, the creation of a single market for risk capital by 2003 and of financial services by 2005, the opening up of the electricity market by 2003 and of the gas market by 2004, pushing ahead with a second package of liberalisation in the rail sector and the commitment to reforming the labour markets.
Although the document puts forward some positive measures in the social sphere, with the halving of poverty levels by 2010 and the adoption of social inclusion indicators, the fact is that speeding up privatisations, the attempt to make the labour market more flexible and the insistence on applying the rigid criteria of the Stability Pact whilst failing to take account of the diversities of the Member States and the serious social problems that some of them face, will lead to greater poverty and unemployment.
The trust that employers as a class are placing in this Barcelona Summit is telling. Hence our firm opposition to this Commission document. The Bullmann report, which was initially reasonably balanced, was then ruined by moving too close towards the positions put forward by the Commission, another reason why we should oppose it.
Mr President, the right-of-centre government in my home country, Denmark, has today appointed an internationally recognised con man, a Mr Lomborg, as leader of the government' s so-called Institute for Environmental Assessment and in that way taken a major step towards abolishing any kind of sustainable development. Through its verbal manoeuvrings, euphemisms and concealments, the EU's Council Presidency is more elegant at overcoming social and global conflicts, but the overall result is the same. It is claimed, for example, that the integrated transport systems programme is of benefit to the environment, but the development of the EU' s motorway network since the Treaty of Maastricht was adopted ten years ago has, alone, led to a 15% increase in traffic-related CO2 emissions, and that is quite independent of the political resolutions to reduce total emissions. There is nothing in the programmes to suggest radical changes. The summit programme represents everything but sustainable development, and that is true not only in an environmental perspective. What, then, of global social and economic sustainability? What Barcelona is mainly about, of course, is consolidating and developing the EU countries' share of world economic domination. It is not only the environment that is being sacrificed, it is the great majority of the world' s population. The link between the EU' s full-blown capitalism and the political and military oppression it practises is frighteningly clear - only not to the EU élite.
Mr President, ladies and gentlemen, sustainable development is, unfortunately, still a cause that needs to be pursued and is not yet a reality to be improved on. Ten years after the Rio do Janeiro Summit, the signs of unsustainability have grown worse and our global response is still inadequate. Against this backdrop, the fact that the Gothenburg Council adopted a European strategy for sustainable development and added an environmental dimension to the Lisbon process was of enormous importance. This decision, as well as the work to save the Kyoto Protocol, clearly demonstrated the European Union' s leadership in the field of the environment.
With regard to the Barcelona Council, it is crucial that three objectives are fulfilled. First of all, it must focus on action, setting targets, timetables and specific actions to redress the lack of sustainability in the European Union. Secondly, it must indicate when and how we will move forwards with the 'environmentalisation' of the European Union' s common policies. Thirdly, it must approve an ambitious set of environmental indicators that will act as a point of reference for an annual assessment.
I wish to make one last comment on Amendment No 10, which condemns the Spanish hydrological plan: the very credibility of the European Parliament and the interinstitutional balance are at stake here. Parliament cannot be turned into an institution of the Court of the Communities, because we would be in danger of setting an extremely serious precedent. Europe' s citizens, and indeed the members of European parliaments, have mechanisms for questioning whether given projects are lawful within the framework of the Community debate. This amendment is unacceptable, threatens the adoption of the resolution itself, and I hope, in any event, that the common sense of those who tabled it will prevail.
\
Mr President, President-in-Office of the Council, Mr President of the Commission, Commissioners, I fully endorse the recommendations in Mr Bullmann' s report, particularly the appeal to respect some of the goals established at Lisbon, which are based on a vision of the welfare state in which it is not just a mere appendage to economic policy but an essential part of a sustainable development policy seeking to achieve full employment and raise the quality of employment. I also support many of the - sound - recommendations made in Mr Karas' report.
However, the strategic role assumed at Lisbon by the research and development policies of promoting education and lifelong learning and increasing the active population and the employment of older workers requires that these goals be part of an economic and social policy developed and decided by a single entity according to an agreed decision-making process, not least using forms of open cooperation. From this point of view, the delays which have accumulated in public and private investment in research and lifelong training, which - I would remind you again - make the processes of mobility and flexibility dependent on the achievement of the absolutely imperative conditions of security and employability, are cause for concern. Still more disturbing, however, are signs of a slackening of efforts to develop a policy mix which combines responsibility for coordinating economic policies promoting sustainable development with responsibility for coordinating the employment and social cohesion policies, introducing a new era in social dialogue.
If the significance of this sort of approach, which seems currently to prevail - that is, separating once again the common economic policy, which is, moreover, often implicit, from social policy, which is in danger of being relegated to the status of an auxiliary policy - were not actually to be acknowledged at Barcelona or if it were not to be openly discussed, that would irreparably compromise the goals set at Lisbon for the period 2002-2010. This danger is all the more serious in that it appears to coincide with the aim of a transnational political front which is openly seeking to distort the strategic content of the Lisbon decisions. This is the case with a document signed by the Italian and British Heads of Government which endorses not structural reform but deregulation of the labour market and the abolition of collective bargaining, making it subject to voluntary opting-in of individual employers and workers. This is a violation of Article 30 of the Charter of Fundamental Rights, which cannot be accepted or endorsed at Barcelona.
Mr President, while of course the liberalising thrust of the Lisbon process in the Barcelona Summit is welcomed, I would like to bring to your attention two warnings. Firstly, what we do not do, and what we refrain from doing, is as important as what we are positively trying to do. We should learn in the name of competitiveness to refrain from burdening and cluttering the European Union from excessive regulation or initiatives which are not strictly necessary.
In that perspective, I hope the Barcelona Summit will turn its attention to the crucial issue of regulatory impact assessment. Too often, initiatives are launched without the full impact on business, on the environment, but also on consumers and administrations, first being fully examined. Let us all turn our attention to tightening up the hurdles which we need to leap over before we actually launch initiatives.
The second warning is this. The Lisbon process - and no doubt this will be picked up at the Barcelona Summit - is now groaning under a whole series of targets. Targets are fine, but they can quickly undermine the credibility of the process if the targets are either not met or are simply met by Member States through a statistical sleight of hand. I would appeal to the Council and the Commission to be wary about implementing and establishing too many targets if those targets are clearly not always going to be met.
My group has long been critical of the Lisbon process, not least because of its unquestioning belief in economic growth per se, with no attempt at any qualitative evaluation of it at all, yet we still cling to this as a key indicator of economic wellbeing and assume that that means social wellbeing as well. If I have to fence my house, put up burglar alarms, catches on the windows, etc., it may be good for the economy, but it is not good for my quality of life. We also criticise the ambition about being the most competitive knowledge-based economy, on the basis that in any competition, there are going to be losers, both within the European Union and globally.
What we are looking at with Lisbon is that we have to beware that social cohesion, which was another of the goals, does not become a casualty of our search for competitiveness. We are also very much aware that Lisbon is not enough. Gothenburg added the environment and the promise of Spring summits, which Barcelona is, as sustainability summits. In my group's view, all summits should be about sustainability, but I would settle for at least one a year as a start because the environment underpins our economic development, and if you do not have sustainability, you can kiss goodbye to the stability pact.
Mr Bullmann's original report gave us a comprehensive reminder of a number of issues concerning employment, social cohesion and the importance of sustainability, but I think we saw considerable tension introduced with that report, with certain EMAC resolutions; not least, paragraph 25 and its push for liberalisation with no qualitative evaluation on the social and environmental side whatsoever, and paragraph 36, which tells us that the European Union did a very good job at Doha in our push for the liberalisation of world trade as the catalyst for international growth. We have to get away from this idea that sustainable growth somehow means 3% year after year, if that is going to eat up our finite resources and pollute our environment. We have to decide as a European Union what we mean by sustainable economic growth and it is not what we are voting about here.
Mr President, More Europe, the theme of the Spanish Presidency, is an objective that we support in principle. The real question, however, is what Europe? At a time when the European Union is in need of strong economic and social growth and must meet the aspirations of its citizens who are making their voice heard, the Barcelona Summit is being heralded as a decisive step in achieving an accelerated liberalisation of public services that the President-in-Office of the Council earlier referred to as 'a network industry' . Liberalisation provides the magic answer. We face growing expectations of more ambitious and high-quality public services, however. Can this just be national self-interest? I think that this need is universal. The sizeable disparities that exist between countries in terms of people' s access to these services justify drawing up common European standards that will allow harmonisation to be carried out from above. It is not fewer public services that should be on the agenda, but more public services, which have been improved through development, by being made more democratic and through modernisation. The Union still believes that public services, or services of general interest, are an exception to the rules of competition. They must instead become the heart of European social cohesion, the key to action for a progressive Europe, and become one of its reference points and one of its values. When presented with the progress report on cohesion in the Union, will we continue to destroy with one hand what we are trying to achieve with the other? The Barcelona Summit will not restrict itself to this issue, of course, but the fundamental problems are the same: the economic situation, the fight against terrorism, enlargement, the need for more democratic institutions; that is, so many issues which call for renewed consideration of the meaning of the European Union and its goals, with the first meeting of the Convention opening tomorrow. It is no longer sufficient to include the formal reference to 'a more social Europe', and to the fact that we need to be closer to the people. We need strong signs and practical action. The answers predicted to come out of the summit are not yet moving in the right direction - very much the opposite in fact. A more liberal Europe is unfolding behind the More Europe theme, and this is the credo of the market. The people have other expectations and they will express these expectations forcefully at the demonstrations that will take place on the eve of the Summit. It is crucial that we listen to them.
Mr President, Mr Rato y Figaredo and Commissioners, I believe we are debating a very important topic today, and I am delighted that this is being done under the Spanish Presidency.
Nowhere has unemployment fallen so dramatically as in Spain. I calculated a moment ago that the Union' s total unemployment figure has fallen by 1% thanks to Spain' s enormous efforts. Without these efforts, we would have had an unemployment figure of 9.5%; instead it is now 8.5%. I think this is an exceptionally important achievement which should be emulated in some other countries. This achievement has been brought about by a combination of economic reform, social dialogue, etc., and the intention is to follow this example across all European countries.
There are also a few unfortunate developments, of course. The first one has already been mentioned by Mr Poettering, namely the issue of the warning letter in Germany. How did this come about? I should also like to mention two perfidious features, the first one being that a country that is not a member of the eurozone, namely Great Britain, should intervene in eurozone matters. It is not their concern, they are not involved in it in any way; yet they still help make a qualified majority impossible. This is really outrageous! At this rate, Putin and Bush will soon have a say in our interest rate. This is not acceptable and, in my view, we should put an end to this at the earliest opportunity.
The second perverse feature, the internal German Finanzausgleich, is of a different kind. In the Stability Pact, we try to avoid getting into debt, but in the German Finanzausgleich, the accumulation of debts is rewarded, and federal states which have no need of getting into real debt are forced to do so nevertheless. This must also be put a stop to. If we can manage to do this, this will benefit our economic role which will become more community-oriented.
Mr President, I personally considered the decision taken at Gothenburg to incorporate the environmental dimension in the Lisbon process to be crucial. However, I feel somewhat pessimistic about the possibility of the forthcoming Spring Council developing that approach coherently. I will limit myself to mentioning the three main reasons for this pessimism, in the hope, of course, that I will be proved wrong. Firstly, the slow pace of the attempt to place the environmental dimension on a genuinely equal footing with the economic and social dimensions, evidence of which is the fact that only some of the indicators for assessing progress made have been established thus far. Secondly, the excessively closed way in which the Lisbon and Gothenburg strategy is being managed, without the European Parliament, or the regional authorities or social partners either, being involved as they should. Thirdly, the delay in the endeavours of the Community institutions, including Parliament, to bring their activities into line with the principle of sustainable development, a principle which allows neither completely separate departments nor overlapping responsibilities. This concept of development is based on the principle of policy integration and therefore requires maximum coordination and cooperation and the creation of joint planning, guidance and monitoring instruments.
The reason for all this is fundamental: innovation, research, training, quantity and quality of work and valuing the environment and culture are increasingly becoming elements of the same policy. These requirements are clearly expressed in both the Bullmann report and the motion for a resolution discussed in the Committee on the Environment, Public Health and Consumer Policy, and they therefore have my full support.
Mr President, ladies and gentlemen, Mr President-in-Office of the Council, we in the Liberal Group support the general approach and objectives presented by the Spanish Presidency for the Barcelona meeting and we were able to discuss them in detail when Vice-President Rato y Figaredo appeared before the Committee on Economic and Monetary Affairs. Nevertheless, I would like to make a few comments. One is that we believe that, by the end of the Barcelona European Council, there must be a timetable for the objectives set.
Two years have passed since Lisbon and the truth is that, if we look at the evolution of productivity levels, for example, the evolution of the economy itself, not in absolute terms, but in comparison with the United States, or the failure to achieve certain fundamental objectives such as the liberalisation of certain sectors which are still over-protected and which clearly distort competition, the results of this process are not so far satisfactory.
Therefore, in order to make the meeting of the European Council credible, in addition to creating another list of things to be done, as has often been said, we must establish a clear relationship between the objectives and the timetable.
Mr President, two years after the Lisbon Summit, the most optimistic and most willing Europeans recall the announcement of a new paradigm: to make the European Union the most competitive knowledge-based economy in the world and achieve greater social cohesion. This strategy, which was finalised at Gothenburg, is becoming a strategy for sustainable development in the environmental and social spheres. We wanted to believe this, we would like to believe this, we still want to believe this, but, in reality, the integration of economic, social and environmental dimensions is still merely an illusion. The Spanish Presidency, however, is not pretending. It is working with great honesty. It perceives the Union' s sustainable development to be the efficiency of markets, goods, services, capital and employment. Can we pretend to believe this? They want to sell us the accelerated liberalisation of the markets, transport, electricity and gas, although they know that this will result in our being less capable of supplying services to combat poverty, to provide social protection; it will bring about less territorial cohesion and fewer high-quality jobs, as all the studies have shown. We are providing flexibility in the employment market and the mobility of employees instead of a real job creation policy. Mr Bullmann' s report is trying to achieve the impossible. He would like to have his cake and eat it. He wants the commitments of the Stability and Growth Pact to be fulfilled and to see investment in education, research, the environment and networks. He wants high-quality employment and flexibility in the market. There is no doubt, in our view, that the real priorities of the Barcelona Summit are the development of the social economy based on solidarity, an independent income, including for young people who are slipping further into poverty, a real definition of services of general interest, a reduction in working time, investment in the environment and lifestyle. These, in our opinion, are the priorities of the Barcelona Summit.
Mr President, Mr President-in-Office of the Council, and Mr President of the Commission, I wish to limit myself to speaking about Mr Karas' report.
Firstly, it is to be welcomed that a distinction is drawn between actual economic consequences of 11 September and political and economic deficiencies that preceded them by some considerable time. It goes without saying that the European Union must allow Member States to support enterprises with serious problems that really are attributable to the consequences of the attack, in order to alleviate or prevent adverse effects on their employees, whether these effects are direct and commercial or are associated with these and of a social nature.
Secondly, though, it is irresponsible for enterprises to take steps to rationalise - in other words, cut jobs - out of hand, and unjustifiably defend this by reference to the events of 11 September. It would in fact be nonsensical and damaging to use State aid to intervene in such situations.
Thirdly, the assertion that the European Central Bank's cutting of interest rates and the introduction of the euro in Europe could nip an international financial crisis in the bud, is one that I consider incapable of being proven.
Fourthly, additional adverse consequences for the economic situation, such as the rapporteur fears, might be brought about by increased expenditure on the armed forces and on internal security, can be drastically minimised by a sensible policy of development, which would focus on removing such causes of terrorism as poverty, oppression, exploitation and cultural intolerance.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, in these two minutes I would like to concentrate on a related matter that will play an important part in the Barcelona Summit. Mr Prodi, the President of the Commission, has mentioned that the biotechnology action plan proposed by the Commission will also be on the agenda. I believe it is a good thing that this will be discussed in Barcelona, as biotechnology offers opportunities for growth and employment. I think it right that the Commission should be advancing so courageously on this issue. I will state openly that most applications of genetic technology and biotechnology throw up no fundamental ethical problems, and so biotechnology should be supported, and, in that we save resources by its astute use, biotechnology can also make a contribution towards sustainable development.
However, Mr President of the Commission, there are also well-founded concerns. I get the impression that, in the Commission's action plan, these well-founded concerns tend to be presented as a problem of acceptance, so that all that is needed is enough talk and public information and there will then no longer be a problem. Parliament, though, has always emphasised that there are also requisite boundaries, boundaries that are necessary in themselves and which we have to lay down politically in order to protect health and the environment, but also on ethical grounds. For we are no longer the European Economic Community; we are the European Union, and so we need common values, with the consequences that derive from them. I therefore consider it false of the Commission to deal with stem cell research in a very wholesale way in their document, which does not sufficiently distinguish the ethical problems.
Mr Aznar has done things very differently in recent days. He has explicitly aired the ethical problems. I would like to call on the Council and the Commission to give their attention to these problems. I wish to ask my fellow Members to support Amendment No 27 to the Jackson resolution, in which we have precisely and even-handedly dealt with this balance between opportunity and risk and call on the Council to act appropriately.
I want to address three points. Firstly, the liberalisation of the energy market, secondly the European research area and the flanking measures which need to accompany the sixth framework programme, and thirdly, entrepreneurship.
On entrepreneurship, is it not about time that we heard some of the results from the many benchmarking exercises which have been undertaken? Is it not time that we named and shamed those Member States who are not taking the actions necessary to improve entrepreneurship and competitiveness? The European Parliament's Committee on Industry, External Trade, Research and Energy has voted on the liberalisation directives for gas and electricity and we have reached the conclusion that if liberalisation takes place without paying attention to the environmental, consumer and social consequences, you are embarking on a dangerous journey.
We would ask, for example, that energy efficiency be used as an indicator in the Lisbon and Barcelona processes. If a Member State is so inept that it does not use energy intelligently, it will never be competitive. It is one of the best indicators of the will of that country to do well in today's world, so we ask for indicators there. And please, tell us what your many benchmarking exercises have shown.
The Committee on the Environment, Public Health and Consumer Policy has drawn up a fine resolution on sustainable development. Everyone is in favour, yet when it comes to specific initiatives, the support base dwindles very quickly. The Aznar government currently wants an annual European subsidy of EUR 1 billion for its Plan Hidrológico Nacional, a ludicrous plan, which flies in the face of sustainable development, to transport water across one thousand kilometres instead of saving water and desalinating sea water. The Commission is tempted to give this 1 billion. This is unacceptable. That is why I urge all fellow MEPs to support Amendment No 10, including the reference to Spain. Allow me to conclude my speech with the following words in Spanish: El plano estupido del Gobierno Aznar no pasará.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, to put the environmental dimension on the same level of importance as the economic and social dimension and to act accordingly means stopping talking about sustainable development and actually getting down to implementing it. To be vigilant and demanding in relation to the application of the sustainable development criteria in the Member States with regard to their compliance with European legislation and the application of Community funds is the obligation of the Community institutions.
The motion for a resolution from the Committee on the Environment, Public Health and Consumer Policy is an initiative which insists on these aspects and it therefore deserves the support of this House. However, to bring a national issue such as the National Hydrological Plan to the European Parliament, in the context of this resolution, is a grave error which has nothing to do with the desire for sustainable development but which has to do with an intention to abandon the principles of subsidiarity and autonomy on the part of the Community institutions.
Mr de Roo, to try to deprive a Member State, a priori, without good reason, of the Community funds necessary for its economic development and for the social cohesion of its regions is, in reality, to go against the very sustainable development of that Member State. The Spanish National Hydrological Plan is not an enemy of sustainable development. Its approach is based on a total commitment to compliance with Community environmental legislation and the criteria underlying the sustainable development strategy. It has the majority support and approval of the competent national institutions and constant national and Community scientific and technical supervision. Improving the quality of life of more than fifteen million people depends on its implementation and the immense majority of the Spanish population show support and solidarity towards it. Our electors expect us to offer appropriate responses to the issues on which we have to take a position. The best political responses are the result of reflection, prudence and a profound knowledge of the issues; under no circumstances do they result from demagoguery.
(Applause from the right)
Mr President, often it seems that education plays second fiddle to the issues of market liberalisation, technological innovation and indeed the promotion of telecommunications and entrepreneurial infrastructure. However, the Bullmann report calls to our attention that all these measures come to absolutely naught if we do not have an educated citizenry that can create, operate and service these sectors. Therefore, education in the context of a sophisticated manufacturing and entrepreneurial milieu in a society that requires frequent switches in skills basis and a society that requires mobility across borders, becomes a precondition, a predeterminant, of our success in a knowledge economy, not simply one of the results of its successes.
How can we hope to have a competitive, dynamic economy when Member States today have substantial proportions of illiteracy, huge inequalities in linguistic capacity, protectionism and discrepancies in occupational and educational qualifications, and numerous financial and legal barriers to mobility. The changes we need, require fundamental cooperation across Member States of a kind that education ministers, vice-chancellors of universities and national qualification agencies find enormously difficult.
Therefore facing these extraordinary difficulties, the one thing at Barcelona that would move us forward immensely would be to provide the framework, the joint commitment and a realistic appraisal of the resources required to ensure that we make these fundamental leaps to promote education as the fundamental step in the future of the competitive knowledge economy in Europe.
Mr President, the Parliament's committees on which I sit have in the last few days made important progress with legislation on both financial services and energy market liberalisation. It will be tragic if the European Council cannot also match Europe's urgent needs and their own rhetoric at Lisbon and bring this area of legislation to completion and soon.
Beyond this, I stress the critical importance of research and development and innovation to the future of Europe. Mr Prodi highlighted this policy area and said quite rightly there is no reason why Europe should not lead the world in biotechnology, which is undoubtedly going to be the leading area of science and industry, of employment and improved quality of life for the next few decades. And yet, what do we have? Bickering over the Community patent, moratoria and antagonisms, procedural obstacles which have forestalled all progress in genetically modified crops and a tremendous promise they offer to us in Europe and the developing world especially. What do we have? Over-complex and expensive approval procedures and patenting processes for new products in healthcare and pharmaceuticals. We cannot afford to lose our best scientists to our competitors where they are better appreciated, given scope to realise their ambitions and are suitably rewarded.
We are already two years past Lisbon, there are only eight more years to 2010 when we are to be the most competitive and dynamic knowledge-based economy in the world. Action will speak louder than words, Mr President-in-Council, there is little or no time to lose.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, if we are to achieve the ambitious objectives set in Lisbon and make the EU a knowledge-based economic area and the most competitive and dynamic in the world, we must first step on the accelerator, then define its target groups more clearly, and finally apply the instruments with greater consistency. If the proportion of women in employment is to be increased to 60% by 2010, the Member States will have to become more pro-active - as they did when combating youth unemployment - and set benchmarks, in order to promote women in the seminal information technologies. Their share still ranges only between 10% and 20%, with the percentage of women owning small and medium-sized enterprises under 20%. The representation of women at the top in business management is only 10% at most. What has become of their impetus? Although the structural regulations include equal treatment of women as a priority and the strategy framework on gender mainstreaming holds remedies in readiness, women earn, varying between countries and business sectors, between 20% and 30% less than their male colleagues. Young women expect much from Europe and are demanding flexible child care facilities, and, Mr President-in-Office, so are the children's fathers, because they share responsibilities and want to combine work and family life.
European initiatives such as lifelong learning and Community initiatives such as EQUAL take this into account. Now is the time for further steps to be taken. New forms need to be created, and we do not want women to be disappointed, as they are by the Convention, where, unfortunately, only 20% of the delegates are women.
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, when I spoke to you in January during the debate on the priorities of the Spanish Presidency, I stressed that the European Union could learn a great deal from Spain, with its largely successful policy that the Prime Minister, Mr José María Aznar, has pursued for several years. Today I can only repeat what I said then and say it more firmly, in the run-up to the Barcelona European Council. At Lisbon, against the backdrop of a difficult international economic climate, the EU Heads of State and Government expressed the desire to make the European Union, in the medium-term, one of the most competitive, most dynamic and most prosperous regions of the world. The Barcelona Summit must ensure that this desire does not turn out to be a vain hope and that the economic, social and environmental reforms contained within this ambitious objective are carried through to completion and that they are not allowed to be deferred. We must take the euro as a starting point to achieve a seamless Europe, where the markets are fully integrated, a Europe where businesses, workers and students can use the whole of the Union as a reference and as a sphere of action. There is no better way for our fellow citizens to achieve social integration than by undertaking a professional career. The new phase in the employment strategy must place more emphasis on the structural barriers to job creation, on the tax regimes and social welfare systems, and enable closer cooperation between the national services that are tackling unemployment. In all these areas, it is not the time to withdraw into oneself, to be overcautious, or reckless. Just as some countries of the European Union are single-handedly conducting a policy resulting in restricting people' s will and ability to start up a business, work, and therefore hire employees, other countries of the Union, of the eurozone, are establishing an environment enabling everyone to develop their spirit of initiative and creativity. I therefore hope that the Barcelona Summit is an opportunity for Europe, for the whole of Europe, to move in another direction, which encourages dynamism, entrepreneurial freedom, competitiveness and responsibility.
Mr President, the Lisbon strategy was a success. I also wish to state that the previous summit - the Spring Summit in Stockholm - was a success. However, I am not too sure that the Barcelona Summit will be so. That will depend upon the balance between the various issues, for most of the talk I have heard so far has been about liberalising various markets.
I myself come from a country, Sweden, which has a Social Democratic government and which has done more than many other countries to liberalise the markets. I therefore have nothing against liberalisation as such, but it must be balanced against a vigorous employment strategy, quality of employment, the fight against poverty and, in particular, efforts towards sustainable development. These aspects do not appear to weigh so heavily in the arguments deployed prior to the Barcelona Summit.
In his report, Mr Bullmann has succeeded in achieving a balance between, on the one hand, liberalisation and, on the other hand, sustainable development, employment strategy and quality of employment. I hope that this balance will be achieved at the Barcelona Summit because that summit will be judged by outsiders on the basis of how successful it is in that respect. It must not just be about liberalisation. The other aspects of the Lisbon strategy must also be dealt with if the Barcelona Summit is to be a success.
Mr President, before I start my speech proper, I will digress briefly in order to respond to Mr Trentin. When populism is introduced into a debate or a discussion, the debate will not bear much fruit. Mr Berlusconi and Mr Blair did not meet out of a desire for formal ceremony. They met in the conviction that there is a labour market model which needs reforming. We have an outdated model which needs modernising. We are also aware that there are conservative forces which protect workers on paper but do not afford them any protection at all in practice.
That said, ladies and gentlemen, I would like to start by congratulating Mr Karas on his excellent report. It is a faithful, accurate description of the state of the European and world economies following the terrorist attacks of 11 September last year; it is also a working document containing proposals on the future development of the European economy.
To bring about this economic revival, we must start with the rigorous application of Regulation 1466/97, which obliges the Member States of the eurozone to present and comply with stability programmes, while it obliges all the other States, pending total accession, to establish a sound, rigorous economic policy which is very close to that of the Member States. It is absolutely vital that all the acceding States apply these rules rigorously: any deviation or indulgence would be counterproductive and would mean that they would subsequently be unable to endorse positions adopted towards other States which appear weaker on paper. The sectors worst affected by the crisis are also identified: insurance companies, the aeronautical industry and tourism. The suggestion put forward of a State reinsurance mechanism is certainly interesting, precisely because these terrorist acts are not committed against individuals but against the community of all people. It is vital that we learn from this crisis for the future. Growing nationalism and our performance of a leading international role must not lead us to disregard poverty and marginalisation. The greatest error we can make is to identify our own security and stability with the weakness of other, potentially enemy countries.
Mr President, the Lisbon process was important because it made a significant breakthrough by deciding to take an integrated approach to the economic employment and social policy dimensions to ensure that each was given an equal standing in terms of policy development. It is important that Barcelona does not backtrack on that commitment. It is important that Barcelona realises that if there is going be social cohesion, if we are going to reform and develop our European social model then the equilateral triangular approach to the development of Europe has to be maintained and developed.
Specifically, I refer to paragraph 22 of the Bullmann report which deals with the question of services of general interest. It is extremely important in my view that this House gives strong support to that paragraph. This an area of the European economy which accounts for something like 16% of investment and close to 9% of employment. Of course it has to be reformed, but at the same time we have to ensure that the services which general interest deliver are delivered in an equitable, fair and a universal way. That cannot be done in an ad hoc way. It cannot be done by each Commissioner or each Council taking its own ad hoc approach.
We need to take on board a proposal of this Parliament that we put in place a directive, not a one-fit-for-all directive, but a directive which would provide a framework for services of general interest, which would establish the principles on which they are to be provided and which would put on an institutional basis an evaluation of how those services are delivered.
Mr President, I would like to address the House to talk about the issue of sustainable development at the Barcelona European Council. The Commission' s resolution clearly contains many interesting points; but in relation to Amendment No 10, which discusses information and the sustainability reports which have to be produced in order to receive Structural Funds and in relation to the Spanish National Hydrological Plan, I wish to say that I am very concerned, because the criteria for sustainability are not well-defined at the moment. We have no good definition of what we consider to be sustainable and this leads to subjective views, propaganda and unjust positions.
I believe it is necessary to improve the criteria that are going to define sustainability with an open mind, because the integral policy requires that we incorporate the multifaceted nature of sustainability. But we must also take account of territorial criteria. We must therefore employ objective and territorial parameters, since sustainable development always affects a specific territory. In this respect, climate change, for example, cannot only be applied to gas emissions, but also to desertification, which is perfectly quantifiable, and to rain levels.
Something else also worries me, however. While we have managed to incorporate sustainability and the environment into a transversal policy, the latter, the environment, must also open the door to social and economic criteria. There cannot be sustainability without an assessment of the social impact, of the habitability of regions, of the negative economic impact and of the costs. We must therefore enrich the criteria for sustainable development, otherwise we will create situations of asymmetry and injustice which make it difficult to implement energy and water policies in the future.
Mr President, it was very important progress we made in Gothenburg with the adoption of a combined strategy for sustainable development and the simultaneous incorporation of the environmental dimension into the Lisbon strategy. The Barcelona Summit next month will therefore be the first opportunity for taking stock of their implementation.
I think that the challenges in the environmental sphere have not been dealt with fully enough either in the Spanish Presidency' s work programme or in the Commission' s discussion paper for the summit. By means of the proposals to be debated tomorrow here in Parliament, those of us in the Committee on the Environment, Public Health and Consumer Policy have tried to correct some of these deficiencies. Allow me just to mention a couple of examples. I believe it is important to get the Cardiff strategy on environmental integration tightened up so that we might have clear objectives and timetables established for implementing the strategy. It is also important that we arrange for systematic sustainability assessments to be carried out of all the EU' s political initiatives.
In the area of agriculture and fisheries, we are all aware of the problems. It is hugely important that, in the new agriculture and fisheries reforms, we should see to it that the requirements in terms of the environment and sustainability are also considered in relation to enlargement.
Finally, I hope that the European Council will demand of the Commission that work on a new chemicals policy for the EU be hurried along as much as possible. I hope that the Council will listen to Parliament' s eminently justified demands and recommendations.
Mr President, a great deal has been said already. I have just two comments to make. The first concerns the strategy for sustainable development in the run up to the Barcelona Summit, which puts flesh on the bones of the endeavour started in Gothenburg last year, when the environmental dimension was woven into economic development and social cohesion, successfully in my view. The common objective of these endeavours is to put the European Union's long-term, global strategy on sustainable development into practice. Biotechnology is an important sector today - and will be even more important tomorrow - and we must not overlook that aspect of it which can play an important part in sustainable development. This point is covered in Amendment No 27 proposed by my group. If used with care, biotechnological applications, and genetically-modified organisms in particular, can make a positive contribution both to the economy and trade and to environmental protection, for numerous reasons which there is no need to reiterate. At the same time, if we are to establish consumer confidence, we need to pay attention to concerns on this count and the call for analytical control methods, as well as markers and tracers, to be applied to genetically modified organisms is a legitimate one. It will guarantee compliance with the principles of safety, responsibility and proper information and, at the same time, create conditions of healthy competition in a highly promising sector.
My second comment concerns the Commission communication on the action plan on mobility. The Commission proposal for a social security card is lacking in substance. Why? Because it does not create a European area of health which meets the demands of European citizens; all it does is simplify bureaucratic procedures. Unless the card includes details and medical data, naturally with the interested party's consent, which can be used in the other Member States, it will do nothing to improve present medical coverage at European level. Naturally, what we need is for the Member States to run compatible medical IT systems. This, of course, is where the Commission comes in and we expect it to take positive action on this issue.
Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, I should like to single out one aspect of the summit, namely employment, since the socio-economic policy which we pursue has, after all, a considerable bearing on employment.
Firstly, I am of the opinion that the summit should consider whether the objectives laid down in Lisbon can be met. In my view, this is impossible at the sluggish pace which we are currently seeing in Europe. I have studied the figures relating to the development of employment and unemployment. Last year was disappointing, and we will therefore never be able to meet the target. This is partly due to the fact that there is no longer any pressure from the European Union to actually implement the national action plans for employment which Member States are required to submit every year.
During the initial period of the Luxembourg process, the bad reports which the Commission gave the different Member States were still headline news. News of such reports has now been relegated to token entries on the last pages of some newspapers. This means, therefore, that the pressure to utilise the open coordination method is slowly being reduced. The summit should therefore consider what can be done to increase this pressure.
I would now like to mention two specific points. Firstly, the costs to employers of creating employment are far too high. If I look at the difference between the costs and what employees are eventually left with, then non-management staff, for example, retain on average 45% of the costs of employing them, while management retain 35 or 36%. If nothing is done to curb these costs for employers, the level of redundancies will remain high.
Secondly, the difference between unemployment benefits and wages is too small. Many people remain unemployed and combine this situation with moonlighting, because wages are too low.
Mr President, when the Barcelona Summit takes place, it will be two years since the Lisbon process began and the objective was set of creating the most dynamic and competitive knowledge-based economy in the world by the year 2010. It is now high time that we provided stronger support for developing and consolidating the process of modernising the European economy and that we made clear our demands for practical measures.
If we are to be able to create a dynamic and competitive Europe, then deregulation, liberalisation, structural changes and tax reductions must be implemented. That will in turn lead to basic conditions being created for new companies and new jobs, as well as to increased prosperity. We shall not obtain a dynamic and competitive Europe though further detailed regulations or through the EU' s taking on responsibility for an increased number of areas.
What is fundamental to achieving the Lisbon objective is, first of all, an internal energy market characterised by liberalisation, competition and openness. This is of the greatest importance to European industry and the people of Europe if they are to obtain better service and lower prices. The second prerequisite is an internal market for financial services with a view to improving the opportunities for investment and economic growth by means of lower capital costs and increased profitability.
Modernisation of the European economy is partly aimed at reducing unemployment in Europe, for example by increasing employee mobility, something which is also very important if the common currency is to flourish. Small and medium-sized enterprises, in particular, must also be provided with sound basic conditions in which to start up, grow and become larger - or, perhaps, even to become large companies.
I believe that these viewpoints should have been the main content of Parliament' s statements about the continued direction of the Lisbon process prior to the Barcelona Summit. Unfortunately, that has not quite been the case, something which we Conservatives regret. The report even contains a number of points that are in direct conflict with dynamic and competitive development. If the report were really to have supported the Lisbon process, it should have focused upon deregulation, liberalisation and increased competition.
Thank you, Mr President. On behalf of the Presidency, I would firstly like to thank all the parliamentary groups for their speeches and I will try to be as concise as possible, bearing in mind that there have been many references which have overlapped or coincided.
I would firstly like to address those who have noted any kind of defect in the excessive deficit procedures, that is to say, the procedures for monitoring the governments' stability plans.
I would like to insist that the Eurogroup and the Ecofin Council have had absolutely no hesitation in confirming the validity of the stability pact and that, with regard to the implementation of the early warning procedure in Article 99, by the Commission, the Council believes that the declarations and specific commitments made by two countries in relation to their compliance in the short term, that is, during this year, and in the medium term, from now until 2004, with the objectives of their stability plans and the stability pact in general, with a balance or almost a balance, in 2004, were commitments which met the needs stemming from our stability commitments.
In this regard, I believe that the Commission has acknowledged that, independently of procedural factors, the efforts and commitments made by both countries are clear and thorough from the point of view of the macroeconomic stability of the European Union and the eurozone in particular.
I would also like to stress that, in Barcelona, from the point of view of competition and liberalisation, the Spanish government, and therefore the Presidency, is going to promote political agreements which represent considerable progress towards the liberalisation of markets, bearing in mind that we are talking about services which in many respects are essential to society, and that they must therefore be accompanied by levels of quality and security of supply, which must not be reduced.
I believe that economic experience does not indicate there are any cases where competition in the market economy has led to the countries involved having worse services than those which do not have competition, but quite the opposite. Nevertheless, efficiency in the allocation of resources, and therefore prices for consumers, can be extraordinarily beneficial. Spain is a good example of this. Spanish family consumers, that is, domestic consumers, have made a saving since 1996 of EUR 2 400 million as a result of the liberalisation of the electricity market, and the same has been true in relation to telecommunications and other markets.
To continue with the same example, I would highlight the effort that Spanish society has made in relation to the modernisation of the labour market, which has reduced the unemployment rate in Spain from 23% in 1995 to 12% in 2002, and that during the current Spanish legislature, that is, by 2004, that rate will be 9%, which is around the European average.
Therefore, liberalisation and competition do not pose a risk for the citizens, but quite the opposite. There is a considerable saving in the cost of public services and a considerable increase in employment, and it is unquestionably the responsibility of the public authorities, the regulators, to guarantee such factors as the quality of service and sufficient supply. I believe that experience, not only in Spain but in many countries of the Union, confirms this.
What is beyond doubt, ladies and gentlemen, is that we are now fortunately at the end of a recession which has been very intense and relatively rapid, as the President of the Federal Reserve, Mr Greenspan, has assured us this afternoon; and what Europe needs is capacity for economic growth.
Many of the objectives which you have raised, such as environmental, social, health, educational and quality of life objectives, require economies whose potential grows, and I must remind the European Parliament that, over the last ten years, the European economy as a whole has only grown by over 3% in one year and by less than 3% in the other years. An economy in these circumstances has to be content with a structural unemployment rate of close to 9 or 10% and I am convinced that not a single parliamentary group present believes that to be a good policy, either in economic or social terms.
I believe that the introduction of the euro has demonstrated that European citizens want more Europe and want economic reforms, and - while Mr Barón is present, since he urged me to also congratulate the Commission on the introduction of the euro - I congratulate the Commission, all the central banks, the governments and all the people who have contributed to the introduction of the euro in Europe, and above all the citizens.
Various speakers have also mentioned the problems of sustainable development, and I believe that they are perfectly compatible with economic development and furthermore that is the clear definition of the type of economic policy we want in Europe.
I would like to point out that the Barcelona Council, in line with the recommendations of the Gothenburg Council, is going to take account of the third dimension of structural reform, that is, the dimension which includes sustainable development and that, following the Laeken European Council, we now have environmental indicators which are going to lead to the first report, which was made public in January 2002, just a month ago, on 17 January, and on 5 March, next week, the Ecofin Council will analyse that report in order to take it finally to the Barcelona European Council which will also allow us to reach agreements establishing the European position, with a view to the Johannesburg Summit on sustainable development.
I perfectly understand the demand from the parliamentary groups and Members that environmental issues must be at the forefront in terms of structural reform, and in this respect I would like once again to stress that the Barcelona Summit is going to bear these issues in mind, not in a generic way, but in accordance with the environmental indicators approved by the Laeken Council.
The candidate countries have been mentioned. The candidate countries are going to be in Barcelona, and they are going to be there to talk about their structural reforms, and therefore, in an informal but effective way, they are going to be able to participate in the debate on the liberalisation of markets in Europe and the increase in growth capacity and I believe that is a good demonstration of the will - not just of the Spanish Presidency, but of all the countries of the European Union and this Parliament - for the candidate countries to participate effectively in the debates on the establishment of European policies, even before the accession process is complete.
The issues relating to small and medium-sized businesses have also been mentioned; I would like to confirm that we are not talking about generic declarations, that the informal meeting last weekend in Aranjuez, in Spain, is going to bring proposals to the Barcelona Council so that the countries make reductions in timetables, reductions in administrative costs and use new technologies intensively in order to achieve this, and that, furthermore, the Commission, before the end of the Spanish Presidency, will make a series of recommendations on certain issues which are essential to small and medium-sized businesses such as the transfer of ownership of family businesses, which over the next ten years may make up approximately 30 to 40% of property transfers within European companies.
Issues such as Basilea II, which has been mentioned by the parliamentary groups and by some Members, are going to be analysed during the Spanish Presidency in the informal Ecofin in Oviedo, where we will hold a debate on the new rules which are going to affect the financial sector as a result of the Basilea agreements, known as Basilea II, on how they may affect the funding of all companies and, in particular, small companies.
It has been rightly pointed out that the labour market is not just a question of flexibility. This is undoubtedly the case, and the public authorities have a role to play on issues such as the defence of workers' rights, the defence of the creation of active and passive social policies which respond to the needs of workers, the creation of training systems and positive discrimination policies in favour of specific groups such as women or women with young children.
What is absolutely clear, however, is that the best kind of social and labour policy is one that can generate stable and quality employment, and which accepts the idea that on the one hand we have a policy of social protection and on the other we try to give the European citizens the incentive to work rather than receive benefits. That is being used today as an instrument in all the countries of the European Union, and I believe that the benchmarking procedure is useful for analysing questions relating to direct public spending incentives for people to leave behind unemployment benefit and join the labour market with salaries which do not clearly benefit from the fiscal reductions which are taking place in our countries; with formulae which give people receiving unemployment benefit the incentive to accept job offers and with formulae which reconcile training with the needs of companies, as well as extending working life within our labour markets.
Finally, Mr President, I would like to refer to the need, which has also been raised by some speakers, for specific timetables to be established in Barcelona. There is no doubt that the Barcelona Council intends to set quantifiable objectives which allow the States to make commitments which the public understands and accepts.
I believe that, by reconciling political positions, which are not necessarily similar, no issues which are clearly sensitive, such as the provision of essential services, in which public authorities undoubtedly have a role to play in terms of guaranteeing the concept of public service, and the concept of quality, I also believe that we can establish processes which create genuine European internal markets which put the European economy in a position to compete with other world economies, now that we have taken the gigantic step, in terms of the construction of Europe, of introducing the euro.
Mr President, I asked the President-in-Office of the Council a specific question on statements by the Spanish Prime Minister - who is also President-in-Office of the European Council - that made reference to my political family in the Council, but he has not yet answered my question.
It is for the President-in-Office of the Council to decide whether he answers the question or not.
Mr President, I have no problem reminding Mr Barón of what he already knows - that there is a very constructive relationship between the Spanish government and other European States, and that we have been able to reach political agreements with all governments, whatever colour their political family - to use the language Mr Barón himself likes to use - and that, bearing in mind the influence Mr Barón has over his political family, we hope that the conclusions of the Barcelona Council will allow all political families to contribute to the wellbeing of all Europeans.
Mr Rato y Figaredo, thank you for speaking to the European Parliament this afternoon. We wish the Spanish Presidency every success in its term of office, as I am sure you are aware.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
International Criminal Court
The next item is the Council statement on the International Criminal Court.
Ladies and gentlemen, I would like to remind you that, due to lack of time, you will have to strictly adhere to your allocated speaking time.
Mr President, I am delighted to be able to appear before Parliament today to present the President-in-Office of the Council' s position with regard to the steps the European Union is taking to bring about the forthcoming establishment of the International Criminal Court.
The European Union has firmly supported the historic project to establish a permanent international criminal jurisdiction with universal scope. The European Parliament is well aware of this fact since it has always been on the front line in promoting the European Union' s efforts to achieve this essential objective for human rights and justice.
I would, however, like to state once again that the establishment of the International Criminal Court is an important component of the European Union' s external policy, and consequently a feature of the programme of the Spanish Presidency. The European Union particularly welcomes the imminent achievement of this objective, which we have been waiting for such a long time and which we are all confident will take place this year.
We cannot overstate the importance of the establishment of this Court, which so many legal experts, defenders of human rights and political leaders have been fighting for, and it is now truly within our reach. It will be a triumph for all humanity which is due, in no small measure, to the determined and consistent action of the European Union.
Our collective experience on this continent, which has been involved in conflicts and horrors throughout the last century, makes Europeans particularly sensitive to the absolute need to develop and affirm international criminal justice as an instrument of service to human rights and humanitarian standards worldwide. It can be a surprise to nobody, therefore, that European States and the European Union are at the forefront of this movement in support of the International Criminal Court, a court that will be truly universal, independent and efficient.
The European Union is absolutely convinced that the establishment of the International Criminal Court will represent a huge step forward for the whole world. When serious crimes are committed that are an affront to civilised society as a whole, when common values are attacked head on, the international community must act with the full force of the law. We need to enthusiastically and appropriately punish the most serious violations of human rights and international law, using the mechanisms agreed upon within the international community for this purpose.
The International Criminal Court will be a powerful tool in this fight for justice and against impunity for the most heinous crimes - war crimes, crimes against humanity and genocide. In a wider context, the establishment of the International Criminal Court is part of a movement characterised by the evolution of our world in recent times; the emergence and consolidation of an international criminal justice system that pursues particularly heinous crimes beyond the borders of our States, because these crimes are a serious threat to the security of all citizens worldwide. In such cases, which affect us all, we have to call upon either national criminal justice systems, through mechanisms which closely cooperate with one other, or properly constituted international criminal tribunals such as those created for the former Yugoslavia and Rwanda, set up by the Security Council, or in the near future by the International Criminal Court itself.
The trial of ex-President Slobodan Milosevic in the Hague which has recently started is just one more example of this tendency that is gathering more momentum throughout the world, for this is what world-wide public opinion demands, and because it has to be seen as the logical conclusion of the current process of globalisation.
The most important thing is that we are winning the battle against this culture of impunity, a culture based upon silence and amnesia, which is being replaced by a culture in which we demand that those responsible for heinous crimes be brought to justice. In the same way, we are moving away from the attitude of turning a blind eye to crimes committed against a neighbour to one where we are involved and look for effective means to act and cooperate with each other in order to deal with these intolerable situations. This does not mean seeking revenge or retaliation, but to ensure that justice prevails as an essential condition for long-lasting peace and reconciliation in every situation where there has been serious conflict.
Mr President, ladies and gentlemen, as you know, the preparatory work for the establishment of the International Criminal Court is now at a very advanced stage. Upon the basis of the Statute adopted in Rome in 1998, the preparatory committee has laid down the majority of the instruments that the Court will need to be able to function effectively. In this process, which is undoubtedly of a technical nature but with fundamental scope and importance, EU States continue to play a very important role, I would even dare to say a leading role, in the collective work that has been carried out by countries worldwide. And, even more importantly, the process of ratification of the Rome Statute is advancing at an even faster pace than we could have hoped for. Whilst in the Rome Diplomatic Conference 120 States voted for its adoption, the Treaty has been signed by a total of 139 States, that is to say, an overwhelming majority of the international community. As you already know, 60 ratifications or signatories are needed for the Statute to enter into force and consequently for the International Criminal Court to be set up. At this stage there have been 52 ratifications, which leads us to believe that we will get the 60 ratifications needed within the next few months. I would even dare to say that this will certainly take place before the end of the Spanish Presidency.
As you are all aware, all the Member States of the European Union have ratified the Statute or have implemented the necessary constitutional mechanisms for it to be ratified in the very near future. We firmly believe that all the Member States will be amongst those countries which, with their participation in the assembly of signatory States, whose first meeting could take place this very year, will implement those concrete decisions which pave the way for the effective operation of the Court.
In accordance with the common position adopted in the Council of 11 June 2001, the European Union urges all States that have not ratified or signed up to the Statute to do so as soon as possible, so that the International Criminal Court can be established in the near future. I would like to point out that recently 15 candidate or associate countries have adopted the common position and are closely cooperating with us on this commitment. It is also appropriate to highlight the work that is being carried out in this regard by a large number of non-governmental organisations, frequently with the assistance and cooperation of the European Union.
In accordance with this appeal, the European Union has been making representations to third countries and groups of countries in order that they can speed up the internal procedures necessary to ratify the Statute as soon as possible. These representations have been accompanied, in certain cases, by offers of technical assistance in this field. In the next few weeks we intend to intensify these representations on various continents with the aim not only of achieving the swift entry into force of the Statute, but also to ensure that the assembly of signatory States reflects as accurately as possible the varied composition of the international community.
In fact, the legitimacy and effectiveness of the Court will crucially depend on its composition and the support it receives being interpreted as a genuine reflection of the international community as a whole. It is extremely important that all continents and all legal systems are duly represented in the Court and that this includes lawyers of both sexes as specified in the Rome Statute.
The search for this wide-ranging support for the Court should inspire our efforts. We feel encouraged in our commitment by the fact that the ratifications that have already been registered and those that will take place in the very near future are from States on all continents, predominantly European, African and Latin American States so far, with different legal systems and levels of economic and social development. No one can say that the International Criminal Court is going to be a Court simply for the Western world or developed countries. It will be a legal institution for the whole international community, fully independent and linked to the United Nations system.
It is important to point out that all countries, whether they have signed the Statute or not, can play an active role in the process of establishing the International Criminal Court through their participation in the work of the preparatory committee and then, if they so desire, as observers in the assembly of signatory States. And the doors will always be open to any country that wants to ratify or sign up to the Statute at a later date. In this regard, the European Union has maintained a constant and sustained dialogue with several countries harbouring doubts, some of which are our closest allies - I am referring, in particular, to the United States - and we will remain ready to continue these exchanges, with the aim of clarifying respective positions and promoting a favourable atmosphere for cooperation in the future.
It is obvious that this task will not come to a conclusion with the entry into force of the Statute and the decisions that will be adopted in the next meeting of the assembly of signatory States. We will need to take all of the necessary measures so that the establishment of this new institution in its permanent headquarters in the Hague will be as quick and efficient as possible. The preparatory committee and the host country, the Netherlands, are already preparing for the implementation of these measures and the European Union is cooperating with them. Next, we will have to develop and strengthen all the mechanisms that will help the new institution in order to guarantee its effectiveness both in its headquarters and on the ground. The experience of the courts for the former Yugoslavia and for Rwanda have taught us that international criminal justice, in order to be effective, needs to be equipped with considerable human, material and operational resources. The Court, with its potentially universal scope, will require no less. It will certainly require more. Within this context, the European Union and its Member States will have to be prepared to give any assistance that may prove necessary.
Furthermore, the Court, whose proceedings will be governed by the principles of complementarity and cooperation with national legal systems, will only be able to operate effectively if it can rely upon the cooperation of the judicial and administrative authorities of the States. This means that a very substantial proportion of the implementation of the Statute will consist of the adoption of measures on a national level to make this cooperation possible. This corresponds to each State in accordance with their constitutional practices, but the European Union can help in this process through the exchange of information and, when appropriate, the offer of technical assistance to countries that need it.
All of this is taking place on the basis of the common position adopted in June 2001, which I mentioned earlier, which, if necessary, could be supplemented by a more detailed action plan or, when appropriate, through an updating or refining of its terms depending on the progress of the process. I can assure you, ladies and gentlemen, that the Presidency-in-Office of the Council will pay very close attention to the ideas that arise from this debate when it comes to taking decisions.
Mr President, we share a firm commitment to supporting the swift and efficient establishment of the International Criminal Court as an independent and impartial institution devoted to carrying out justice in the worst cases of violations of human rights and humanitarian law throughout the world. In this regard, all of us, the European Parliament, the Council, Member States and the Commission, are closely united and committed to continuing to act with determination and tenacity. This conviction, this determination, is what has allowed the European Union to play an unquestionably leading role in this process, together with other countries characterised by their attachment to democracy and human rights.
We are very close to achieving our objective through the entry into force of the Rome Statute and the establishment of the Court. This will provide us with a 'before' and an 'after' in the history of humanity' s effort to introduce justice throughout the world. We will therefore be able to feel proud of Europe' s contribution to this progress in the international community, but we will by no means be able to rest on our laurels, for this will be the moment at which we have to move on to the next stage in this struggle for justice, in which Europe will again have an indispensable role to play. I am sure, Mr President, that we will lack neither the will nor the consistency to be able to persevere in our commitment, and, for this reason, I believe I will always be able to count on the support of this Parliament.
Thank you, Mr de Miguel. You can rest assured that you will always be able to count on the support of this Parliament, which has expressed its political will in this regard on many occasions.
. (DE) Mr President, Mr President-in-Office of the Council, ladies and gentlemen, EU policy in the sphere of human rights and democratisation includes as an integral component the fight to ensure that serious crimes do not go unpunished and the struggle for justice at an international level. The statute of the International Criminal Court, concluded in Rome, represents probably the most significant achievement of international law since the establishment of the United Nations. The European Union has always advocated the International Criminal Court and continues to support this project vigorously, as demonstrated by the common position adopted by the EU in June 2001, in which we put the case for the agreed statute to enter into force as soon as possible and for the Court to be established.
The Commission unreservedly approves the start made in this common position, and I, too, wholeheartedly concur with what Ramón de Miguel has just set out in his capacity as President of the Council. The Commission welcomes the official statement in January 2002 by the Central and Eastern European countries associated with the European Union, as well as by Cyprus and Malta, countries also associated with it, and the EFTA countries belonging to the European Economic Area, to the effect that they associate themselves with the objectives of the common position.
The EU's budget is being used to support projects by non-governmental organisations, by means of which projects the whole world is to be made aware of the need for the Court to be established. Since 1995, then, within the framework of the European Initiative for Democracy and Human Rights, some EUR 6.9 million have to date been spent on projects of this sort. EUR 2.1 million were made available in 2001 for three projects by non-governmental organisations in support of the International Criminal Court, which complement each other.
The 'NGO Coalition for the Criminal Court' project aims to facilitate civil society's involvement, in cooperation with governments, within the framework of the United Nations' Preparatory Committee for the Criminal Court, and promote and facilitate technical cooperation, so that binding national legislation can be enacted to implement the statute concluded in Rome once it is ratified.
The project 'Parliamentarians for Global Action' is engaged in a parliamentary campaign to ratify and effectively implement the statute of the Criminal Court and promote the rule of law, and the project 'No peace without justice' concentrates on campaigns to build public awareness and organise conferences in support of the Criminal Court.
In the May 2001 Commission communication on the role of human rights and democratisation in third countries, the combating of unpunished crime was ranked as a measure to be promoted as a high priority. The Commission will therefore continue to support the establishment of the International Criminal Court. EUR 5 million has been allocated to the special budget line for the International Criminal Court, which also includes the ad hoc courts for the former Yugoslavia and Rwanda and also the newly-established court for Sierra Leone, for 2002.
In 2002, the Commission will be concentrating its efforts on two aspects, firstly on increasing awareness of the Criminal Court, as part of which it wants to call on more than the necessary sixty countries to proceed with ratification, so that the statute can enter into force, whilst, at the same time, wanting to ensure that all areas of the globe are represented.
We want, secondly, to concentrate on the enactment of binding national legislation to implement the plan; this would cover the training of the specialised staff involved - judges, lawyers, law enforcement agency staff and parliamentarians - to enable them to contribute to the work of the Court. We can also make a limited contribution to covering the Court's main costs. Proposals as to how to realise these objectives will be invited in March this year.
I too was fortunate to be able to listen to Commissioner Verheugen first, so that I can now concur with both speakers, both the speaker on behalf of the presidency and the speaker on behalf of the Commission. Their statements dovetail perfectly with what the Group of the European People' s Party and European Democrats would like to see.
We also fully share their views on the significance of the Court. If we talk about the need for reconciliation, then it is true that justice is to be done first, and the Criminal Court that has been set up for this purpose is therefore an extremely important instrument for ensuring the international rule of law, particularly in its preventive effect on people with dubious criminal backgrounds who have acquired high political positions, as we have witnessed in Yugoslavia and near the Great Lakes in Africa. It is of the utmost importance for impunity to be no longer acceptable and for this now also to be universally known.
The resolutions submitted by Parliament contain a few important points. First of all, we as groups mutually agreed during the negotiations to urge the President and the Congress of the United States to review their position on taking part in the International Criminal Court. We have such high regard for the US that we need to make this appeal in a proper manner. This is why I also deem the amendment in this connection, which concerns an old document from the negotiations, to be wholly inappropriate. It makes no sense to try to convince the Americans by using tough words. Instead, we should prevent the irritation, which is already in evidence among the Americans in respect of Europe, from escalating any further and try to discuss these matters in a friendly manner.
Another point is the need for the provisions of the Geneva Convention with regard to prisoners of war to be updated, so that we can take account of the status of the people currently held in Guatanamo. We, as a group, set great store by providing a definition in this connection. In addition, we hope that the Spanish Presidency will succeed in setting up this International Criminal Court under its own presidency.
Mr President, too much time has passed since, on 17 July 1988 in Rome, the establishment of an International Criminal Court was approved, to bring to justice those individuals responsible for the most serious crimes which, as has already been mentioned here today, are the scourge of the whole world, including terrorism.
There have been 52 ratifications of the Statute to date but, ladies and gentlemen, as you are all well aware, 60 are needed for it to enter into force. Given that we anticipate that the International Criminal Court will enter into force in the first six months of this year, under the Spanish Presidency, that the first assembly of signatory States will take place in New York, in September this year, that the attitude of the United States has not been positive so far and there are also well-founded suspicions that the American administration will be supporting a campaign against the Court, even going as far as to revoke Clinton' s signature at the UN on 31 December 2000, I would like to take advantage of your presence here, Mr de Miguel, to ask you a few specific questions.
What does the Presidency of the Union intend to do with regard to the Bush administration to avoid this risk of taking a backwards step? Does the Presidency not think it necessary to draw up a plan with specific measures and resources to attract the United States to the International Criminal Court? What does the Presidency of the Union intend doing to guarantee that the 18 aforementioned judges, an integral component of this Court, designated at national level, meet with the requirements with regard to qualifications, balanced regional distribution, experience and parity between men and women?
When the Rome Statute was approved, Kofi Annan considered it a gigantic step forward. However, a long time ago, Benjamin Ferencz, former prosecutor at the Nuremburg War Crimes Trial, said that there can be no peace without justice, no justice without law, and no meaningful law without a court to decide what is just and lawful under any given circumstances. Today, following 11 September and the conflicts in the Middle East, the citizens see the establishment of this Court as something urgent and necessary. Let us not, Mr President-in-Office of the Council, ladies and gentlemen, let time slip away and forget about this until the next crime or war reminds us of this ever-present threat.
Mr President, right is wrong. If all individuals are not treated in the same way, if war crimes and crimes against humanity go unpunished, how can we credibly pass judgment on less serious violations of the law? It is of the utmost importance for a permanent International Criminal Court now to be set up specifically in The Hague, the judicial capital of the world. This court is one element in the development of our civilisation. It should naturally be universal. Asian and Arab countries, in particular, are still under-represented, and I urge all signatories to proceed to ratification.
It is very poignant that the United States too should refuse to ratify the Treaty. It was mainly the Americans who proclaimed in Nuremberg that individuals have duties towards the international community which prevail over those towards their own State, and that this should become international law.
Meanwhile, for the Americans, the same international criminal law apparently applies to everyone apart from themselves. A rare insight into the arrogance of power is provided by a bill that has already been adopted by the Senate and that boycotts the court and every country which participates in it. Another outrageous bill would even authorise the President of the United States to use violence to liberate people kept in prison by the court. If sufficient guarantees are built in to ensure a fair judicial process and competent judges, there is no reason at all why America should be fearful of this court. The Council and our Parliament should get this message across to our counterparts in America in a friendly, yet unambiguous manner.
Also, as many countries as possible, spread across the different continents, should proceed to ratification in the short term. The court should not become too European. It can prove in practice that States that do not participate are in the wrong. Anyone who refuses to recognise the International Criminal Court commits an injustice and lags behind our civilisation.
Mr President, only another eight ratifications are needed for the International Criminal Court Treaty to enter into force, but there are a number of problems to be resolved before the Court can become that instrument of international justice and the fight against impunity that we want it to be. The first obstacle is the persistently hostile attitude of the United States. We call upon the Presidency of the Council and the Commission to make it clear, once again, at all formal and informal meetings with the United States, how much importance Europe attaches to this issue. It would be genuinely feasible to find some creative instruments to put pressure on the United States, and I believe this has not been seriously attempted.
The second problem concerns the difficult issue of internal rules to bring national legislation into line with the Court' s Statute. This will certainly be a difficult process but we must not allow it to become too drawn-out. From this point of view, I would genuinely like to express my pleasure at Commissioner Verheugen' s words to the effect that he and the Commission are in favour of supporting the training of specialists to help the Court operate more effectively, not least by providing financial aid.
Mr President, I come from a country that has already completed the process of ratifying the Rome Statute, thereby confirming the humanist tradition of attachment to justice which characterises the Portuguese people; the tradition of a country which abolished the death penalty 450 years ago and life imprisonment 118 years ago. The most important thing, however, is that we can see the values of justice and of the fight against impunity spreading to the five continents. Slowly, it is true, but spreading nonetheless. We are also pleased to note that the forthcoming establishment of the ICC will contribute on a different scale to the rejection of the death penalty.
It should be added that justice is only justice if it applies to everyone in the same way. We know that the ICC is not and never will be perfect. It will often appear to be dispensing 'winners' justice' , but, in addition to its normal jurisdictional function of investigating and prosecuting particularly serious crimes, it will also perform two other highly relevant tasks: one is to act as a deterrent to prevent further crimes being committed and the other is to provide compensation and reparations for the victims. It should also be pointed out that the International Court will only take action if national criminal authorities are not proceeding with the investigation and the prosecution of crimes, either because their laws do not cover such crimes or because the authorities are not able to proceed. We consider this to be a satisfactory solution as long as it is properly applied to the difficult problem of the conflict between the jurisdiction of the International Criminal Court and the sovereignty of the national criminal systems.
Mr President, the impartiality and the independence of the ICC are fundamental values and are part of the defence of what is the greatest asset of the European Union: the respect for human rights and for fundamental freedoms, as well as the Rule of Law. We should, therefore, take every opportunity to praise the objectives that have led to the creation of the Court, and these objectives should not be disparaged under any circumstances.
Mr President, I feel that, in recent years, the way this issue has been addressed has been a prime example of cooperation between the European institutions. I would like to take this opportunity to thank the Commission, the Commission officials and the Council for their constant focus on the matter and for their openness to society, Parliamentary group and NGO initiatives, for I feel that a model of cooperation has emerged from this exercise - which we have already applied, for example to the treaty on antipersonnel mines - which is proving effective and therefore warrants due analysis.
Mention has been made here of some of the countries which have not ratified the Statute. There are others, from Russia to China, which should, perhaps, also be mentioned or be the subject of focus. Fifty-five countries have ratified the Statute, and I feel that our efforts must now be directed towards achieving a political and geographical balance. The endeavours made at the Seville Conference, for example, to include the Arab countries, the very positive, unexpected stance adopted by the Arab League and the recent statements by the Mexican President, Vicente Fox, give rise to the hope that, with further endeavours, we might not merely achieve that quota but, I believe, even attempt to take a flying leap beyond it and make participation as universal as possible.
From this point of view, I feel that, as in other cases, Europe can be proud of these 10 years of dogged, resolute, difficult hard work, in which it was alone at the outset but which is now widely recognised. The attention accorded to the special courts of accountability too, such as the Sierra Leone court which is about to be set up, is evidence that, when it so wishes, Europe can also be a community of values.
Mr President, I feel we can congratulate ourselves on the fact that 55 States have signed the Statute. However, some European States have still not done so. It is therefore crucial that we encourage them to sign up.
Since 1995, this Parliament has been working towards the creation of this criminal court, and subsequently, in 1998, the Rome Conference very clearly stated the work that needed to be done to set it up. We are at the end of this process, but, perhaps, at this point, an effort must be made to get 60 signatories to the Statute. However, Mr President, I would also like to say to the Spanish Presidency that all this effort is only worth it if the end result is significant. In order for this to be an instrument of fundamental importance, we need a whole series of working and operating mechanisms. I would ask the Spanish Presidency, during whose term of office the Statute for the International Criminal Court will in all likelihood be approved, to put all its efforts into ensuring that the court will have the sufficient means to be able to function as it should. This has been Parliament' s concern since 1995: that this struggle for a future that is more just will be successful and that this International Criminal Court will take on the crucially important role that it should have in the future.
I have received 7 motions for resolutions pursuant to Article 37(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Democratic rights in Turkey, in particular the situation of HADEP
The next item is the Council and Commission statements on democratic rights in Turkey, in particular the situation of HADEP.
Mr de Miguel has the floor on behalf of the Council.
Mr President, Turkey has for several years made clear its interest in establishing closer relations with the European Union. From the signing of the Association Agreement, in 1963, and its formal request for accession in 1987 and the Customs Union signed in 1996, relations have had a long journey, which has not always been easy, characterised by mutual interest, rapprochement and, at the same time, by the clear European requirement for certain indispensable conditions that apply to every candidate for accession to the Union to be met.
The Copenhagen European Council laid down the political criteria that the candidate countries must fulfil, which are; achieving institutional stability that guarantees democracy, the Rule of Law, the defence of human rights and respect for minorities and their protection. Furthermore, the Helsinki European Council formally acknowledged Turkey' s application to join the Union, by concluding with the words that Turkey is a candidate country destined to join the Union on the basis of fulfilling the new criteria that also apply to the other candidate countries. From now on, Turkey should benefit from the same association strategy for accession as the other candidate countries, which should act as a stimulus and a support for its reforms.
The conclusions of the Laeken European Council indicate that Turkey has made progress on fulfilling the political criteria set for accession, in particular by means of the recent amendment of its constitution. The prospect of opening up accession negotiations with Turkey has thereby come a step closer. The European Council urged Turkey to continue making progress on fulfilling the Copenhagen criteria, both the economic and the political criteria, especially with regard to respecting human rights, and acknowledged that Turkey is participating on an equal footing with the other candidates in a matter as vitally important as the Convention on the future of Europe, which will be inaugurated tomorrow in this Parliament.
The Progress 2000 report stated that Turkey had initiated a very positive debate on the political reforms necessary for its accession, one of the most important of which is the fact that it has signed up to various international instruments in the field of human rights. Two-thousand-and-one saw one of the most important changes in Turkey' s process of democratisation: the adoption of a package of 34 amendments to the constitution, which is the most profound change that this fundamental legislation has undergone since its entry into force in 1982. Amongst the more innovative aspects are the recognition of the freedom of thought and expression, measures to prevent torture and the strengthening of civil authority as opposed to military authority and major prison reforms. These reforms have undoubtedly benefited from the fact that Turkey' s candidature has been acknowledged and from the prospect of its joining the Union in the future.
Similarly, at the end of January 2002, another major step forwards was taken when the Turkish government decided to remove its opposition to Article 5 of the European Convention on Human Rights, concerning the right to freedom and security in relation to the maximum periods of detention an individual can be subjected to before being put on trial. The Secretary General of the Council of Europe expressed his satisfaction at this decision, and stated that this marks a step forwards in the field of the protection of prisoners' rights.
I would also mention the decision to create a commission, comprising of Ministers of Justice and Home Affairs and Human Rights, to supervise the situation at field level of the protection of human rights and adopt the necessary measures. The same applies to the entry into force in Turkey of the new Civil Code, which signifies considerable progress in the recognition of non-discrimination on the grounds of gender, in family law and also in the law of succession. We should also mention the amendment of the law on the National Security Council, which is about to be approved in the Turkish Parliament, in order to adapt it to the new wording of Article 118 of the Constitution and which increases the number of civilian members of the National Security Council, thereby more clearly demonstrating its consultative nature.
It is also to be welcomed that the Council of Ministers has approved the decree that will allow Amnesty International to legally open an office in Turkey.
Although these constitutional amendments represent enormous hope for the process of democratisation - despite some important omissions, such as not having fully abolished the death penalty, which will still apply in the event of war or to punish particularly serious offences, such as terrorism - the legislative development of these constitutional rules has, however, been clearly inadequate. Although the legislative minipackage for developing the constitutional reforms adopts a more restrictive definition of the offence of promoting terrorism and provides greater guarantees for prisoners awaiting trial, at the same time extremely vague concepts have been introduced and even, in some cases, the range of punishable actions has been increased, as well as the fact that limits are continuing to be set on the right of association and the right to demonstrate, which is totally incompatible with current practices in the European Union.
The same could be said of the reform of the Civil Code. The amendment of the status of legal persons does not solve the problem of the legal obstacles to the right of association or to the law on foundations, recently ratified by the Supreme Court, prohibiting the acquisition of property by foundations run by non-Muslim religious minorities in Turkey. It is worth pointing out, on this matter, that one of the priorities of the Association Agreement for accession is non-discrimination on the grounds of religion.
Another important factor that should be taken into account is the practical implementation of the reforms. It is not sufficient for the laws simply to be approved; their provisions must also be put into practice. Turkey could be said to have the basic characteristics of a democratic system, but the implementation of the reforms necessary to guarantee democracy and the Rule of Law is taking place extremely slowly. Essential reforms in the State Security Courts have still not been carried out, the situation of torture and abuse has scarcely improved, especially in the southeast, due largely to difficulties in prosecuting the members of the security forces who are responsible for these acts. There are limitations on the practical independence of the judiciary, due amongst other reasons, to the fact that the Supreme Council of judges and prosecutors is headed by the Minister of Justice, which prevents any practical separation of the competences of the executive and the judicial powers. The Law of Criminal Prosecution still prevents judgments that have been challenged from being reviewed or any measure to compensate for violations of the European Convention of Human Rights from being adopted. The action plan for the southeast has still not been made public and Turkey has yet to sign up to the Council of Europe' s framework convention on the protection of national minorities. All of this remains problematic, not to mention the major limitations inherent in the judicial system itself.
Despite the legislative reforms, any real improvement in this field will depend on the correct implementation and interpretation of development legislation. In practice, it has already become clear that actions that no longer constitute an offence, in light of the recent reform of the Penal Code, could still be considered to be an offence under some other Article of criminal legislation and punished, in some cases, even more harshly.
An essential element of the Turkish process of democratisation is what is known as the National Programme for the Incorporation of the Acquis, presented by the Turkish government shortly after the Council of the European Union approved the Association Agreement for accession in March 2001. This represents a major step forwards in the right direction but it is inadequate because it contains various shortcomings that could endanger the objective of fully meeting the priorities and objectives required by the Union.
In some aspects, this National Programme for the Incorporation of the Acquis is imprecisely worded, which will lead to problems of interpretation before it can move ahead. Specifically, it should mention the abolition of the death penalty, the subordination of the armed forces to civilian authority, the eradication of corruption, the socio-economic situation of the southeast of the country, which has a majority Kurdish population and the lifting of the state of emergency in the southeast. Furthermore, this plan gives no commitment to eliminate legal barriers to the transmission of radio and television programmes in mother tongues other than Turkish or to safeguard the cultural rights of Turkish minorities.
In this process of reform and progress, in the recognition of the cultural rights of minorities, Turkey is still falling short. The recent reform of the Constitution has led to the amendment of Articles 26 and 28 and to the corresponding removal of the ban on the use of other languages. Nevertheless, the recent demonstrations by university students and parents of schoolchildren demanding the inclusion of Kurdish language courses in the academic curriculum have been harshly dealt with by the security forces, who state that the Kurdish language as such does not exist, that the only national language of the Republic is Turkish and that individuals who were arrested and who remain in prison are being detained because of their suspected support for the terrorist organisation, the Kurdistan Workers Party, otherwise known as the PKK. This message was repeated by the National Security Council when it stated that the campaigns requesting Kurdish language education have been orchestrated by the PKK with clearly separatist intentions, adding that this party, the PKK, is attempting to take another step in its strategy of politicisation and of creating a Kurdish nation.
Another problem that cannot be sidestepped in the legislative process of Turkey' s democratisation is the problem of the recognition of the right of association, to be specific, the criminalisation and shutting down of political parties. In 1994 and as a replacement for the banned Democratic Party (DEP), accused of maintaining links with the terrorist organisation of the Kurdistan Workers Party, the People' s Democratic Party (HADEP) was created; the former members of the DEP who wished to become members of HADEP had to request the express permission of the government, which only allowed those who had no criminal record or against whom there had been no complaint to join. Since its creation, HADEP has been the dominant political force in the southeast of the country and controls the majority of the councils in the cities in this region; but also, since its inception, HADEP has had the threat of being closed down hanging over its head. The Constitutional Court' s decision of June 2001 to close down the Islamicist Fazilet Party highlighted the problems existing in the field of freedom of expression and association. The Constitutional Court is now trying the HADEP case. The public prosecutor has requested its ban on the grounds of its suspected links with the terrorist and leader of the Kurdistan Workers Party, Abdullah Ocalan. It is being accused of using party meetings to spread propaganda for Ocalan and to incite hatred against the constitutional order and the indissoluble unity of the Turkish Republic. There have been thousands of cases of people from the HADEP party being arrested, and although the majority have been released following a short period of detention, these individuals were arrested for being suspected members of the PKK terrorist organisation and were accused of being involved in terrorist activities. No one was arrested and tried simply for being a party member.
It can nevertheless be stated that in Turkey any mention of Kurdistan, its flag, or the call for education in the Kurdish language, is considered to be collaboration with or support for terrorist activity. It is also true, however, that, until it is banned, HADEP is a legally recognised party in Turkey and no one can be arrested simply for being a member of this party. Making it illegal would signify a step backwards in Turkey' s progress towards accession and would require the European Union to adopt a common position expressing its concern at the negative impact of such a move on freedom of expression and of association and on political pluralism, on the understanding that respect for the cultural rights of the Turkish people of Kurdish origin is one of the objectives set out in the Association Agreement for accession.
Mr President, it cannot be denied that Turkey has made progress in fulfilling the political criteria for accession; consequently, the prospect of opening negotiations has come even closer. Nevertheless, this progress is still not sufficient to begin talks on accession. One of the main obstacles is the protection of the cultural rights of all Turks, regardless of their ethnic origin. Recently, the Secretary General for European Union Affairs, Volkan Vural, announced that a second package of legislative reforms is being prepared. This gives us hope today that we will see a new step in Turkey' s process of democratisation, which will open the way to a more fluid relationship and to negotiations, perhaps in the future, on its future incorporation into the Union.
. (DE) Mr President, Mr President-in-Office of the Council, ladies and gentlemen, the Commission welcomes today's debate, which gives us the opportunity to draw up an interim balance sheet of democratic rights in Turkey and on the progress made in the area of political reforms. The background to our debate is the decision taken in Helsinki in 1999 to accord Turkey candidate status, and the pre-accession strategy agreed on this basis. All this strategy's elements have in the meantime been implemented. Turkey has, in particular, in order to meet the priorities of the Accession Partnership, accepted a national programme for the adoption of the acquis communautaire, thus at last setting in motion a reform process that is also playing an ever greater role in public discussion in Turkey. Initial results are already visible. Last year's constitutional reform is evidence that Turkey is seriously getting to grips with the political reforms that are needed.
The Laeken European Council paid tribute to Turkey's efforts and noted that Turkey had moved closer to its objective of joining the European Union. Allied with this is, though, the expectation on the part of the European Union that the reform process will be carried on consistently. Turkey does not at present meet the political Copenhagen criteria. During my conversations in Ankara a few days ago, I strongly encouraged the Turkish government to be determined in proceeding with their package of political and economic reforms. My conversation partners, who were from all the parties in the present coalition government, confirmed to me both their desire for reform and their objective of rapprochement with the European Union.
In order to implement last year's constitutional changes, Turkey has, this month, enacted a first mini-package, the provisions of which the Commission welcomes in so far as they deal with pre-trial detention. Although these provisions comply with EU standards, we take the view that they do not go far enough as regards freedom of opinion. Having expected more extensive and comprehensive reforms in accordance with the constitution, we are unable to find much improvement in the new wording of the relevant articles as compared with the current legal provisions on freedom of opinion. During my brief visit to Turkey, I therefore underlined our expectation that further steps would be taken in such areas as freedom of association, the use of languages in radio, television and education, the abolition of the death penalty and the introduction of fundamental legal rights in accordance with the case law of the European Court of Human Rights.
Alongside changes in the law, there need to be real changes on the ground through the way the law is interpreted in Turkey. At the end of the day, we must not measure the human rights situation in Turkey according to what is written down, but have to judge it by what actually happens in practice from day to day. State prosecutors and judges have an important part to play in this. To this end, the Commission offers Turkey a range of training programmes, which are eagerly taken up.
The Commission, like Parliament, is observing developments in connection with the court case against the HADEP party in the Turkish Constitutional Court. A new hearing is to begin on 1 March, that is, the day after tomorrow, and representatives from the Commission are endeavouring to be present at it.
It goes without saying that the Commission assesses this case on the basis of the Copenhagen political criteria, and so I can tell you that, in our view, a ban on the HADEP party in Turkey would offend against our political principles. Last year, the Turkish parliament amended the constitution towards strengthening human rights in Turkey, but left untouched the legal basis for the banning of political parties. It has therefore to be said that current provisions in Turkey cannot accord with EU standards. The Commission therefore calls on the Turkish government to make further efforts to comply with these standards.
It can indeed be said that Turkey is in the midst of an intensive debate on the future course of its reform policy. Positive steps, for example the constitutional reform, can be set against other areas, in which we continue to observe deficits. As a result, though, I am confident that Turkey possesses the strength and the will to carry on with its reform policy. I see Turkey's consent to the opening of an Amnesty International office as a favourable indication. I also see it as positive that the mini-package to implement the constitutional reforms, enacted a few weeks ago, is soon to be followed by another package of legislative implementing measures, which is, apparently, to cover laws on the press and on public assembly, criminal law and the law on the powers of the police.
It is my hope and expectation that this legislation will clearly manifest a strong desire for reform, and so I take this opportunity again to encourage Turkey to strengthen democratic rights within its borders, set the relevant legislative initiatives in motion and bring them to a conclusion. What is and will continue to be crucial, is that human rights are safeguarded in practice and that Turkey, as regards day-by-day social coexistence guarantees the benchmarks of a democratic and pluralist society. It makes a nation - and the Turkish nation is no exception - stronger rather than weaker, when it sets itself the highest objectives as regards the realisation of democracy and human rights.
Mr President, the Christian Democrats in the Group of the European People's Party and European Democrats are able fully to support what has been said by the Council and the Commission.
Turkey' s constitutional court wishes to declare a further political party illegal. Over the last 40 years, as many as 23 political parties have been declared illegal in Turkey. These have been parties with religious, regional, cultural and ethnic bases which have been considered to go against the Kemalist structure of the unitary state.
Allow me to draw a clear comparison. If we had had such a constitution among the various Member States of the European Union, a large number of parties would have been declared illegal including, for example, my own party, the Swedish Christian Democratic Party, and its sister parties throughout the EU.
I promise that we in the European Parliament will show no lack of vigour, energy and persistence in monitoring this judicial process in Turkey. Within the framework of an ad hoc delegation, we intend to act in such a way as to protect democratic rights, the multiparty system and, of course, the rights of the Kurdish minority too in Turkey.
Kemal Atatürk, who died more than 60 years ago, founded a unitary Turkish state. It is time for a debate among the Turkish people about whether this constitution and this unitary state fulfil the requirements of modern society and pluralistic democracy. My view is that the Kemalist unitary state is based more upon power, threats, compulsion and authoritarian demands for loyalty than upon winning over people' s hearts and inspiring an inner loyalty, healthy affection and patriotism in relation to their own country. The time should be past when a constitutional court declares one political party after another illegal. Moreover, these are large political parties more often than not.
Turkey has not signed the Council of Europe' s convention governing the rights of minorities and proceeds ultimately on the basis of Kemal Atatürk' s constitution harking back to the 1920s and 1930s. I wonder if Turkey is not in actual fact scoring an own goal by not opening itself to the outside world and not acting differently towards its minorities. Only if it changes in these ways can people' s hearts be won over in Turkey and the rest of Europe.
Mr President, ladies and gentlemen, the President of the Council and the Commissioner have rightly observed that we have managed to set in motion a process of reform in Turkey, but one that still has many, many deficiencies. What is decisive, as the Commissioner has said, is actual practice and implementation. I sometimes rather feel that we are being led a dance when the constitution is amended, but not the implementing legislation, thus making it possible for the police and the other security authorities to act, for example, against those who want to be taught in Kurdish and sign up for courses accordingly. I believe that we cannot accept that.
Anyone who believed that the Kurdish question was resolved by Öcalan's arrest has, alas, been disappointed, as Turkey has not yet taken advantage of the chance to pursue another policy on the Kurds, for example, by giving the mayors of whom the President of the Council has spoken, the means - financial and otherwise - enabling them to improve matters in South-East Anatolia, which is what they want to do. On the other hand, admittedly, intransigent officials are arrested or abducted without it being known whether this is the work of the security forces or of private organisations and without any real attempt being made to find the people who have been abducted or those responsible for the abductions.
What Parliament stands by is this: We campaign for the cultural rights of the Kurds - rights that are inalienable, that do not amount to separatism or terrorism, that do not create difficulties for Turkey, but which could be the salvation of Turkey as a European country.
Mr President, the prosecution of the people's democratic party stems from disturbances at their party congress as long ago as 1996. Since then, the PKK has declared a ceasefire and Turkey has started its long programme of political reform. In particular the revision of Article 69 seems to be designed to expand the scope of party political activity within the political system.
The reform should be taken further quickly so that no regionalist party, nor those of mainly Kurdish origin, should be under threat. It would be a very good signal of the resolve of Turkey to carry on with European integration should the Supreme Court decide this case at the very moment when Turkey takes its seats inside the Convention. The banning of the Fazilet party last year was a poor signal. If there are serious allegations against persons for connections with terrorism they should be charged, but the party itself should be saved for parliamentary democracy.
Mr President, Commissioner, Mr President-in-Office of the Council, I can be brief about what has led us to this discussion: the charge of separatism against HADEP is undesirable and, mainly, unjustified. HADEP is a democratic party which is trying to defend the cause of the Kurds peacefully, and has done so in the past. It is therefore only right that the Council, the Commission and Parliament, too, should denounce this charge unequivocally. I can only hope, therefore, that the decision to re-examine this case next Friday in terms of the present constitution and the proposed constitutional changes, and not to proceed full steam ahead towards a ban, forms part of a more general change of direction regarding what, in my view, is the central issue under debate here, namely the question of how political, cultural and religious minorities in Turkey should be accorded a place in the political system.
This is about fundamental human rights: the right to speak one' s own language, the right to use that language in the media and the right to be taught in that language. But more than anything, it is about the need for crucial political reforms. In this sense, the case against HADEP epitomises the choice which Turkey is facing: either the country opts for pluralism, democracy and freedom of expression, or these basic European principles remain subordinate to a dogmatic view of state security.
However, let there be no misunderstanding about the fact that this criticism of Turkey and this support for HADEP are based on one crucial premise, namely that it is to be welcomed that Turkey is one of the EU' s candidate countries and that the European Union must do everything in its power to enable Turkey to acquire membership. Consequently, it is not my intention, by supporting HADEP and criticising the Turkish government and authorities, to keep Turkey outside the EU indefinitely, but rather to prepare Turkey for fully-fledged democratic membership of the European Union.
Mr President, President-in-Office of the Council, Commissioner, when Turkey embarked upon a constitutional review process last autumn, my group immediately visited the country in order to initiate an in-depth dialogue with the government or the Grand National Assembly and with representatives of civil society. Unfortunately, we quickly became aware of the limits of this process. We were refused permission to visit Mrs Leyla Zana, the Sakharov prize-winner, and other former MPs of Kurdish origin, who are still in prison. Whilst the human rights organisations welcome every advance that is made, the sheer number of specific cases they deal with demonstrate how much work still needs to be done before we see the democratic Turkey that we all hope and pray for.
We did not expect, however, to find out some weeks later from the President of the HADEP party himself, Mr Murat Bozlak, that he was summoned before the Constitutional Court to face a likely ban on the political party that he leads. In order to encourage the European Parliament to react strongly to this extremely serious and arbitrary development, we immediately invited President Bozlak to come and meet all the groups and proposed sending a parliamentary delegation to Turkey. I welcome the unanimous support for both these initiatives. The only crime that HADEP has committed is that of continuing to gain influence throughout Turkey, to the point where it is now guaranteed, if elections were to be held, that it would enter parliament, in spite of a specially made law, which sets a 10% minimum score for parties to be represented in parliament. I also welcome the fact that we decided, by means of a resolution which all the groups support, to send a clear message to the Turkish authorities, and the following statement, in particular: 'The European Parliament calls for the case against HADEP to be dropped' . I therefore propose that together we undertake to ensure that this is done. It is the very least that we can demand of a country that will tomorrow be taking part in the Convention on the future of Europe.
Mr President, certainly the Turkish Government has improvised some cosmetic measures to hide its awful human rights record, but new repressive actions give us more serious grounds for concern, as the President-in-Office has said. The atlas showing the world's languages in danger of extinction presented last week on International Modern Language Day highlights the critical situation for most of the languages of this planet. We ought to have the courage to denounce all governments - like the Turkish one - that threaten so many linguistic communities with extinction.
President-in-Office, can we accept under democratic criteria that political parties opposed to the disappearance of whole communities could suffer the prohibition of their activities. Should we set a bad example with our own situation in the Basque country where our language has been considered at risk of disappearing?
Mr President, in no way has the human rights situation in Turkey improved over the past year. I am in favour of Turkey's admittance to the EU, but the Copenhagen criteria must be met. Whilst I welcome the amendments to the constitution, they fall far short of my expectations. Turkey must take still further action, or else it will not be able to join the EU. The death penalty has not been abolished, but only restricted. Turkish politicians show little zeal when it comes to putting the changes to the constitution into practice. Whilst Arabic, English, German and Chinese may be taught at Turkish institutions of higher education, Kurdish, the mother tongue of 12 million people, remains barred from the education system.
Over 10 000 students who availed themselves of their constitutionally guaranteed right and petitioned for Kurdish to be allowed, now face criminal proceedings. They are charged with separatism. Any peaceful and political solution to the Kurdish issue will involve the lifting of the ban on the language and the incorporation of Kurdish as a subject in the curriculum. The Copenhagen criteria include the right to native-language teaching and media, and must be a non-negotiable condition for accession. Members of HADEP have also been arrested and accused of initiating the Kurdish campaign. The opening of proceedings to ban HADEP have seen increased repression of its members. In the past year, 2001, 3 245 HADEP members were arrested, over fifty-five offices were searched and shut down. Over 3 000 HADEP members were arrested on World Peace Day, and one person was even killed.
Commissioner Verheugen, I challenge you to travel to South-East Turkey and talk to the thirty-seven mayors who belong to HADEP, and who receive no financial aid. The villages that were destroyed have still not yet been rebuilt. How are the thousand refugees meant to survive? Why is it that the South-East gets no money from MEDA Programme funds, even though the rules require it? Banning HADEP will be a backward step for democracy, and will set Turkey off on a march in the wrong direction on the road that leads to Europe. Along with my group, I vehemently demand that the proceedings against HADEP be abandoned at once. The Conference of Presidents has resolved to send a delegation to Turkey. Until such time as Turkey publicly speaks out against banning HADEP, any delegation must show its solidarity with HADEP and support it. We must show here and now that this House does not accept undemocratic actions!
Thank you very much, Mrs Uca.
I have received five proposals for resolutions pursuant to Rule 37(2) of the Rules of Procedure.
The joint debate is closed.
The vote will take place at 11 a.m.
(The sitting was adjourned at 8.39 p.m. and resumed at 9 p.m.)
.eu" Top Level Domain
The next item is the debate on the recommendation for second reading (Á5-0027/2002), on behalf of the Committee on Industry, External Trade, Research and Energy, on the common position established by the Council on the implementation of the .eu Top Level Domain.
Mr President, the draft regulation we are now discussing provides for the implementation of the .eu top-level domain, which should raise the profile of the European Union in cyberspace and allow the ring of confidence created by the single market to shine through to the Internet. In the vote at first reading in July 2001, Parliament adopted amendments tabled by the Committee on Industry, External Trade, Research and Energy and the Committee on Legal Affairs and the Internal Market. The amendments primarily reaffirmed the principles of non-interference and self-management in the realm of the Internet and recommended efficient administration of the .eu domain, with less red tape. Although the Council accepted a large number of our amendments in the common position adopted on 6 November 2001, some of them did not meet with its approval.
The Committee on Industry therefore went back on the offensive to call for the 'first come, first served' principle to be taken into account in registration policy, so that the policy of extrajudicial conflict settlement could be based on recovery of costs and in particular so that the consultative procedure could be provided within the committee structure. In fact, the Committee on Industrial Affairs, like the Commission, felt that the .eu top-level domain must become operational as soon as possible and must be able to work quickly and efficiently in order to be successful. To the very end, the issue of the consultative or regulatory nature of the committee structure was the main sticking point in the discussions between Parliament and the Commission on the one hand and the Council on the other. Informal contacts between Parliament, the Council and the Commission were continued after the amendments tabled by the Committee on Industry were adopted, and the three institutions finally reached an agreement. This agreement is reflected in Amendments Nos 7, 8, 9, 10, 11 and 12, which have been tabled on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, Group of the Party of European Socialists and Group of the European Liberal, Democrat and Reform Party.
As far as the committee structure is concerned, we split the difference or rather, we adopted two thirds of the one position and one third of the other. The regulatory mode will apply to most measures concerning the implementation of the regulation, in other words, the general interest policy rules and principles and the definition of the criteria and procedure for the designation of the Registry. The consultative mode will apply to the designation of the Registry and to the conclusion of the contract between the Commission and the Registry. The reason why the Commission and Parliament ultimately accepted a compromise about which they are less than enthusiastic is that they want the .eu domain to be made available to users as soon as possible, in accordance with the desire expressed by the Lisbon European Council.
Mr President, on behalf of Parliament, may I insist that the Commission and the Council undertake to pursue this aim with due diligence. I know that Commissioner Liikanen intends to make a statement to this effect during this part-session and that the declaration to the same effect that is due to be adopted by the Council will be communicated to us tomorrow before the vote on the amendments. On this basis I recommend to the House that we vote in favour of Amendments Nos 7, 8, 9, 10, 11 and 12.
Mr President, following the numerous informal contacts with the Council and the Commission which enabled us to reach a compromise, I should like to thank Commissioner Liikanen and the staff of his departments, the Spanish presidency for its unstinting efforts, my colleagues, Mrs McCarthy, draftsman for the Committee on Legal Affairs and the Internal Market, and the coordinators of the political groups. Together we have achieved a result which should pave the way so that the .eu top-level domain can be launched at the end of the year.
It is a pleasure to be speaking under your gavel for the first time and to offer you my congratulations, and I hope I can have 10 seconds extra at the end for saying that.
It is a pleasure once again at second reading, to be supporting this very important measure on behalf of my group and also to pay tribute to Colette Flesch for the energy and time that she has put in, particularly in handling very astutely the negotiations with the Council and the Commission over the last few weeks, so that we quite rightly have a compromise deal which I have signed up to on behalf of my group, and which we urge your colleagues to support tomorrow.
One of the crucial reasons for that, as Mrs Flesch mentioned in her speech just now, is that we need to get this new .eu domain name operational as quickly as possible. We are working in a crowded market, colleagues. The .eu has to survive in a whole world of new domain names, and it will only be of real value to commercial organisations and NGOs and other institutions who want to use it, if the procedures that are put in place for registration are the best possible that can be achieved. People want to be able to have their registrations handled quickly and clearly and to have the sort of guarantees about their copyrights and trademarks that we expect, because after all, with the institutional backing it has from the European Community over all the European Union, people will expect it to be nothing less than the best. It is going to be under scrutiny, so best practice is all-important. But we must get this done and get it through as soon as we possibly can.
We look forward to the declarations of the Council and the Commission. I will be withdrawing my amendment, which put down a specific timescale of 6 months for getting the registry authorised, or rather to get the tender documents out in 15 months overall. I have been criticised in the industry for being too generous, so I hope that will be the absolute maximum. We look forward to hearing your declaration, and I should like to say in conclusion that this is an important measure, which must be done well and be done quickly.
Mr President, I too, on behalf of my group, endorse what Mrs Flesch and Mr Harbour have said. The solution put forward with the amendments, which we urge Parliament to adopt en bloc, is a compromise solution, but I feel that it is a useful, appropriate compromise in that it will allow us to move forward quickly with the creation of the .eu domain.
I feel that this is to be welcomed as positive for it represents another tangible step forwards - made possible by the cooperation not just of the rapporteur, Mrs Flesch, but also of the Commission and of Commissioner Liikanen, in particular - towards the implementation of the undertakings given at the Lisbon Summit. Therefore, since it is clear in many other contexts that decisions too can sometimes encounter practical difficulties and delays in implementation, I feel that our review of the situation tonight is cause for great satisfaction.
I will stop there for fear of repeating what my fellow Members have said on the matter, but, without wishing to pre-empt what Commissioner Liikanen has to say, I add my voice to the call for the time frames for putting the .eu domain in place and making it operational to be made as short as possible. This point remains to be discussed and so I will leave the floor to the Commissioner now, who, we hope, is going to make a statement on the matter.
The adoption of the regulation to make the .eu top level domain a reality is now reaching its final stage. I would like to express my thanks, particularly to the rapporteur, Mrs Flesch, for her sustained efforts to reach a compromise. I wish also to thank, in particular, Mrs McCarthy and Mr Harbour and also Mr Carraro. Their understanding of some of the complexities raised by this initiative has contributed significantly to the outcome we are discussing today. It is my pleasure to indicate that the Commission can accept the compromise amendments from 7 to 12. Several of the amendments proposed introduce useful additional clarifications to the provisions of the common position.
The Commission can support the amendment relating to the examination of the first-come, first-served method amongst the existing options when defining the registration policy and within the boundaries of the regulation's framework. It can also support the amendment introducing the cost-recovery principle in the policy relating to the extra-judicial settlement of conflicts. The most complex issue to address was without doubt the type of committee and procedure to select for this Regulation. The Commission can accept Amendments 7, 8, 9, 10, 11 and 12.
With respect to Amendment 6 of the recommendation for second reading, as adopted by the Industry, External Trade, Research and Energy Committee, the Commission cannot support the amendment to Article 8. However, in the light of Parliament's concern over the implementation of the .eu top level domain, the Commission wishes to state the following:
The Commission shares the view of the European Parliament that, to be successful, the .eu top level domain should be in place very quickly and should not be burdened by an excessive regulatory framework. An advisory procedure was therefore considered by the Commission to be the most appropriate for this regulation. In line with the decision adopted at the Stockholm European Council in March 2001 to adopt all the necessary measures to ensure that the .eu top level domain is available users, as soon as possible, the Commission has resolved, however, to accept the regulatory procedure for Article 3(1) and Article 5, in order to facilitate the early adoption of this regulation, and with the confidence that this step can further promote the spirit of collaboration needed to achieve the objective set at the Stockholm Council.
The Commission stresses that the selection of the Registry, to organise administer and manage the .eu top level domain, should take place as early as possible and that all reasonable efforts will be made to ensure a prompt publication of the call for expressions of interest after the entry into force of the regulation. This presupposes that the criteria and procedures for the designation of the Registry are completed in due time. The Commission is committed to submitting the measures required for the implementation of the .eu top level domain in a timely fashion and shall do its utmost to ensure that the relevant procedures are completed and promptly to allow the .eu registry to become operational as early as possible after the entry into force of the regulation, unless exceptional circumstances intervene. The Commission calls on the Member States to fully subscribe to this objective and to provide the support required for achieving it.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
1999 discharge (measures taken by Commission)
The next item is the debate on the report (Á5-0024/2002) by Mr Blak, on behalf of the Committee on Budgetary Control, on the action taken by the Commission on the observations contained in the resolution accompanying the decision giving discharge in respect of the implementation of the general budget of the European Union for the 1999 financial year.
Mr President, in the discharge for 1999, we looked at the budget from all sides. Light was shed on all the sectors. All the EU institutions were examined in turn because, even if it is ultimately the Commission that is responsible for implementing the budget, it does not, of course, act in isolation. It is bound by decisions taken in Parliament and in the Council, and it is dependent upon the effectiveness of supervision in the Member States.
The agricultural area is a shining example. The Commission is proposing a reform of agricultural policy, but the Council and Parliament are resisting this and proposing that the subsidies be made still more bureaucratic, over-generous and vulnerable to fraud and trickery. The flax, milk and sugar subsidies are good examples.
There is, however, a continual need for fundamental reform and a new administrative culture in the Commission. We do not always agree with the Commission, but we basically have the same objectives, namely that the Commission should become an efficient and modern administration. What is most important is that the Commission' s reform plan should proceed in the right way. My original plan was to compare the individual directorates-general of the Commission and offer a characterisation of each one of them. That would have been in keeping with the spirit of the reform, but it has not been possible to carry out that comparison. I should like to call upon the Court of Auditors to investigate what is practised in the Member States.
The discharge for 1999 highlighted a number of very sore points in the Commission' s administration. One of the most important was the inadequate review of auditors' reports and the insufficient degree of follow-up. In the report on the discharge for 1999, the Commission is asked to send Parliament reports twice a year, summarising all the auditors' reports and their recommendations together with the ways in which these have been followed up. Apparently, the Commission will only agree to the internal auditing service' s briefing Parliament once a year, and that is absolutely not enough. The financial controller used to brief Parliament four times a year, and that is what we also expect from the new department.
The supply of information is always the biggest bone of contention between Parliament and the Commission. I have had an incredible amount of information supplied in connection with the discharge for 1999, and I should like to thank the Commission for this. However, clear rules that can be applied are needed, irrespective of the identities of the Commissioner and of the rapporteur for the discharge.
The framework agreement is a mess. It can be used to withhold documents and to keep them confidential, for it is the Commission which, in the last analysis, decides whether a document is confidential. What is more, it is bureaucratic and leads to long delays. I have respected the framework agreement because that is what applies at present, but I think we should make efforts to have it renegotiated, and I should like to ask our President, Mr Cox, to honour his pledges concerning openness and reforms, especially in this area.
The Committee on Budgetary Control might well consider spending more time on evaluation. We must ensure value for money. It is unfortunately my impression that most evaluations are simply binned. The Commission has promised to submit results of evaluations that have been carried out. It does not go into how often and in what way. What does the Commission say to providing a briefing every quarter or every six months? There are quite a few practical issues arising from the discharge for 1999 that it has not been possible to follow up, either because OLAF investigations are not complete or because a disciplinary case is under way in the Commission.
Many of the big issues raised by the discharge for 1999, such as the IRELA case, are still being dealt with by OLAF, which does not put much of a move on. There has been a lot of focus on IRELA, the Institute for European-Latin American Relations that has now been closed down. I am not sorry that the Institute has been closed down. The Commission now has delegations in the majority of Latin American countries which attend to the links between Europe and that part of the world, but matters have to be properly cleared up. OLAF is at present in the process of concluding an internal investigation to clarify whether disciplinary procedures need to be instituted. IRELA still has EUR 3.4 million to repay. I should like to ask the Commission what the situation is regarding those repayments.
I should also like to applaud the Commission, and especially Mrs Schreyer, for following up the Flechard case. This showed that it is possible to admit to a mistake and then change the rules. I really do think it is a splendid result we have achieved.
There is then the issue concerning the Stockholm Representation which, on the other hand, cannot be brought to a conclusion. I accept that the matter rests with the Swedish prosecution authorities, but we shall need to do something about this.
I should like finally to say thank you for one and a half year' s worth of sound cooperation and, in particular, to thank Commissioner Schreyer. It has been a pleasure to work with someone so well qualified. As it turned out, it was not just cooperation but more along the lines of a good friendship, through which we have achieved fantastic results. That is something for which I should very much like to convey my thanks here in this House and, if this is to be the pattern for the future, then it is really something we can build further upon. It has been really splendid.
Mr President, I should like to express my gratitude to the rapporteur for this report, which concludes the budget discharge for 1999. Parliament is required to exercise its powers of scrutiny over the Commission's expenditure. However, this is only possible with access to all the documents and information. Otherwise, the discharge decision does not constitute genuine scrutiny but is merely a formality. I therefore draw your attention specifically to the demand set forth in paragraph 4 of the report, which states that Parliament must have the same access to Commission documents as the Court of Auditors has.
The Commission must stop devising a wealth of new strategies and delaying tactics to withhold documents from us. The latest example is the van Buitenen report of 31 August 2001. I was the rapporteur on the first phase of the Leonardo programme in the Committee on Employment and Social Affairs, yet the Commission gave me absolutely no indication that fresh accusations of mismanagement had been raised and were being investigated by the Commission and OLAF. Indeed, if a third party had not drawn my attention to the situation at the very last minute, the Commission, despite its superior knowledge, would have allowed Parliament to grant discharge for Leonardo I. Since then, the Commission has played down the situation and deployed a variety of stalling tactics.
I ask you, Mrs Schreyer, is this the trust and cooperation which you and your colleague Mr Kinnock never tire of demanding from this House? What have you got to hide? The entire report is apparently already in the hands of at least one German newspaper, together with the relevant OLAF report. Is not it time, Mrs Schreyer, for it to be made available to us as well?
The Framework Agreement, which was cobbled together and presented to Parliament immediately after the 1998 general discharge without any opportunity for discussion, has shown itself to be ambiguous and misleading, and clearly conflicts with our Rules of Procedure. It is therefore unacceptable in its current form. The Agreement must be brought into line with the Rules of Procedure, not the other way round, which is what Mr Bourlanges' proposed amendment appears to be demanding. I therefore ask you to reject Mr Bourlanges' amendment and to leave Parliament's rights of scrutiny - set forth in the EU Treaty - intact.
No committed European can genuinely be in favour of curtailing the rights of Parliament to benefit an already excessively powerful Commission, putting Europe at risk of becoming an uncontrolled and uncontrollable bureaucracy. This is the last thing our citizens want to see.
As regards the disgraceful affair of the adulterated butter, known as the Flechard case, I would have preferred more plain speaking. However, I have no doubt that the spineless investigation into the Flechard case - which concerns not only wasted money but also the risk these products posed to health - is an issue which will give us plenty to talk about during the 2000 discharge procedure.
Mr President, on behalf of my group, I, too, should like to add my voice to the congratulations addressed to the rapporteur. He also worked very hard on the main report on the 1999 discharge and produced excellent results. We wholeheartedly support this report too. I also believe that the Commission has been at pains to provide the relevant information within a short time. However, I naturally endorse the criticism voiced by Mrs Stauner: we have the impression - and this is reflected in the relevant paragraph of the Blak report - that the Commission is still playing its childish game of hide and seek with the European Parliament.
The events of the last few days and the publications on a further van Buitenen report show that European reality does not take place between Parliament and the Commission, between a few officials and MEPs; it takes place in the real world, among 370 million Europeans, who cannot and should not continue to be led by the nose. I would be delighted if the Commission could finally move towards a more generous system - which, in my view, is an integral part of any democracy - regarding the disclosure of documents and the transparency of its administrative procedures.
Mr President, with the discharge procedure for 1999, the Commission and Parliament opened up a new approach, characterised by greater institutional cooperation. It is the Commission that deserves praise for this result, but also the rapporteur, Freddy Blak, for having managed this procedure with determination, common sense and intelligence.
We are undeniably seeing progress in the field of agriculture, not least as a result of the implementation of the integrated management and control system, but it is equally true that no progress has been made in the monitoring of fraud in the food industry. This situation is paradoxical: a deviation by half a meter in the route of a tractor working the land or the replacement of a milk cow on a date that is not considered to be in accordance with the regulations can lead to a declaration of financial irregularities and corrections by means of statistical projection. Nevertheless, fraud in the food industry committed in order to obtain export subsidies is rarely monitored and when it is, cases of fraud often disappear within the labyrinthine processes of national justice systems, and do not result in Community sanctions or a public explanation of the facts. This is a state of affairs that we cannot accept.
Mr President, Mr Blak, ladies and gentlemen, the discharge procedure for 1999 really does bear the rapporteur's handprint. It was an extremely intense process of collaboration which, while not always setting out from the same starting point, I believe nonetheless consistently yielded substantial results after intensive debate. I do not intend to review the entire procedure here; instead, I would like to highlight one aspect of our collaboration on the discharge, namely the issue of 'access to Commission documents' . After all, a major change has taken place here compared with previous years, and this is due in no small part to the rapporteur's persistence.
Of course, the Commission is happy to read in your follow-up report that you are pleased to have received all the documents requested in the discharge resolution. However, we have different views on how this was achieved. In my view, it clearly shows that the agreement between the Commission and Parliament facilitated this treatment of confidential information. Let me stress that I believe the treatment of the agreement is working very well in this respect.
It is not only the discharge procedure per se and the various reports that clearly bear the rapporteur's handprint. The same can be said of the follow-up measures or the measures taken during the budget discharge procedure. Again, let me cite just one example, namely the guidelines for the application of the proportionality principle for the writing-off of debts. There was considerable debate about this point during the discharge procedure, especially in the light of a 1994 case when Parliament felt that the decisions made by the Commission departments were lacking in transparency. As a result of our lengthy discussions, the application of the proportionality principle is endorsed on principle but Parliament has insisted that clearer and more transparent procedures must be adopted. The rule which has now been adopted in line with the proposed resolution is this: certain criteria must always be upheld, and above all, once a specific sum of debt write-off is involved, the Commission must make the decision as a collegiate body so that it is quite clear that a political responsibility is being assumed.
Let me mention just one dissenting point on the follow-up report. The Commission cannot comply with the request contained in the follow-up report that the appointment of the accounting officers - that is, of the most senior officials responsible for keeping accounts - or of the financial controller, ought to be conditional upon prior consultation of the European Parliament. These are not interinstitutional posts but Commission posts for which the Commission itself is the appointing and decision-making body.
Mr Blak, in your statement a moment ago, you enquired about the further procedure with regard to IRELA. Here, the Commission has decided to take the next step. As you know, the Commission issued a recovery order, but no recoveries can be made as the Institute itself no longer exists. Nonetheless, it still exists as a legal body. The Commission has therefore agreed to take the next step and instruct the Legal Service to determine the extent to which there is scope to proceed on the basis of personal liability.
As regards the issue of the dossier compiled by Mr van Buitenen, I must point out that Mr van Buitenen has himself strongly insisted that only a few copies are in existence. I have not received a dossier from Mr van Buitenen either. As we have heard from my colleague Mr Kinnock, OLAF and the relevant departments in the Administration Directorate-General have examined the dossier. OLAF has designated eight experts from its area to examine the document. I must emphasise that there have been no delays here: the dossier's author himself conceded that it is likely to be March before the documents have been scrutinised. OLAF has now submitted a report. I have not seen it, but the Chairman of the Committee on Budgetary Control has a copy. I believe that my colleague, Mr Kinnock, has also informed the Committee. As soon as recommendations are made to the Commission, the Commission will examine them and if new procedures are to be introduced, it will, of course, do so.
Let me turn now to the issue of DAS as this is also included in the follow-up report. The aim is to ensure a positive DAS for the budget year 2003. I must reiterate on the Commission's behalf that we, for our part, cannot promise when a positive statement of assurance will be issued by the Court of Auditors for the means of payment as well, as this decision is a matter for the Court of Auditors, which has not set itself any benchmark stating when a statement of assurance will be granted.
However, I believe that during the eighteen months of discussions on the 1999 discharge procedure, we have concluded that it would be a welcome step if we could find common indicators by which to identify and measure progress on financial management. I assume that this issue will also feature in the budget discharge for 2000.
In particular, the Commission has reformed the system of financial management. If allegations of poor management are made, we investigate them, and if allegations of fraud are made, OLAF investigates them. I refute any claim that an investigation by OLAF would be a delaying tactic. This is not the case: OLAF was set up in order to investigate allegations of this kind!
Let me make it clear that there has never been a complaint that the Commission has tried to influence the findings of an OLAF investigation in any way. It would be foolish of us to do anything of the kind, for OLAF is an important body, not only in intensifying cooperation between Member States on combating fraud; it is, of course, also a sound and objective instrument by which to investigate internal matters. I am gratified by yesterday's judgment by the European Court of Justice. OLAF and its significance have been enhanced as a result of the ECJ judgment.
The European Union's budget will undoubtedly continue to grow. There are new tasks ahead, and, of course, enlargement, in particular, represents a new and major challenge in the field of financial management. Against this background, I am sure that future discharge procedures and follow-up reports will raise a great many important issues which I hope we can resolve together with the same effectiveness as has been evident in the 1999 budget discharge. I would like to conclude by thanking the rapporteur once again for his collaboration.
Mr President, I am sorry to take the floor again, but I am a little surprised that there is a report from Mr Van Buitenen of which I have been unaware. I should like to say here in the House - and this is something of which I am totally convinced - that that man should be removed from the Commission. He smashes and destroys European cooperation because his life' s work is to set himself up in opposition and to carry out assignments we cannot live with. I am very sorry to see something like this appear at the last minute, but I want to recommend to the Commission that it get rid of this man once and for all. He is a thorn in the side of all of us.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Supplementary estimates for 2002 - DAB 1/2002
The next item is the joint debate on the following reports, on behalf of the Committee on Budgets:
Á5-0056/2002 by Mrs Buitenweg on supplementary estimates of revenue and expenditure of the European Parliament for the 2002 financial year and
Á5-0057/2002 by Mr Costa Neves and Mrs Buitenweg on the draft supplementary and amending budget No 1/2002 of the European Union for the 2002 financial year for Sections É, ÉÉ and ÉÉÉ.
Mr President, I shall be discussing both documents together, not only that on Parliament' s budget but also that on the Convention, a report which I drafted together with Mr Costa Neves, for both reports are closely connected.
The Convention on the European Union' s future commences tomorrow. We are therefore in good time to commit the funding for this. The Convention offers a good opportunity to obtain a more decisive institution, to bring about more efficiency in this House and also to increase the legitimacy of the institutions.
The concept of such a meeting of representatives of Parliament and governments was born here in this House. The European Parliament sets great store by the success of this Convention. This is one of the reasons why we agreed to an accelerated procedure. I therefore hope that Parliament makes it possible for the supplementary and amending budget No 1/2002 to be approved tomorrow, to coincide with the start of the Convention.
I should like to single out a few details of the Convention' s budget. The Council' s Secretariat-General has made an estimate and arrived at an amount of approximately EUR 10.5 million for a 10-month period, until December 2002. Part of this amount, EUR 6.5 million, will be payable by the participants: the three institutions - Parliament, the Commission and the Council - and the governments and parliaments of the Member States or the candidate countries. This, for example, covers all kinds of travel expenses which are usually borne by the institutions or the national governments. This leaves us with a balance of some EUR 4 million. This is the amount which actually matters for this is the Convention' s own budget.
How will this EUR 4 million be managed? It is only a small amount, of course, but, politically speaking, it is very important for the three institutions to have a sufficient say in the budget. On a limited, practical level, it goes without saying that the Convention and its Praesidium will decide on how this budget will be spent. But if expense funds are moved elsewhere, for example if more funding is needed for daily expenses, to the detriment of the forum for NGOs and citizens, then that is a political matter. Then it is important, particularly for a Parliament which wants to play an important role in the Convention, to have a say in the budget.
The problem, however, is that the Convention itself has no legal basis and that the normal budgetary principles did not, therefore, apply. The Member States insisted that Parliament and the Council should not form the two arms of the budgetary authority, but that the EU Member States as a whole should have the final word.
Although this was inopportune for us, we showed an understanding of this problem in the negotiations and arranged matters in such a way that the Member States were eventually able to give their seal of approval, though not before the three institutions had given their avis conforme. Accordingly, the Member States can only approve something if the three institutions agree. As a result, the European Parliament has acquired the right of veto, we have a say in the budget, we also have the right to information and to peruse documentation, we can give discharge and such like, and we have therefore, in practice, held on to the important achievements of Parliament.
I am very aware that this solution is not very attractive on the surface. We would, of course, have preferred it if the amount had been included in the budget in the normal way, but this is how it was, for there was no legal basis. Seen against this backdrop, I therefore think that the Committee on Budgets has achieved a very respectable result.
Despite this, there has been some criticism. I was at the Bureau today and, there too, concern was expressed about the role of Parliament and about the implications of Parliament not answering to the Council but to the Member States as a whole. There was also concern in the Committee on Budgetary Control, the Committee on Budgets and the Committee on Constitutional Affairs. This is the reason why we have included a long amendment in the resolution which expressly states the achievements of the agreement and which also states that this agreement in sui has no legal character. It forms an exception, an agreement that only applies to this particular situation. I hope that this addition, in which we expressly state that the agreement is an exception, as well as the fact that we managed to retain Parliament' s say in the budget after all, will lead to wide support for this agreement.
Mr President, Commissioner, ladies and gentlemen, as a result of the consensus achieved between the institutions in the trialogue held on 18 February, Parliament is now, I believe, able to give its assent to the Draft supplementary and amending budget No 1/2002, which deals with the financial resources intended for the special 'Fund' that will cover the spending of the Convention on the future of the European Union from the first day it begins its work. The work has been carried out swiftly and, in my opinion, well. Given the need to ensure that all the factors that might contribute to the effectiveness of the Convention' s works are put in place in good time, its budgetary framework has already been defined, in accordance with the rules of transparency and institutional balance. The particular nature of the Convention explains the specific characteristics of its legal and budgetary frameworks, revealed immediately by the very existence of the 'Fund' , and by the fact that this is subject to exceptional financial rules. Particular account has therefore been taken of the temporary nature of the new body and the requirement for greater flexibility has been met.
The factors I have mentioned form the basis of a specific interinstitutional agreement, which defines, in particular, the sum of the contributions from the institutions providing the finance, which are Parliament, the Council and the Commission, as Mrs Buitenweg already mentioned.
Under the terms of the agreement reached in the trialogue of 18 February, the full involvement of Parliament is, therefore, guaranteed at all stages of the life of the 'Fund' , (created by intergovernmental decision) - it must be stressed - particularly with regard to the processes of transferring appropriations and of discharge. The exceptional nature of the initiative and, as a correlation, that of the applicable rules is perfectly clear.
I should like to conclude by thanking all my fellow Members for their cooperation, and I would specifically like to highlight the work of those who took part in the trialogue, Reimer Böge and Kathalijne Buitenweg, as well as the contribution of the Committees on Constitutional Affairs and on Budgetary Control, which helped to focus attention on certain aspects. I also hope that, by means of this budgetary procedure, we will remain associated with a Convention that could well make history.
Mr President, let me begin by saying that it is a great pleasure and an honour for me to address the House under your Presidency for the first time. I should like to make it clear that I am speaking primarily on behalf of the Committee on Budgetary Control. The rapporteurs - whom I also wish to congratulate on their work - have both pointed out that the Committee on Budgetary Control gave this matter very careful consideration and this is reflected in the reports.
We did so because we want the proceedings of the Convention to be a success. This is our unanimous view, and I would like to make that clear. On this basis, we will be voting for the supplementary and amending budget which is contained in the report submitted to this House by the Committee on Budgets. However, it must be clear that this extraordinary budgetary procedure is a one-off; under no circumstances can it constitute a precedent for the future. This has been emphasised by the rapporteurs. Furthermore, the budgetary transactions must be conducted with maximum transparency and clarity, not least in order to justify the trust and hopes invested in the Convention.
Although the Committee on Budgets is satisfied with the agreed procedures, a number of key issues remain unresolved as regards budgetary control. We have set these out in our statement, which was drafted in great haste, and we note that some of these points have been included in the resolution, for which we are grateful. The main concern, from our point of view, is the granting of discharge in respect of the implementation of the budget which, under the Treaty, is the prime and sole decision of Parliament and is normally non-negotiable. Yet Article 20 of the Council Decision on the financing of the Convention states that the Representatives of the Governments of the Member States shall give a discharge to the Secretary-General of the Convention, after Parliament, the Council and the Commission shall have consented thereto. What exactly does this mean, given that the terms assent or avis conforme are not defined in the various language versions? What procedures are envisaged for this process? A satisfactory solution has yet to be found in this respect.
The second issue which inevitably arises is Parliament's access to documents. The Treaty clearly states that the Parliament must receive all documents and information which it deems necessary to the discharge resolution procedure. Yet Article 4 of the motion for a resolution tabled by the Committee on Budgets merely refers to the Court of Auditors in this context. This does not reflect the spirit of the Treaty. As has already been noted, this is a sui generis procedure which diverges in part from the Treaty. Nonetheless, Parliament must have full and free access to all documents.
I welcome Article 5 of the motion for a resolution tabled by the Committee on Budgets, which stresses that budgetary procedures, in particular on discharge, will have to comply with ordinary law, should the Convention's remit be extended beyond the period originally projected. I would like to reiterate my hope that we will be able to adopt this report tomorrow and thus get the Convention off to a good start .
Mr President, ladies and gentlemen, tomorrow we have to vote on a supplementary and amending budget which, without doubt, is, and will remain, unique in the history of this Parliament, for we are negotiating a figure which amounts to 0.005% of the European Union budget and have even arranged a debate specifically for this purpose. We asked Commissioner Schreyer to appear before this House to discuss the reports and the action we are taking. There is good reason to discuss these matters, for they concern the financing of the Convention. This House pushed harder than any other European institution for the setting up of the Convention; we promoted and demanded it. We demanded it because we believe it is necessary to develop and introduce new procedures in Europe in order to improve interinstitutional relations and the interdependence between the three institutions. This means that there must be mutual respect, an awareness of roles, and transparency.
The Spanish Presidency's initial proposal on the management of the funds necessary for the financing of the Convention alarmed us all, for it stipulated that the Council alone would provide the money, administer it and - above all -monitor how it is spent. It made no reference at all to Parliament! Of course, under no circumstances can this be a precedent for future relations between Parliament, the Council and the Commission. The Committee on Budgets and this House firmly rejected this model. In doing so, we had to adopt an accelerated procedure as there was no time to follow our usual procedure. Indeed, we had to involve coordinators to discuss the matter. We could not even make proper preparations within the Committee on Budgets. Nonetheless, we did so because we were keen to ensure that the Convention could be launched tomorrow.
What this House has achieved is to ensure that in conformity with our powers, we are now part of the budgetary authority as regards the allocation of funds. We are one of the two elements of the budgetary authority whose task is to decide on the allocation of funds. Transfers of funds can only be carried out with our consent, which is also necessary for the granting of discharge. This gives rise to other issues and we have discussed these as well. In the Committee on Budgets, we believe that the solution identified is a good one.
We have, however, gone one better, for our colleagues from the Committee on Constitutional Affairs and the Committee on Budgetary Control have added an extra dimension, which is all to the good. We will certainly ensure that the procedure adopted for the Convention, and the implementation of this procedure, do not become a blueprint for any other institutions which may be set up at European level at any time in the future. One existing institution - namely Coreper - will assume a function which has not been assigned to it at all at European level. It will be the body to which Parliament, the Council and the Commission grant the right to consent to discharge. It is astonishing: the Council will grant consent for the discharge of Coreper - one of its own institutions! This is very bizarre. This will not be a blueprint for any future arrangements in the European Union, and the discharge procedure will not be carried out on this basis in any other context. We will vigorously resist any moves in this direction. Parliament will defend its rights, and we will monitor developments very closely. However, we will vote in favour of the report tomorrow because we recognise that the Convention must be able to start its work. It is important to send out a positive signal to Europe by demonstrating that we are no longer applying the old procedures but are adopting a new approach, a new direction, and are shaping the future of Europe!
Thank you Mr Walter for your excellent speech, but I have to say that I am not the good fairy today; it is Mr Costa Neves, who had five minutes and only spoke for three.
Mr President, the proposal to free up EUR 4 million for the Convention, which commences tomorrow, was rushed through the institutions at breakneck speed. We have therefore witnessed a complete change from the sluggishness of the decision-making process for which, with good reason, we are often blamed. Having said this, the funds are community funds raised by the citizens.
Without giving a value judgment here about the Convention phenomenon, it is evident that it entails costs. Given the Convention' s working method, the lion' s share of these costs, however, will be accounted for in terms of the normal activities of national parliaments and European institutions. This does not detract from the fact that these costs should also be made transparent, like those required for making infrastructure available.
Neither the Convention' s character, nor the urgency, can absolve the Council or Parliament from their joint responsibility for the EU budget. This fund of EUR 4 million should also be spent in a transparent and effective manner and will, inter alia, cover the costs of the chairman and the secretariat.
Precisely at a time when the remuneration of expenses is high on the agenda in this House, it is important that the Convention too pursue a responsible policy. Reports about exorbitant remuneration can best be refuted if transparency is in place. There should certainly not be a whiff of profiteering surrounding a project concerning Europe' s future.
There are no objections, as long as this fund still has a healthy balance at the end of 2002.
Mr President, ladies and gentlemen, the setting up of the Convention is indeed a step of extraordinary significance. I believe that the Convention on the future of the European Union will shape the face of Europe. I am pleased that it has been possible to reach an agreement, an understanding, on its financing despite the misleading speculation at the outset, especially concerning the amount of funding necessary. As has already been mentioned, the costs for this year are estimated to total EUR 10.5 million. Part of these costs will be covered by the Member States or candidate countries, namely the travel expenses for their members. Most of the costs will, however, be borne by the European institutions. I should particularly like to mention Parliament's contribution here, which will be provided as infrastructure resources, namely translation and interpretation.
One estimate reveals that a further EUR 4 million will be required for other sundry expenses. What are these other sundry expenses? They include, for example, the funding of any studies which may be required, or, perhaps, additional translation services. The estimate thus stands at EUR 4 million, and a consensus has been achieved very quickly on how these EUR 4 million are to be provided: EUR 400 000 from the Council, EUR 1 million from Parliament, and EUR 2.6 million from the Commission. These resources will be paid directly, via the supplementary budget, into a fund which will then be available to the Convention.
I believe that with the Interinstitutional Agreement, to be signed tomorrow, our discussions have resulted in an arrangement which will ensure extraordinary transparency. In this way, all three institutions will be involved in setting the budget for the Convention, making any amendments to this budget, and granting discharge. In this context, the prior assent of all three institutions will be required, especially in respect of the discharge. The institutions will not be dealt with en bloc; voting will not be based on majorities. Instead, the assent of each individual institution will be required.
Clearly, this is a quite exceptional model, and I am pleased that this point is emphasised again by this House in its resolution. It is entirely in the Commission's interests - and let me stress this point - for this exceptional nature to be underlined. The Convention is exceptional, and the solution which we have found makes it clear, above all, that it is in the interests of all three institutions to ensure that the proceedings of the Convention are a success.
Let me conclude by reiterating one key point: despite all the speculation, we have achieved a good solution very quickly, and it would be a very positive step if the signing of the Interinstitutional Agreement, together with the adoption of the resolution on the supplementary and amending budget, could take place tomorrow. In conjunction with the Committee on Budgetary Control and the Committee on Budgets, we will thus have made a significant contribution to establishing conditions for its success.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
EU relations with South Caucasus
The next item is the debate on the report (Á5-0028/2002) by Mr Gahrton, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the European Union's relations with the South Caucasus, under the partnership and cooperation agreements.
Mr President, the South Caucasus, that is to say Armenia, Azerbaijan and Georgia, is a region with which one quickly falls in love, with fantastic people and amazing countryside. At the same time, it is a region that easily causes even its best friends to despair. Only in the last few weeks, preliminary census figures have shown that Georgia and Armenia have each lost approximately a million people since independence. It could scarcely be any clearer that post-Soviet social and economic policy has been a total failure.
The Soviet planned economy has only partly been replaced by a normal market economy. Instead, widespread corruption flourishes, based on clan loyalties and mafia domination. However, the catastrophic situation is not entirely self-inflicted. A study by the Centre for European Policy Studies describes developments during the 1990s as being 'partly a result of liberalisation ... caused by transition to a free market system' .
The wretched economic and social situation has exacerbated the political, cultural and national conflicts that characterise the area. Unfortunately, there are no clear signs of solutions to the conflicts concerning, for example, Nagorno-Karabakh, South Ossetia or Abkhazia.
Sometimes, there is positive news, such as President Shevardnadze' s appointment of a mediator from Abkhazia considered acceptable to all the parties, the regular discussions between Presidents Alijev and Kocharian concerning Nagorno-Karabakh or Turkey' s recent decision to make it easier for Armenians to obtain visas.
Just as often, however, there are worrying reports concerning, for example, an escalation in Georgian protests on the border with Abkhazia, increased tension on the border between Georgia and Chechnya and the cessation of the Armenian-Azerbaijani discussions at presidential level following the Key West Summit in April of last year. Against that background, it is no exaggeration to state that the South Caucasus is a powder keg that could explode at any moment. The risks are not reduced by the fact that the area is a transport route for the Caspian Sea' s and Central Asia' s gas and oil field and is situated in the vicinity of Afghanistan, a factor which has led to reports to the effect that Al-Qaida members may be found in the border country between Georgia and Russia. That has now in turn caused the United States to send troops to a country which still accommodates Russian military bases.
The South Caucasus can be designated a test case for the EU' s peace policy. At the Gothenburg Summit, a programme was adopted for the prevention of violent conflicts. A civil peace corps could constitute a tool for such an action plan, designed to prevent conflicts. I also propose that the EU draw up a clear strategy for the South Caucasus, benefiting from lessons learned from the Stability Pact for South-East Europe. If it is to be possible to implement this, the EU' s presence in the region must be strengthened by full representation in Jerevan and Baku too, and not only, as at present, in Tbilisi.
The environmental situation in the South Caucasus is alarming. The nuclear power station in Medzamor must, as agreed, be shut down by no later than 2004. For this to be possible, alternative energy sources are obviously required, a need which the EU could help meet on the basis of its experience. The EU must also continue its attempts to get regional cooperation projects under way, especially when it comes to the railway line between Baku and Nakhichevan.
The vast majority of politicians, intellectuals and representatives of independent grassroots movements in the region have expressed a strong desire to be bound more closely to Europe. This has partly happened because the three states are members of the Council of Europe. At the same time, many also have a strong desire to see their countries become members of the European Union. I think that the European Parliament should give the clear answer that the countries of the South Caucasus are, of course, entitled to become Member States of the European Union if they so wish.
With regard to the amendments, I recommend approving all of these apart from Amendments Nos 2, 14 and 16. I would particularly advise against approving Amendment No 2 because such approval would mean a sudden U-turn, unsubstantiated by new arguments, in relation to the position held by the European Parliament since 1987.
I am conscious of the fact that there are Armenian circles that try to exploit the events of 1915 to excuse today' s Armenian politics. It is, however, clear from the report that I have not been influenced by this factor. This report is very critical of the Armenian occupation of Azerbaijani territory. That does not, however, mean that history has to be re-written. After the First World War, Turkish courts sentenced those mainly responsible - Enver Pacha and many others - to the most severe penalty under the law, partly for their responsibility for the mass murders of Armenians. It is a mystery to me why, 80 years later in Turkey, the attempt should be made to brush all this under the carpet.
All nations have skeletons in their historical cupboards. Those who recognise this and openly come to terms with their pasts command respect, while those which deny and conceal their pasts mostly evoke surprise and disappointment.
Mr President, may I start by congratulating you and wishing you all the best for your term in office. May I also congratulate Mr Gahrton on a job very well done and on the skill he demonstrated in reconciling the basic positions of the various political groups on the individual issues and setting them out in his report. It was a painstaking task but it has brought about a well-turned, balanced text which, with the members' additional amendments, is a realistic and objective summary of the current situation in the South Caucasus, the problems and the prospects outlined and the various dimensions and parameters which colour relations between third countries in the region and the European Union.
Given the generally-accepted view that the region of the South Caucasus is especially important to Europe and the fact that the European Union has taken various political and economic steps to express its desire to support the process of safeguarding reform and political stability and establishing the rule of law in these countries, I think it is worth pointing out the advisability of reinforcing the role of the European Union in formulating a strategy to resolve the problems in the region, while taking account of the specific national and historical sensibilities of these nations and encouraging neighbouring countries, especially Russia, Iran and Turkey, to make a constructive contribution towards the peace process in the South Caucasus.
The report rightly calls in this context for Turkey, which has a partnership agreement with the European Union, to prove itself worthy of its European ambitions by terminating the blockade of Armenia and creating a basis for reconciliation with it in line with the compromise set out in paragraph 15 of the report, which I urge the House to adopt.
Russia is called upon to play an equally important and pivotal role in averting conflict in the South Caucasus and resolving the highly sensitive energy question, with the countries in the region involved either as power producers or consumers.
I should like to close by stressing that the European Union's interests in the South Caucasus have to be maintained and stated consistently, with active support for the desire expressed by these countries to belong to Europe and with close collaboration between them and the European Union and its institutions in all sectors.
Congratulations! Mr Gahrton' s report is an excellent, balanced report calling for a greater European Union presence in a bridge area between Asia and Europe. The southern Caucasus could become a calvary but it could also remain a powder keg. Behind the essentially peaceful facade, tensions are rising which could explode given the right political situation. It would therefore be as well to play down the age-old disputes between the Turks and the Armenians. We hope that paragraph 15, upon which we are going to vote tomorrow, which is in line with the policies of many international bodies, will be a useful step in this direction. If the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy' s proposal is endorsed by the majority, we will henceforth be able to start to look towards the future and leave the past behind.
In addition to the ethical and political issues, major economic interests are at play in the region: there is controversy regarding the exploitation of the Caspian Sea and the routes for the oil pipelines are still provisional; there is the potential for great pressure to be put on Russian policy, which applies different criteria for each of the three countries and in respect of the ethnic minority too. It would appear that the OSCE Minsk Group is exploring a fresh approach to the compromise for Nagorno-Karabakh and the various occupied territories behind closed doors. Let us hope so! Mr Gahrton is right to call for a European Union special envoy to be appointed for the southern Caucasus. A conference between the countries of the southern Caucasus and the European Union could also yield results and make it clear whether it would be better to adopt the 'step-by-step' method or an overall solution.
Mr President, our fellow MEP, Mr Gahrton, and I usually disagree about most things where the EU is concerned. It is therefore especially pleasing to have the opportunity this evening to praise Mr Gahrton for what is in every respect a well balanced and sound report on the South Caucasus.
The EU must have a clear and well thought-out policy for a region as important as this on the border between Europe and Asia. We are aware of Russia' s significant role, of the opportunities - but also problems - presented by oil and of the region' s increasingly strategic role following the war in Afghanistan.
Today, five American military advisers went to Georgia to train the army there in counter-terrorism. The EU can operate as an active mediator. It has an important task in terms of strengthening the democratic forces and civil society and combating the environmental problems.
Mr Gahrton mentioned the fact that a first important step in strengthening the EU' s presence in the region would be to set up delegations in both Azerbaijan and Armenia, but more money from the EU is also needed for the region. Mr Gahrton and I are in agreement. There needs to be more EU involvement in the South Caucasus too.
Mr President, ladies and gentlemen, we should give a very warm welcome to Mr Gahrton' s report, which offers the three republics of the South Caucasus region the prospect of a way out of a situation marked by regional conflicts and a state of uneasy truce, so that they can finally find the path towards the durable peace that each of the republics and their populations desire. We have the political responsibility to help them in their quest. The reflections and proposals contained in the report also give an indication of the potential of the European Union to wage an active diplomatic campaign and to affirm its status and its role, and these are not fine words or empty rhetoric. Be they friends or rivals, these three republics in the South Caucasus are sister nations. The doors of the Council of Europe have been opened to them, and in that forum of discussion and exchange many of the tensions between them have already been eased. This antechamber of Europe must offer them new prospects of even closer fellowship with the European family, so that the Union can ultimately snuff out their age-old tensions. This highlights our responsibility, for the world and our continent are becoming increasingly interdependent. Besides the familiar question of oil, water is now becoming an equally strategic issue for the entire region, and before, on top of all this, an accident occurs in the Metsamor nuclear power station, it is also our responsibility to help these three countries to pre-empt such a threat.
Mr President, the report contains a long list of good intentions for the South Caucasus, which is undoubtedly an unstable problem area. Europe naturally has an interest in the conflicts in the area being solved, but I must express doubts as to whether the EU is in a position to play such a large role in the area as this report proposes. I therefore wish to emphasise that, even if the possibility of EU membership is only mentioned as a long-term prospect, these countries do not constitute natural candidates for EU membership. All these many fine words are scarcely enough to solve the major problems in the area, and I would venture to doubt whether the Commission has the capacity to implement the desired changes.
I should like to add a few remarks on Amendment No 2 to paragraph 15. I think it wise of Mr Duff to propose a formula that simply talks about reconciling historical differences. I would therefore call for a vote in favour of the amendment. Events during the First World War, which neither the British nor the American governments were then able, following investigations, to characterise as genocide, cannot profitably be discussed in the terms they are discussed in paragraph 15 of the report. That is not the way to achieve the normalisation of economic and diplomatic relations. It is true that the land border between Turkey and Armenia is closed, but there is no question of a blockade in the ordinary sense of the word. There are air links between the countries, and Armenian citizens are able to travel into Turkey. The closure of the road and railway links is a consequence of other unsolved aspects of the political and diplomatic situation. What the EU can do is work towards a combined negotiated solution to the issues that divide the two countries. Reflection and diplomacy are required. The European Parliament will not promote a solution by setting itself up as a judge of events in the distant past. The Union for Europe of the Nations Group will vote in favour of the report on condition that Amendment No 2 to paragraph 15 is adopted.
Mr President, I cherish very intense, personal memories of South Caucasus. More than ten years ago, I was there as a journalist and followed the process of post-Soviet decolonisation. The hospitality and geniality of the local population have always stayed with me. At the same time, however, inter-ethnic conflicts have darkened the political horizon of the three Transcaucasian republics. The rapid, armed escalation of these conflicts is still a burden upon the entire region. Just think of the explosive centres of crisis formed by Abkhazia and Nagorny-Karabakh.
Mr Gahrton has attempted to unravel the Caucasian knot of conflict, which is a nigh impossible task. The aim is to provide specific recommendations for a constructive European contribution towards the pacification and reconstruction of the region. I would particularly like to underline his appeal for prioritising European support for establishing the rule of law in Georgia, Armenia and Azerbaijan. A western Caucasus specialist told me yesterday that this matter of concern requires more coordination between the Member States and the European institutions. The Commission may be able to tell me whether it shares this concern.
More so than with the draft resolution, reading the explanatory statement to the Gahrton report evoked a sense of protest in me. I should like to single out two controversial points. Firstly, Mr Gahrton' s analysis and interpretation of the post-Communist socio-economic collapse of the Transcaucasian republics has no regard for the legacy of the Soviet economy, or the mockery which native leaders made of the privatisation process. Secondly, the rapporteur is very critical of the role of the United States in the region. I doubt whether the republics are in danger, or should live in fear, of 'neo-colonialism' from specifically that quarter.
Meanwhile, the idea of an 'Organisation for Economic Cooperation in South Caucasus' appeals to me greatly. It is a practical step towards establishing mutual trust, turning back the process of regional economic disintegration and re-creating a transnational system of infrastructure. Current European aid projects, including Traceca and Inogate, are ideally suited to these goals and, what is more, prove that European efforts of this kind would be worthwhile in the southern Caucasus.
Mr President - I am delighted to see you perched so high up there, if I may say so - Madam Commissioner, ladies and gentlemen, I should like to thank the rapporteur, Per Gahrton, for the many efforts he has made to try and bring this report up to an acceptable level. He reminded us very clearly in his introductory remarks that we are not there yet, that we still have a very long way to go. Today, as he said, the South Caucasus is a powder keg; as for the North Caucasus, the less said, the better. Today in the South Caucasus there are the unresolved questions of Abkhazia, Nagorno-Karabakh, South Ossetia, Adzharia and so on. All of these issues have been smouldering for years. In thirteen years of transition from Communism to democracy, during which time the European Union has invested a billion euros in the region, I do not believe we can claim that European policy in that part of the world has been a resounding success.
As Mr Gahrton said, the underlying question concerns these nations' future prospects, and the Commission in particular - with the complicity of the Council, as usual - is refusing to offer any enticing political prospects to these countries and seems to reject the view that the only criterion for membership of the European Union is the fact that the people of a particular country feel European at heart. One need only travel to Georgia, Azerbaijan or Armenia to ascertain that the people of these countries feel European, and so we have no reason whatsoever to deny them the prospect of a European future, which we have been doing in countless ways.
The other extremely serious problem, and one for which President Prodi bears the brunt of responsibility, is the failure of the European Union to safeguard its fundamental interests, the fact that it signs agreements, month after month, year upon year, with the Russian Federation. As for the pipelines, all of them have to pass through Poland to reach Russia. No energy-supply lines can pass through the Caucasus. If it were not for the Americans, we would not even have the little pipeline that passes through Azerbaijan and Georgia. This is the sort of policy that breeds dependence rather than interdependence. Commissioner Nielsen evidently believes that the Caucasus is a region with a population density akin to that of Greenland or the Antarctic. That is not the case. The Commission is forgetting that the Caucasus region is the doorway to Central Asia, which will be the chief supplier of the energy of tomorrow. This is the prospect that the Commission and the Council are presenting to us, but we in this Parliament could and should be calling on the Commission to take a decisive step, to make a bold political gesture by inviting these three countries to become candidates for accession to the European Union, to accede in ten years' time, once they are ready. They certainly could be ready by then if this prospect were set before them now. As things stand, the only prospect is that the powder keg of which Per Gahrton spoke is likely to set off a few more explosions.
Mr President, Madam Commissioner, ladies and gentlemen, our delegation to the EU-Armenia, EU-Azerbaijan and EU-Georgia Parliamentary Cooperation Committees is most grateful to the Committee on Foreign Affairs for enabling us, with Mr Gahrton's report, to focus in more detail on the South Caucasus region in this debate today. This region on Europe's periphery draws on a wealth of cultural and Christian traditions. It is Europe's gateway to Asia. With the troika initiative and the visit to South Caucasus, the European Union has sent out encouraging signals, but things are moving far too slowly. What is especially alarming, as far as south-east Europe is concerned, is that Russia suspects that al-Qaeda fighters may have taken refuge in Georgia and has announced that it will expand its action throughout Georgia. Georgia, on the other hand, is hoping for support from the US, which is already responding. But where does this leave Europe?
We have already discussed the aftermath of 11 September in the European Parliament in Strasbourg and expressed concerns about the difficulties which might arise if the situation in the region escalates. Unfortunately, it seems that our concerns are justified, for events have now taken a truly dramatic turn.
In recent centuries, South Caucasus has constantly been riven by conflict. Surely, in 2002, it must be possible to stabilise these regions at last and give the people there a future and the chance to live their lives in peace and with some measure of lasting prosperity in their home territories. All three countries are striving to establish democratic structures and assert their independence from their over-mighty neighbours. Yet if we consider that Russian troops are still present in two of these countries, and that while Azerbaijan has been liberated, one third of its territory is effectively out-of-bounds across Armenia, these are issues which are not only of concern to the local population, but could also unleash a new wave of aggression. I therefore address my comments to the Commissioner in particular: oil could undoubtedly become a key issue here, and I wish that as well as America and Russia asserting their interests, the Europeans - in the countries which still count as Europe - would not only take action but would also ensure that stable development takes place in these countries. After all, they are trying to establish democracies, but it is a difficult process. If corruption and crime gain the upper hand here, life for ordinary people will become intolerable. I think that as Europeans, we face an enormous task: to respond as quickly as we can and do our utmost to play a positive role in this conflict in order to give these countries a future.
Mr President, the rapporteur has presented an impressive report which makes it clear that the South Caucasus states are of key importance for Europe's security. In particular, the fossil fuels and energy reserves known or suspected to exist in abundance in these countries, and their strategic position as the new 'silk route' for oil and gas, give them a global political dimension. This is both a blessing and a curse for them. At present, promoting social and economic development in these states is undoubtedly the imperative. Against this background, the resources allocated by the EU naturally seem distinctly insubstantial.
It goes without saying that closer ties with the European Union are a desirable objective. The EU must not renege on existing agreements such as the closure of the nuclear power station in Armenia. As regards the fraught historical relations between Turkey and Armenia, we must avoid awakening hopes on either side that the European Union will assume the role of referee in this conflict.
Mr President, Madam Commissioner, I would like to stress that item 15 of the resolution, which will be put to the House' s vote and which calls on Turkey to create the conditions for reconciliation with Armenia, is highly apt and important. As we know, reconciliation between these countries is one of the key prerequisites for the establishment of peace in the Transcaucasian region, and the international community has every right to expect Turkey, as a major power, to conduct itself in a responsible manner on this important issue. Nobody can understand why the Turkish government continues to reject dialogue and to maintain a policy of systematic hostility towards its small northern neighbour, opposing the establishment of diplomatic relations and maintaining a stringent and damaging blockade that it imposed in 1993. This blockade must be lifted unconditionally, and its lifting must not be linked in any way to a requirement that Armenia drop her legitimate demand for international recognition of the genocide committed against the Armenian people. On the contrary, the abandonment of all revisionism by Turkey, in the same way as Germany has done, which would form the basis of a profound reconciliation with Armenia is, as we are well aware, the only means of guaranteeing the establishment of lasting peace in the South Caucasus. That is why, Mr President, we shall support item 15 of the draft resolution.
Thank you very much Mr President. I am very happy with Mr Gahrton' s report because it makes a timely and useful contribution to our discussions on Armenia, Georgia and Azerbaijan, three countries, currently members of the Council of Europe, which have not reached the level of political and economic development to which they aspire and which we would want them to have.
The conflicts in Nagorno Karabakh, Abkhazia and South Ossetia still represent the greatest threat to the stability and development of the region and of its neighbours. These conflicts, at a standstill today, could tomorrow become new danger zones, and, for this reason, I fully agree with Mr Gahrton' s point that the European Union must make a huge effort to help solve these problems, with a view to promoting the causes of peace and development.
We are not starting with a blank slate, which is why before looking at some of the key points of this report, I shall give a brief summary of our current relations with this region.
The partnership and cooperation agreements that we have signed with each of the three countries provide a unique platform for cooperation in a broad range of fields, from political dialogue, trade and investment, to relations with civil society. The implementation of these agreements, which entered into force in 1999, is gaining impetus.
Furthermore, we are continuing to provide considerable levels of aid to Armenia, Georgia and Azerbaijan. The European Union has provided some EUR one billion since 1991, the year in which these countries gained independence.
Last year, the European Union sent the region a clear sign of its wish to make a greater contribution to conflict prevention, to conflict resolution and to rehabilitation following conflicts. In February 2001, the first EU ministerial troika for the region conveyed this message, which was later confirmed in the conclusions of the General Affairs Council of 26 February.
In a joint statement adopted at the meetings of the Cooperation Council last October, the three partner countries explicitly expressed their satisfaction with the intentions of the Union.
Mr Gahrton draws our attention to some of the instruments we have used in other places and suggests that we apply them to the southern Caucasus: a common strategy, a stability pact, a special envoy and other measures.
Since we are aware that there are limits to what we can do, let us look at how far we can go and what the new financing needs are.
Instead of creating new instruments, we should focus on maximising the benefits of already existing instruments. In this regard I should like to highlight three aspects of our discussion: firstly, the political will of the participants, above all else, is the key, the aspect most likely to result in progress. In the current situation it is crucial that we maximise our efforts to support our commitments, particularly by means of political dialogue. Difficult choices will have to be made and a culture of commitment to the southern Caucasus will have to be developed.
Secondly, in order for the European Union to be able to participate to the highest possible degree in conflict resolution, we must continue intensifying our common foreign and security policy as well as our role in the measures to promote conflict resolution. I am referring, in particular, to the OSCE Minsk Group, to Nagorno Karabakh, to the friends of the Secretary General of Abkhazia and to the Joint Control Commission for South Ossetia.
We have made progress recently; since last year, the Union European has been participating in the tasks of the Joint Control Commission for South Ossetia, but a great deal remains to be done to ensure that the Union' s voice is heard in certain mediation circles.
Thirdly, we have to ensure that the southern Caucasus has a definitive place on the agenda of our relations with the main players in the region, such as Russia, Turkey, Iran and the United States, and as some of you have said, also in our own interest, amongst other things, for reasons of energy supply.
In conclusion, there is not a single and easy answer to the question of how to improve relations between the Union and the southern Caucasus. The Gahrton report rightly reminds us that we have to work patiently, on various parallel levels, probably for a long period of time, within the limits of available resources and on the basis of the achievements of the last year. The Commission wishes to explore new ways of promoting peace and development in the southern Caucasus.
I wish to remind you, ladies and gentlemen, that at a certain point, there will have to be a limit to European integration, and I should like to point out that in terms of geographical proximity and of historical ties, we are closely connected to countries such as Morocco, Algeria or others on the shores of the Mediterranean.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Impact of transport on public health
The next item is the debate on the report (Á5-0014/2002) by Mrs Lucas, on behalf of the Committee on Regional Policy, Transport and Tourism, on the impact of transport on health.
Mr President, I am very happy to be able to introduce my report at this evening's plenary session. Colleagues will recall that this is an own-initiative report and in our early discussions in committee some concerns were expressed about the potentially enormous scope of a report on such a broad subject as transport and health. We agreed that in order to be useful, we would need to prioritise the issues that we focussed on very rigorously.
For that reason I focussed this report on just two key issues: gaps in existing legislation and where further work can have genuine added value. First, the introduction of health impact assessments for all major EU transport projects and policies is probably the single most important initiative which could help integrate transport and health policies and help to minimise the negative impact of transport on health. The second issue I focussed on was the promotion within the bounds of subsidiarity of cycling and walking within EU transport policy. This would have an enormous impact on maximising the positive effects of transport policy on health.
To demonstrate why action is urgent and necessary, my report summarises some of the key negative health impacts arising from transport growth. These include air pollution, noise, lack of physical movement and others. To take just one of these, transport is now the dominant source of air pollution in urban areas and despite the past decade's improvements in air quality in Europe, close to 90% of the urban population is still exposed to excess ambient levels of particulate matter, NO2, benzene and ozone. These can affect respiratory functions and lead to other health problems and diseases like cancer and cardiovascular diseases.
Although it is true that vehicles have become relatively less polluting, the effect in absolute terms is offset by the increase in the number of vehicles on the road together with the increases in the length and frequencies of journeys. The significance of this was demonstrated by a recent study that found that air pollution now causes a higher mortality rate than road accidents.
This is also a very timely debate. New evidence from scientists in California in just the past few weeks demonstrates that car fumes can actually cause asthma rather than only exacerbating asthma in existing sufferers. New research in the UK, part-funded by the UK Government, reveals that children find it increasingly hard to breathe the closer they live to main roads.
So having focussed on two priority areas, I should explain the process used to identify those areas. First, on health impact assessments: in all the relevant literature it is clear there is still a lack of integration of health issues into transport policy at EU level. This was most recently and clearly evident in a synthesis report produced by the WHO and the UN Economic Commission for Europe in January of last year. That report was called for by European ministers to provide an overview of relevant existing agreements and to provide further recommendations. Their overwhelming conclusion was: "The main gap seems to lie in the lack of an overarching integration strategy which would bring together and use the synergies of policies and legislations relevant to transport, environment and health." We also have an EU Treaty obligation to better integrate these fields. Having spoken to a number of experts, it seems to me that health impact assessments should be introduced for all major EU transport policies and projects so that we can understand better the potential health risks and benefits of different proposals.
These analyses could be very helpfully integrated with strategic environmental assessments. This proposal actually complements and builds on proposals that are currently being considered in the Commission's proposal for a new programme of Community action in the field of public health. What I am proposing is that this commitment should now be implemented urgently as regards transport and health.
Some people will say that this methodology is not yet ready to be implemented. I would counter that very strongly. While this methodology, like all methodology, is still evolving there is more than enough knowledge to start implementing now. We need to be very clear about that.
The other part of my report focuses on promoting cycling and walking within the bounds of subsidiarity. I make a number of proposals which would help to promote those modes of transport in the EU. But I want to finish by coming back to an amendment that I notice that the PSE has tabled to the report which will have the effect of delaying the start of the health impact assessment until 2004. I regret that amendment since the methodologies exist for starting this process now. There is really no need to wait three years until the Commission comes up simply with proposals. For that reason, I will be making an oral amendment, which I understand has been agreed to by the PSE, to change the year 2004 to 2003. I hope very much that the other groups will accept that too.
Action in this field is urgent. Until we are prepared to give health concerns a major place in transport strategy, our children will go on paying for our inaction with their health, and increasingly with their lives.
Mr President, Madam Vice-President, ladies and gentlemen, transport issues have to do with public health, among other things. Transport users have accidents, suffer the stress of gridlock and, as local residents, are exposed to traffic noise and exhaust fumes and many other hazards, not only in urban but also in rural areas. In some cases, they affect an entire Member State, as we are witnessing in Austria, my own country, where major problems are caused by transit traffic. It is sensible, therefore - indeed, it is essential - to analyse and evaluate the impact of transport on public health and draw appropriate conclusions.
Against this background, we owe a debt of gratitude to the rapporteur, Mrs Caroline Lucas, for this own-initiative report. We must also thank her for her willingness to work with all the groups - particularly the Group of the European People's Party (Christian Democrats) and European Democrats - in seeking sensible compromise solutions. The text which I assume we will adopt by a fairly large majority tomorrow is both ambitious and modest, and therefore deserves to be taken seriously. We want the Commission to carry out professional impact assessments and to use the scientific data as a basis for appropriate legislative initiatives wherever - but only if - these initiatives are necessary.
If, indeed, it proves possible to implement some points by the end of 2003, which is one of the proposals set forth in the oral amendment by Mrs Petersen, we should welcome this step. We will be delighted to give it our support. We look forward with interest to the work of the Commission and our Vice-President, Mrs de Palacio.
Mr President, Commissioner, ladies and gentlemen, I want to thank you for a sound report and for the valuable cooperation we have enjoyed during its preparation. Those of us in my political group have really helped ensure that we shall be able to obtain a good final product.
Efficient transport is crucial to our economy, especially in the case of regions far from the centre of the EU. At the same time, those of us who are dependent upon both passenger and freight transport must be entitled to communicate without such communication' s damaging public health through air pollution and noise. We must therefore make efforts to integrate public health considerations into transport, and we must apply that part of the Treaty which states that we must have a high level of health protection in all the EU' s policies.
We support the proposal in favour of health impact assessments for transport projects and policies. There are many good examples given, which we can use in our continued work. I would also call upon the Commission to do the same.
Cyclists and pedestrians must be able to proceed safely and quickly. Cars must be designed in such a way that, in the event of their colliding with passengers, they cause minimal injury. Moreover, we must multiply the good examples of cycle paths and pedestrianised precincts to be found in municipalities and regions throughout the EU. These are concepts we must make use of when we draw up our policy.
I also wish to support the draft oral compromise tabled by the rapporteur. I hope we shall obtain a good result.
Thank you, Mr President, ladies and gentlemen, this House has taken the initiative of drafting a report on the repercussions of transport for health. This has been an arduous task, to which Mrs Lucas has committed herself fully, and I should like to thank her for her work.
The White Paper on European transport policy for 2010 makes the citizen, the user, the very focus of our policies.
One of the objectives we put forward is simply to halve the number of fatal accidents on our roads by the year 2010; from the current total of 40 000 to less than
20 000 by that time.
I should like to highlight some of the recent measures that we have proposed to improve safety in this area, such as, for example, the directive on working times for road transport, which was recently adopted, and which will have obvious repercussions for safety.
Furthermore, the Commission has submitted various practical measures to Parliament - some will be presented shortly - and they are all intended to achieve the same objective: a change to the Regulation on driving times and rest periods, the introduction of speed limiters for small lorries, the mandatory use of seatbelts in all vehicles - particularly in coaches - or the introduction of digital tachographs.
The second factor is traffic pollution. With regard to polluting emissions from vehicles and their noise levels, we must concede that notable progress has been made. In the space of a few years, European standards have enabled us to considerably reduce this form of pollution from road traffic. We can however, improve further.
With the sixth action programme for the environment, the Commission has created an ambitious strategy to combat atmospheric pollution and its harmful effects, which is the CAFE (Clean air for Europe) programme on air quality.
Amongst the initiatives that need to be taken for the future, I should like to mention two that are perhaps the most important: the first, which I feel is of enormous significance, seeks to replace 20% of traditional fuels with alternative, cleaner fuels such as biofuels, or even hydrogen, by 2020, with an intermediate stage in which biofuels will be in use by 2010, with the ambitious objective of 5.75% of all fuels consumed in the Union being biofuels by then.
The second initiative is intended to provide support for European cities that have committed themselves to an ambitious strategy of lasting and sustainable mobility; this is the Civitas project, for which EUR 50 million have been earmarked, to support these cities which are pioneering the quest to rationalise the use of the car in favour of greater use of public transport, not to mention the secondary initiatives designed to boost cycling or even walking.
I believe a study of the repercussions for health to be extremely important. The Commission has already made progress on developing methodologies for evaluating the impact on health and on its implementation in the Community context.
Given the need to make progress on improving methods and on carrying out pilot projects, financial resources will be made available from the new action programme for health, to develop and test the methodologies to assess the impact of transport on health. The programme is currently being discussed in the European Parliament and in the Council - to be specific, the rapporteur for the European Parliament is Mr Trakatellis - and is expected to enter into force in the near future.
Mr President, ladies and gentlemen, I have tried, by providing a few examples, to outline the way in which we are taking health matters into account in our transport policy, although I have by no means attempted to be exhaustive; for example, I would still need to mention everything that the Commission is doing in the field of air transport and health, in which, amongst other things, in addition to the initiative aimed at airlines, we are also working with these companies, precisely to safeguard the health of their passengers. All of this must be undertaken within the limits of our competences and of our resources, and taking account of the principle of subsidiarity.
The Commission remains open to any suggestion put forward by this House.
Thank you very much, Commissioner.
The vote on this report will take place tomorrow at 11.00 a.m.
The debate is closed.
Labour cost index
The next item is the debate on the report (A5-0461/2001) by Mr Mayol i Raynal, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a European Parliament and Council regulation concerning the labour cost index (COM(2001) 418 - C5-0348/2001 - 2001/0166(COD)).
Mr Mayol i Raynal has the floor.
Mr President, on behalf of the Committee on Economic and Monetary Affairs, it is my duty to present to the House a proposal for a regulation concerning the labour-cost index. This proposal is based on Article 285 of the EC Treaty, a new provision introduced by the Treaty of Amsterdam. In particular, this article lays down that the Council, acting in accordance with the procedure referred to in Article 251, shall adopt measures for the production of statistics where necessary for the performance of the activities of the Community. Article 285 goes on to stipulate that Community statistics are to be compiled in accordance with the principles of impartiality, reliability, objectivity, scientific independence, cost-effectiveness and statistical confidentiality and that their compilation must not entail excessive burdens on economic operators. The framework here is one of codecision procedure, and the European Central Bank has requested that this statistical instrument, this labour-cost index, be an indicator to be taken into account when drafting the monetary policy. The Economic and Financial Affairs Council (Ecofin) meeting on 29 September 2000, adopted an action plan on the statistical requirements of the economic and monetary Union, which includes a project to draw up provisional statistics on labour costs. I ask that this project be presented at the earliest possible date. At the present time we already have an index of labour costs. The index was created during the 1990s by the Statistical Programme Committee, but it has no legal basis, and the way in which it is calculated leaves a lot to be desired in terms of how recent the figures are, its coverage and comparability.
The underlying notion of the European Central Bank' s request and the Commission' s proposal is that the cost of labour is one of the causes of inflation. The European institutions responsible for economic, employment and monetary policy therefore need to have regular reliable indicators of labour costs. This opinion is debatable and I also believe that it is shared by one committee within the Commission and rejected by another. As far as low pay is concerned, the argument against the aforesaid opinion is that several Member States have a minimum wage which is increased in response to rises in the cost of living and not vice versa. Nonetheless, it is useful for the European Union to have a macroeconomic indicator of labour costs, which can be a particularly valuable tool for management and labour representatives in their negotiations on the formulation of collective agreements, etc.
The aim of the proposal is to establish a common framework for the production, transmission and evaluation of comparable labour-cost indices. That is the objective of Article 1. These costs are defined as the total quarterly costs incurred by the employer in the employment of labour (Article 2). The data must be broken down by economic categories. Four indices will be established: an index relating to total labour costs, another index showing labour costs, excluding bonuses, which are not paid regularly, then an index of wages and salaries and, lastly, an index of the combined amount of social security contributions plus taxes paid by employers less the subsidies they receive as compensation for direct labour costs. On this last point, it should be noted that it is often the government which sets the level of these contributions and that it cannot therefore be claimed that inflation is fuelled by pay rises alone.
The data for the labour-cost index are to be compiled on a quarterly basis (Article 5(1)) and must be supplied in index form within 70 days of the end of the reference period (Article 6(1)). Transition periods may not extend more than two years from the date of entry into force of the regulation (Article 9(1)). In implementing the regulation, including the adoption of decisions on derogations from its provisions, the Commission is to be assisted by the Statistical Programme Committee.
Here are a few points to consider. Analysis of labour costs is undoubtedly an important factor, as I have said, in terms of the macroeconomic perspective. It may, however, raise some questions. This index will ultimately have to be refined through the creation of a separate index for total cost excluding expenditure on vocational training for which the employer is responsible. There is also the possibility, for which provision is made in an amendment tabled by my group, of taking hourly productivity into account and of postponing the first deadline for the submission of an assessment report until 31 December 2003, in order to permit an analysis based on a period of operation which takes account of a possible transition period. For technical reasons, this matter was not raised in committee, and so we were compelled to table this amendment belatedly.
Please excuse me, but I realise that my time has run out. I am not used to these timed reports and have exceeded my allotted slot by one minute and eleven seconds. At such a late hour, I appreciate that this is a reprehensible abuse of your tolerance, and for this I apologise again.
Mr President, generally, when we have to deal here with proposals on the compilation of statistics, the Members of this House are not particularly enraptured - as is apparent this evening - because they regard it as a technical matter which is essentially of little concern to politicians. Our electors are surely unlikely to be interested either in the work and effort we devote to these proposals.
I am often the rapporteur on proposals concerning the compiling of statistics by Eurostat, and I am forever preaching to my fellow Members that ill-informed citizens or politicians - yes, even female politicians - will misjudge situations and take unwise decisions, and that is dangerous. When it comes to statistics, there are certainly some people who delight in citing the quotation about there being three kinds of lies - lies, damned lies and statistics - on the grounds that quoting statistics is the most devious form of lying. Be that as it may, we still must not forget that reliable and comparable statistics are a necessity. Eurostat does excellent work in this domain and will continue to do so, provided that we politicians furnish it with a legal base and the financial resources it requires to perform its task.
Having said this, now that we all have the single currency in our pockets, I should like to emphasise the need to have statistics on labour costs at our disposal, because they are part of the indispensable information that makes it possible to evaluate what is actually happening on the ground in terms of inflation within the euro area, to evaluate developments that are crucial to the stability of our currency, which is now the currency of all our countries apart from the three that have not adopted it. It is wrong to say - and I disagree with the rapporteur here - that the cost of labour is not a source of inflation, because it is simply not true that increases in labour costs are always justified by the rising cost of living or by improvements in the productivity of the workforce. Think of what is happening in Germany, where, contrary to all common sense, the trade unions are demanding pay rises which would threaten thousands of jobs and increase inflation at a time when the largest Member State of the European Union is already causing us enough concern over its compliance or non-compliance with the Stability Pact.
Mr Solbes can tell us something of what went on in the Council of Ministers, because many people believe that the Stability Pact has already died a natural death. This is why every effort must be made to ensure that we obtain as quickly as possible a common framework for the production, communication and evaluation of comparable labour-cost indices of the sort that will result from this proposed regulation, which must be adopted as soon as possible. My group, by the way, does not agree with the amendments tabled by the rapporteur on behalf of his group, because he is asking for things that are impracticable and counterproductive - and this, incidentally, is also the view of the Commission and Eurostat. We shall therefore reject these amendments.
Mr President, your generosity is appreciated although as I am not an economist, nor a statistician, nor a liar I hope, I think I will be quite brief.
What strikes me about me about the Commission's statement is that in a zone as large as the EMU, labour costs are generally considered as the main potential source of inflation. That is an overstatement of the situation. I accept, of course, that rises in prices and labour prices and labour costs can impact on inflation, but clearly in our Member State economies, where increasingly wage rates are negotiated through national agreements and are linked to productivity, and have all kinds of other factors built into any increases that employees get, the likelihood of labour costs being the driving force behind inflation to my mind is untrue. That is not to say that it is not a factor.
What is a significant factor, however, is the operation of the market itself. I have personal experience of this in Ireland where prices on the housing market have simply exploded. Houses that were being sold five years ago for IEP 80 000 are now selling for IEP 250 000 Irish Pounds. This is extraordinary and wage rises had nothing whatsoever to do with it. It had to do with market demand, growth in the economy, etc. In fact probably, indirect taxation as part of government policy in relation to spending has a greater impact on inflation.
Having said all that, this is a useful tool for the European Union to develop. It is important in order to manage the euro and the European monetary zone. It is inadequate in some respects because large areas of income are excluded. Professional fees for example are not included in this labour cost index and we all know the extent to which professional fees are virtually uncontrollable. These bodies set their own fees by and large, certainly in the Republic of Ireland.
Also the issue of costs for education and training should be factored in, because obviously this is a cost, or should be a cost, in most cases to employers. So this is a useful tool and we should proceed with it. We need to review the position within a year or two to see how it is working to see what else might be factored in. And I would just ask the Commission to bear in mind that if it really believes that labour costs are the main potential factor for driving up inflation it will be making bad policy decisions.
Thank you very much, Mr President, many thanks also to the rapporteur, Mr Mayol i Raynal, and to all the speakers who are present here this evening to discuss an important, albeit statistical issue, which simply concerns the definition of labour cost indexes, which will enable us to better understand what is happening in Europe, how we can compete more effectively, and which are a crucial factor for defining monetary policy.
Ladies and gentlemen, you have opened a debate which is of certain interest, but which is not exactly a debate on the proposal for a regulation that we presented. I would say that the concern that some of you have expressed about the interrelationship between salaries and inflation, which could be a debate for another occasion, has little to do with what the text of the preamble to the proposal for a regulation actually says. This states that a set of statistics, of which the labour cost indexes form an essential part, is an aspect that is crucial to understanding inflationist processes and the dynamic of the labour market. I would say that this statement is hard to refute. Clearly, we could go into the other issue in greater detail.
With regard to the debate itself, I shall simply refer to the two concerns expressed by Mr Mayol i Raynal.
To what extent, on the one hand, can indexes be drawn up in the future which do not take account of training costs and which exclude this type of cost? Clearly, here we have a purely technical problem, to do with the cost/benefit ratio. These total costs are quite insignificant. Ultimately, they affect less than 2% of total costs and, nevertheless, calculating these training costs would have or would lead to a very significant cost in terms of compiling the statistics as a whole.
For this reason, until we have better information that enables us to do so at a lower cost, we are not in favour of adopting this approach.
Nor are we in favour of not drafting the report that is planned for the end of 2002. I fully understand the arguments put forward by Mr Mayol i Raynal to the effect that we will still be in a transitional period and not all of the regulation will apply 100%. The truth, however, is that we will already have a certain amount of experience in implementing the regulation and, furthermore, we will be able to more clearly highlight its shortcomings and problems.
If the aim of the report is to understand the difficulties of implementing the regulation and adopting the measures necessary for this implementation to take place as efficiently as possible, we believe that maintaining the year 2002 as the target date is still correct. Nevertheless, if Parliament wishes to have additional information at a later date on the implementation of the regulation, it is fully within its rights to request it and Eurostat and I, personally, will be happy to provide it.
That, ladies and gentlemen, is all I have to say. Thank you for your cooperation in approving this regulation, which is important in statistical terms and also important to defining the future of monetary policy.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
(The sitting was suspended at 11.13 p.m.)